 
EXHIBIT 10.1
 


 
EXECUTION COPY



FINANCING AGREEMENT
 
Financing Agreement, dated as of March 19, 2012, by and among WMI Holdings
Corp., a Washington corporation (the "Borrower"), each subsidiary of the
Borrower listed as a "Guarantor" on the signature pages hereto (together with
each other Person that executes a joinder agreement and becomes a "Guarantor"
hereunder or otherwise guaranties all or any part of the Obligations (as
hereinafter defined), each a "Guarantor" and collectively, the "Guarantors"),
the lenders from time to time party hereto (each a "Lender" and collectively,
the "Lenders") and U.S. Bank National Association, a national banking
association, as administrative agent for the Lenders (together with its
successors and assigns, in such capacity, the "Agent").
 
RECITALS
 
           On September 26, 2008, Washington Mutual, Inc. and its subsidiaries
(collectively, the "Debtors") filed in the United States Bankruptcy Court for
the District of Delaware (the "Bankruptcy Court") voluntary petitions for relief
under Chapter 11 of Title 11 of the United States Code (as amended and any
successor thereto, the "Bankruptcy Code") and continued in the possession of
their assets and in the management of their businesses pursuant to Sections 1107
and 1108 of the Bankruptcy Code.  Such reorganization cases were jointly
administered under Case Numbers 08-12229 (the "Chapter 11 Cases").
 
On December 12, 2011, the Debtors filed their Seventh Amended Joint Plan of
Reorganization (the "Plan of Reorganization"), and related Disclosure Statement
with the Bankruptcy Court in the Chapter 11 Cases.  In connection therewith, the
Debtors filed a Plan Supplement which included documents contemplated to be
executed and delivered contemporaneously with the consummation of the Plan,
including the form of this Agreement. By order dated February 23, 2012, the
Bankruptcy Court confirmed the Plan of Reorganization in accordance with Section
1129 of the Bankruptcy Code and authorized the consummation thereof, including
the execution and delivery of this Agreement.
 
The Borrower has asked the Lenders to extend credit to the Borrower consisting
of (a) a tranche A term loan and a tranche A-1 term loan in the aggregate
principal amount of $25,000,000 and (b) a tranche B term loan in the aggregate
principal amount of $100,000,000.  The proceeds of (a) the tranche A term loan
and tranche A-1 term loan shall be used to fund working capital and to provide
for general corporate purposes (as more fully set forth in Section 5.01(p)
hereof) of the Borrower and its subsidiaries subject to the terms hereof, and
(b) the tranche B term loan shall be used to fund permitted acquisitions and
permitted originations subject to the terms hereof.  The Lenders are severally,
and not jointly, willing to extend such credit to the Borrower subject to the
terms and conditions hereinafter set forth.
 
In consideration of the premises and the covenants and agreements contained
herein, the parties hereto agree as follows:
 

 
   



 
 

--------------------------------------------------------------------------------

 

ARTICLE I
 


 
DEFINITIONS; CERTAIN TERMS
 
Section 1.01 Definitions .  As used in this Agreement, the following terms shall
have the respective meanings indicated below, such meanings to be applicable
equally to both the singular and plural forms of such terms:
 
"Account Receivable" means, with respect to any Person, any and all rights of
such Person to payment for goods sold and/or services rendered, including
accounts, general intangibles and any and all such rights evidenced by chattel
paper, instruments or documents, whether due or to become due and whether or not
earned by performance, and whether now or hereafter acquired or arising in the
future, and any proceeds arising therefrom or relating thereto.
 
"Action" has the meaning specified therefor in Section 10.12.
 
"Acquisition Business Plan" means a business plan approved by the board of
directors of the Borrower consisting of pro forma projected GAAP Pre-Tax Income
or Statutory Pre-Tax Income, in accordance with GAAP or SAP, as applicable.
 
"Additional Amount" has the meaning specified therefor in Section 2.07(a).
 
"Affiliate" means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person.  For purposes of this definition,
"control" of a Person means the power, directly or indirectly, either to (a)
vote 10% or more of the Equity Interests having ordinary voting power for the
election of members of the board of directors of such Person or (b) direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise; provided that neither the Agent nor any Lender shall be
deemed an Affiliate of the Borrower.
 
"Agent" has the meaning specified therefor in the preamble hereto.
 
"Agent's Account" means an account at a bank designated by the Agent from time
to time as the account into which the Loan Parties shall make all payments to
the Agent for the benefit of the Agent and the Lenders under this Agreement and
the other Loan Documents.
 
"Agent Fee Letter" shall mean that certain Fee Letter dated March 19, 2012
between the Borrower and the Agent, as amended, restated or otherwise modified
from time to time.
 
"Agreement" means this Financing Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to the Agreement as the same may be in effect at the
time such reference becomes operative.
 
"Anti-Terrorism Laws" means any laws relating to terrorism or money laundering,
including, without limitation, (a) the Money Laundering Control Act of 1986
(i.e., 18 U.S.C. §§ 1956 and 1957), (b) the Bank Secrecy Act, as amended by the
USA PATRIOT Act, (c) the laws, regulations and Executive Orders administered by
the United States Department of
 

 
 
 



 
- 2 -

--------------------------------------------------------------------------------

 

the Treasury's Office of Foreign Assets Control ("OFAC"), (d) the Comprehensive
Iran Sanctions, Accountability, and Divestment Act of 2010 and implementing
regulations by the United States Department of the Treasury, (e) any law
prohibiting or directed against terrorist activities or the financing of
terrorist activities (e.g., 18 U.S.C. §§ 2339A and 2339B), or (f) any similar
laws enacted in the United States or any other jurisdictions in which the
parties to this agreement operate, as any of the foregoing laws may from time to
time be amended, renewed, extended, or replaced and all other present and future
legal requirements of any Governmental Authority governing, addressing, relating
to, or attempting to eliminate, terrorist acts and acts of war and any
regulations promulgated pursuant thereto.
 
"Asset Coverage Ratio" means the ratio of Consolidated Assets to Consolidated
Funded Indebtedness of the Loan Parties (excluding the Run-Off Notes); provided,
that for purposes of calculating the Asset Coverage Ratio, (i) the Run-Off
Assets and Liabilities shall be excluded and (ii) the Insurance Holdings of any
Loan Party shall be accounted for at Net Asset Value on the basis of SAP (for
purposes of clarity, it being understood that (x) Consolidated Assets shall
exclude assets of Insurance Subsidiaries under SAP and (y) Consolidated Funded
Indebtedness shall exclude liabilities of Insurance Subsidiaries under SAP).
 
"Assignment and Acceptance" means an assignment and acceptance entered into by
an assigning Lender and an assignee in accordance with Section 10.07 hereof,
substantially in the form of Exhibit A attached hereto.
 
"Authorized Officer" means, with respect to any Person, the chief executive
officer or chief financial officer of such Person.
 
"Bankruptcy Code" means the United States Bankruptcy Code (11 U.S.C. § 101, et
seq.) as amended, and any successor statute.
 
"Bankruptcy Court" has the meaning specified therefor in the recitals hereto.
 
"Blocked Person" has the meaning specified therefor in Section 5.01(t).
 
"Board" means the Board of Governors of the Federal Reserve System of the United
States.
 
"Borrower" has the meaning specified therefor in the preamble hereto.
 
"Borrower's Cash Interest Expense" means, with respect to Borrower for any
period, (a) gross interest expense (excluding interest on the Run-Off Notes) of
the Borrower for such period determined in accordance with GAAP incurred in
connection with the Loan and any other Indebtedness (including, without
limitation, interest expense paid to Affiliates), less (b) the sum of, in each
case to the extent included in clause (a) above, (i) the amortized amount of
debt discount and debt issuance costs, (ii) gains or losses related to
adjustments to the carrying value of Borrower Funded Indebtedness pursuant to
GAAP and any applicable Accounting Standards Codifications (c) interest payable
in evidence of Indebtedness or by addition to the principal of the related
Indebtedness and (d) other non-cash interest.
 

 
 
 



 
- 3 -

--------------------------------------------------------------------------------

 

"Borrower Funded Indebtedness" means, with respect to the Borrower at any date,
all Indebtedness of the Borrower, determined in accordance with GAAP.
 
"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required to close.
 
"Business Performance Test" means, with respect to each Fiscal Year of the
Borrower and its Subsidiaries (a) the Asset Coverage Ratio of the Borrower and
its Subsidiaries as of the last day of such Fiscal Year is not less than 1.20 to
1.00, and (b) the actual performance (on an aggregate basis) of the Borrower and
its Subsidiaries for such Fiscal Year, as compared to the Covenant Business Plan
in respect of such Fiscal Year, does not demonstrate an actual negative variance
greater than 25%.
 
"Cash Equivalents" means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case, maturing within six months from the date of acquisition thereof, (b)
commercial paper, maturing not more than 270 days after the date of issue rated
P-1 by Moody's or A-1 by Standard & Poor's, (c) certificates of deposit maturing
not more than 270 days after the date of issue, issued by commercial banking
institutions and money market or demand deposit accounts maintained at
commercial banking institutions, each of which is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000, (d) money market accounts maintained with mutual
funds having assets in excess of $2,500,000,000, and (f) marketable tax exempt
securities rated A or higher by Moody's or A+ or higher by Standard & Poor's, in
each case, maturing within six months from the date of acquisition thereof.
 
"Change of Control" means each occurrence of any of the following:
 
(a)           the acquisition, directly or indirectly, by any person or group
(within the meaning of Section 13(d)(3) of the Exchange Act) of beneficial
ownership of more than 50% of the aggregate outstanding voting power of the
Equity Interests of the Borrower;
 
(b)           commencing on the earlier of (x) the twelve month anniversary of
the effective date of the Plan of Reorganization and (y) when the initial board
of directors of the Borrower is fully constituted with members expected to serve
a year or more, during any period of two consecutive years, individuals who at
the beginning of such period constituted the board of directors of the Borrower
(together with any new directors whose election by such board of directors or
whose nomination for election by the shareholders of the Borrower was approved
by a vote of at least a majority the directors of the Borrower then still in
office who were either directors at the beginning of such period, or whose
election or nomination for election was previously approved) cease for any
reason to constitute a majority of the board of directors of the Borrower;
 
(c)           except to the extent permitted by Section 6.02(c), the Borrower
shall cease to directly or indirectly have beneficial ownership (as defined in
Rule 13d-3 under the Exchange Act) of 100% of the aggregate voting power of the
Equity Interests of each other Loan Party or  Insurance Subsidiary (including,
without limitation, any protected cell (other than the Protected
 

 
 
 



 
- 4 -

--------------------------------------------------------------------------------

 

Cell)), free and clear of all Liens or in the case of entities that are Loan
Parties or is an Insurance Subsidiary (including, without limitation, any
protected cell (other than the Protected Cell)), as a result of a Permitted
Acquisition or Permitted Origination, the Borrower shall cease to directly or
indirectly have beneficial ownership (as defined in Rule 13d-3 under the
Exchange Act) of at least the same percentage of the aggregate voting power of
the Equity Interests of such Loan Party, free and clear of all Liens as Borrower
had at the time of the closing of the Permitted Acquisition or the Permitted
Origination as a result of such Permitted Acquisition or Permitted Origination;
or
 
(d)           a "Change of Control" (or any comparable term or provision), if
any, under or with respect to any of the Run-Off Notes Documents or Subordinated
Indebtedness of the Borrower or any of its Subsidiaries.
 
"Chapter 11 Cases" has the meaning specified therefor in the recitals hereto.
 
"CIP Regulations" has the meaning specified therefor in Section 8.09.
 
"Collateral" means all of the property and assets and all interests therein and
proceeds thereof now owned or hereafter acquired by any Person upon which a Lien
is granted or purported to be granted by such Person as security for all or any
part of the Obligations.
 
"Commitment" means, with respect to each Lender, such Lender's Term Loan A
Commitment, Term Loan A-1 Commitment and Term Loan B Commitment.
 
"Confirmation Order" means that certain Order Confirming Seventh Amended Joint
Plan of Reorganization of the Debtors, in form and substance acceptable to the
Required Lenders and the Equity Committee, entered by the Bankruptcy Court on
February 24, 2012.
 
"Consolidated Funded Indebtedness" means, with respect to any Person at any
date, all Indebtedness of such Person, determined on a consolidated basis in
accordance with GAAP, excluding any deposits at an FDIC regulated financial
institution which is a Loan Party.
 
"Consolidated Assets" means, the total consolidated assets of the Borrower and
its Subsidiaries, with the valuation of such total consolidated assets to be
calculated on the basis of: (a) in the case of assets owned by the Borrower and
its Subsidiaries immediately prior to the time of such calculation, and
reflected in the most recently delivered audited financial statements delivered
pursuant to Section 6.01(a) hereof, on the basis of such audited financial
statements, and (b) in the case of assets (i) to be acquired or originated by
the Borrower and its Subsidiaries contemporaneously with the making of such
calculation, or (ii) acquired or originated after delivery of the most recently
delivered audited financial statements pursuant to Section 6.01(a) hereof, on
the basis of the fair market value of such assets, as determined in accordance
with (x) the Independent Valuation Process, if required hereunder, or (y) at any
other time, by a majority of the Borrower's board of directors, including the
Lender Board Representative, in the exercise of the board's good faith business
judgment, using a customary method for determining fair market value for such
assets.
 
"Consolidated Tangible Assets" means Consolidated Assets of the Loan Parties,
after deducting therefrom any intangible assets.
 

 
 
 



 
- 5 -

--------------------------------------------------------------------------------

 

"Covenant Business Plan" means a business plan consisting of pro forma projected
GAAP Pre-Tax Income and Statutory Pre-Tax Income, reflecting all Permitted
Acquisitions (consistent with any Acquisition Business Plan) and Permitted
Originations (consistent with any Origination Business Plan) through the date of
preparation thereof, prepared by the management of the Borrower (it being
understood that the Covenant Business Plan is not required to be the actual
business plan prepared by the Borrower from time to time for purposes other than
the Business Performance Test).
 
"Cure Amount" means an amount sufficient to reduce Indebtedness outstanding
under this Agreement such that after giving effect to such reduction, the
Interest Coverage Ratio set forth in Section 6.03(a) is satisfied.
 
"Cure Right" means the right to obtain a cash equity contribution of the Cure
Amount from external sources (so long as such equity issued in connection
therewith is common equity of the same class that exists on the Effective Date)
and such Cure Amount is deposited in a separate blocked account subject to a
first priority perfected Lien in favor of the Agent for the benefit of the Agent
and the Lenders and held in such account for six months from the date of
deposit; provided, however, that in the event that at the end of such six-month
period, without giving effect to such sums so deposited, a Default or Event of
Default is continuing with respect to the Interest Coverage Ratio as computed on
such date based on the then most recent quarterly financial statements, the
Agent shall apply such Cure Amounts to first prepay the  Term Loan A-1 until
paid in full and then to prepay the Term Loan A and the Term Loan B on a pro
rata basis and, provided further, such Cure Amounts may come from internal
sources, so long as such amounts were not borrowed from the Lenders under Term
Loan A, Term Loan A-1 or Term Loan B and do not constitute Restricted
Disposition Proceeds.
 
"Debtors" has the meaning specified therefor in the recitals hereto.
 
"Default" means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.
 
"Defaulting Lender" means subject to Section 3.02, any Lender that (a) has
failed to fund any portion of the Loan required to be funded by it hereunder
within three (3) Business Days of the date required to be funded by it hereunder
unless such Lender notifies the Agent in writing that such failure is the result
of such Lender's determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, (b) has
otherwise failed to pay over to the Agent or any other Lender any other amount
required to be paid by it hereunder within five (5) Business Days of the date
when due, (c) is insolvent or becomes the subject of an Insolvency Proceeding or
(d) has notified the Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender's obligation to
fund a Loan hereunder and states that such position is based on such Lender's
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied); provided, however, that
solely for the purpose of any responsibilities or obligations of the Agent
hereunder, the Agent shall not be deemed to be aware of such public statement
unless notified in writing of such
 

 
 
 



 
- 6 -

--------------------------------------------------------------------------------

 

public statement by any party to this Agreement. Any determination by the Agent
that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section 3.02)
upon delivery of written notice of such determination to the Borrower and each
Lender.
 
"Default PIK Interest" has the meaning specified therefor in Section 2.04.
 
"Disposition" means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers,
leases, licenses (as licensor) or otherwise disposes of any property or assets
(whether now owned or hereafter acquired) to any other Person, in each case,
whether or not the consideration therefor consists of cash, securities or other
assets owned by the acquiring Person.
 
"Dividend" has the meaning specified therefor in Section 6.02(f).
 
"Dollar," "Dollars" and the symbol "$" each means lawful money of the United
States of America.
 
"Domestic Subsidiary" means any Subsidiary organized under the laws of the
United States of America, any state thereof or the District of Columbia.
 
"Effective Date" has the meaning specified therefor in Section 4.01.
 
"Employee Plan" means an employee benefit plan (other than a Multiemployer Plan)
covered by Title IV of ERISA and maintained (or that was maintained at any time
during the six (6) calendar years preceding the date of any borrowing hereunder)
for employees of any Loan Party or any of its ERISA Affiliates.
 
"Equity Committee" means the official committee of equity security holders
appointed in the jointly administered cases styled as In re Washington Mutual,
Inc., et al. and being jointly administered in the Bankruptcy Court, Case no.
08-12229 (MFW), under Chapter 11 of the Bankruptcy Code.
 
"Equity Interest" means (a) with respect to any Person that is a corporation,
any and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, and (b) with respect
to any Person that is not a corporation, any and all partnership, membership or
other equity interests of such Person.
 
"Equity Issuance" means either the sale or issuance by any Loan Party or any of
its Subsidiaries of any shares of its Equity Interests.
 
"Equity Requirement" means as to (a) a Permitted Acquisition, the requirement
that not less than 20% of the Purchase Price paid in connection with any
Permitted Acquisition be funded with the proceeds of Equity Issuances or
Subordinated Indebtedness or with cash on hand (other than Restricted
Disposition Proceeds, proceeds of Loans, or other Indebtedness) and (b) a
Permitted Origination, that no less than 20% of the Origination Request shall be
funded with the
 

 
 
 



 
- 7 -

--------------------------------------------------------------------------------

 

proceeds of Equity Issuances or Subordinated Indebtedness or with cash on hand
(other than Restricted Disposition Proceeds, proceeds of Loans, or other
Indebtedness).
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, and regulations thereunder, in each
case, as in effect from time to time.  References to sections of ERISA shall be
construed also to refer to any successor sections.
 
"ERISA Affiliate" means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a "controlled group" within the
meaning of Sections 414(b), (c), (m) and (o) of the Internal Revenue Code.
 
"Event of Default" means any of the events set forth in Section 7.01.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
"Executive Order No. 13224" means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
 
"FATCA" means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement and any current or future regulations or official
interpretations thereof.
 
"Final Maturity Date" means the earlier of (a) five years from the Effective
Date, and (b) the date on which the Loans (other than the Term Loan A-1) shall
become due and payable in full in accordance with the terms of this Agreement.
 
"Final Term Loan A-1 Maturity Date" means the earlier of (a) fifty-four months
from the Effective Date and (b) the date on which the Loans shall become due and
payable in full in accordance with the terms of this Agreement.
 
"Fiscal Year" means the fiscal year of the Borrower and its Subsidiaries ending
on December 31 of each year.
 
"Foreign Subsidiary" means any Subsidiary other than a Domestic Subsidiary.
 
"Funding Fee" means 1.5% of the Total Commitment earned in full, and
nonrefundable on the date of the first advance of Term Loan A as to Term Loan A
Commitment, on the date of the first advance of the Term Loan A-1 as to the Term
Loan A-1 Commitment and on the date of the first advance of Term Loan B as to
Term Loan B Commitment, and paid-in-kind by being added to the outstanding
principal balances of the Term Loan A, Term Loan A-1 and Term Loan B, as
applicable, on such dates as aforesaid.
 
"GAAP" means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis.
 

 
 
 



 
- 8 -

--------------------------------------------------------------------------------

 

"GAAP Net Income" means, with respect to any Person, for any period, the net
income (or loss) of such Person for such period determined in accordance with
GAAP; other than the net income of such Person that is, on the last day of such
period, subject to any statutory restriction or limitation on the payment of
dividends or the making of other distributions, to the extent of such
restriction or limitation.
 
"GAAP Pre-Tax Income" means, with respect to any Person, for any period,
(a)  the GAAP Net Income of such Person for such period; (b) plus the sum of, in
each case to the extent included in the calculation of GAAP Pre-Tax Income and
without duplication,(i) any provision for United States federal income taxes or
other taxes measured by net income, (ii) any loss from extraordinary items,
(iii) any depreciation, depletion and amortization expense up to $2,500,000 per
annum in the aggregate, (iv) any aggregate net loss on the Disposition of
property (other than Accounts Receivable and inventory) outside the ordinary
course of business, (v) any other non-cash expenditure, charge or loss for such
period (other than any non-cash expenditure, charge or loss relating to
write-offs, write-downs or reserves with respect to Accounts Receivable, loan
assets, investment securities, provisions for loss on loans and impairment of
loans and investment securities under GAAP, and inventory; provided, however,
without duplication of (vi) below that any such non-cash expenditure charge or
loss resulting from any mark-to-market accounting for temporary impairment of
investment securities as contemplated in clause (vi) below shall be added to
such Person's GAAP Pre-Tax Income), including the amount of any compensation
deduction as the result of any Equity Issuance to employees, officers, directors
or consultants, (vi) any non-cash losses to the extent of any mark-to-market
accounting for temporary impairment of investment securities of any such Person,
and (vii) any fees and expenses of such Person incurred in connection with the
engagement of a Qualified Valuation Firm in connection with the Independent
Valuation Process, and minus (c) the sum of, in each case to the extent included
in the calculation of such GAAP Pre-Tax Income and without duplication, (i) any
credit for United States federal income taxes or other taxes measured by net
income, (ii) any gain from extraordinary items, (iii) any aggregate net gain
from the Disposition of property (other than Accounts Receivable and inventory)
out of the ordinary course of business by such Person, (iv) any other non-cash
gain, including any gain or reversal of a charge referred to in clause (b)(vi)
above, and (v) any other cash payment in respect of expenditures, charges and
losses that have been added to GAAP Pre-Tax Income of such Person pursuant to
clause (b)(v) above in any prior period.
 
"Governmental Authority" means any nation or government, any Federal, state,
city, town, municipality, county, local or other political subdivision thereof
or thereto and any department, commission, board, bureau, instrumentality,
agency or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.
 
"Guaranteed Obligations" has the meaning specified therefor in Section 9.01.
 
"Guarantor" means (a) each Subsidiary of the Borrower listed as a "Guarantor" on
the signature pages hereto,  if any, and (b) each other Person which guarantees,
pursuant to Section 9.01(b) or otherwise, all or any part of the Obligations or
executes a joinder agreement substantially in the form of Exhibit B attached
hereto.
 

 
 
 



 
- 9 -

--------------------------------------------------------------------------------

 

"Guaranty" means (a) the guaranty of each Guarantor party hereto contained in
ARTICLE IX hereof and (b) any other guaranty, in form and substance satisfactory
to the Required Lenders, made by any other Guarantor in favor of the Agent, for
the benefit of the Agent and the Lenders, guaranteeing all or part of the
Obligations.
 
"Holdout Lender" has the meaning specified therefor in Section 10.02(b).
 
"Indebtedness" means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money (including, without limitation,
with respect to the Loan Parties, the Loans); (b) all obligations of such Person
for the deferred purchase price of property or services (other than trade
payables or other accounts payable incurred in the ordinary course of such
Person's business and not outstanding for more than 90 days after the date such
payable was created); (c) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments or upon which interest payments
are customarily made; (d) all reimbursement, payment or other obligations and
liabilities of such Person created or arising under any conditional sales or
other title retention agreement with respect to property used and/or acquired by
such Person, even though the rights and remedies of the lessor, seller and/or
lender thereunder may be limited to repossession or sale of such property; (e)
all capitalized lease obligations of such Person; (f) all obligations and
liabilities, contingent or otherwise, of such Person, in respect of letters of
credit, acceptances and similar facilities; (g) all obligations and liabilities,
calculated on a basis satisfactory to the Required Lenders and in accordance
with accepted practice, of such Person (marked to market) under hedging
agreements; (h) all monetary obligations under any receivables factoring,
receivable sales or similar transactions and all monetary obligations under any
synthetic lease, tax ownership/operating lease, off-balance sheet financing or
similar financing; (i) all contingent obligations; and (j) obligations referred
to in clauses (a) through (i) of this definition of another Person secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) a Lien upon property owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness.  The Indebtedness of any Person shall include the Indebtedness of
any partnership of or joint venture in which such Person is a general partner or
a joint venturer.
 
"Indemnified Matters" has the meaning specified therefor in Section 10.15.
 
"Indemnitees" has the meaning specified therefor in Section 10.15.
 
"Independent Valuation Process" means, in connection with a proposed Permitted
Acquisition, the valuation report of a Qualified Valuation Firm containing an
opinion that the consideration to be paid for the target business or assets to
be acquired in connection with the proposed Permitted Acquisition is not greater
than the fair market value of the target business or assets, such opinion to (a)
be rendered after consideration of the Acquisition Business Plan and such other
factors that the Qualified Valuation Firm deems material to such opinion and (b)
set forth the basis for such opinion.
 
"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other bankruptcy or
insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, or
 

 
 
 



 
- 10 -

--------------------------------------------------------------------------------

 

extensions generally with creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.
 
"Insurance Book Closing" means, after the approval of the applicable
Governmental Authority, the transfer by WMMRC of all Run-Off Proceeds held on
the date of such transfer, the right to receive all future Run-Off Proceeds, the
Trusts and their assets along with all insurance liabilities associated
therewith as of the date of transfer to the Protected Cell in conformance with
all applicable Requirements of Law, which complies with the following
requirements: (w) the Protected Cell shall be organized as a direct wholly owned
subsidiary of the Borrower,  (x) the assets of the Protected Cell shall not be
chargeable with liabilities arising out of any other business WMMRC may conduct,
(y) the business plan establishing the Protected Cell shall restrict its
business to the administration and management of the Trusts and the assets
thereof along with the liabilities associated therewith, and the distribution of
the Run-Off Proceeds; and (z) the governing documents of the Protected Cell
shall provide that no dividend or distribution may be made to any Person other
than the Borrower as provided for in Run-Off Notes Documents.
 
"Insurance Holdings" means investments in the equity, whether owned in whole or
in part, of any Insurance Subsidiary.
 
"Insurance Subsidiary" means (a) any direct or indirect Subsidiary of the
Borrower regulated by any insurance-related Governmental Authority engaged in
the business of selling, issuing or underwriting insurance or reinsurance and
any activities (including investment activities) reasonably related or ancillary
thereto or representing a reasonable extension thereof and (b) WMMRC, at any
time after the Insurance Book Closing, to the extent it is regulated by any
insurance-related Governmental Authority.
 
"Intercreditor Agreement" means the Intercreditor Agreement, dated as of March
19, 2012, among the Borrower, the other grantors party thereto, Wilmington
Trust, National Association, as collateral agent for the First Lien Creditors,
Second Lien Creditors and Third Lien Creditors (each, as defined therein) and
Agent, as Credit Agreement Agent (as defined therein) and authorized
representative for Third Lien Creditors, as amended, modified and supplemented
from time to time.
 
"Interest Coverage Ratio" means, with respect to Borrower for any period, (a)
the sum of (i) the Statutory Pre-Tax Income of all of Borrower's Insurance
Subsidiaries for such period; plus (ii) the aggregate GAAP Pre-Tax Income of the
Borrower's non-insurance company Subsidiaries (i.e., all Subsidiaries other than
its Insurance Subsidiaries); plus (iii) an amount equal to all interest,
dividend, and other income (or loss) (which for the avoidance of doubt shall not
include Borrower's Cash Interest Expense) of the Borrower for such period and
not included in (i) or (ii) above; divided by (b) an amount equal to the
Borrower's Cash Interest Expense during such period.
 
"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended (or
any successor statute thereto) and the regulations thereunder.
 

 
 
 



 
- 11 -

--------------------------------------------------------------------------------

 

"Investment" means, with respect to any Person, (a) any investment by such
Person in any other Person in the form of loans, guarantees, advances or other
extensions of credit, capital contributions or acquisitions of Indebtedness,
Equity Interests, or all or substantially all of the assets of such other Person
(or of any division or business line of such other Person) or (b) any investment
in any other items that are or would be classified as investments on a balance
sheet of such Person prepared in accordance with GAAP or SAP, as applicable.
 
"Lender" has the meaning specified therefor in the preamble hereto.
 
"Lender Board Representative" means the Person designated by the Required
Lenders from time to time as a member of the board of directors of the Borrower,
as such Person may be replaced by the Required Lenders from time to time, as
such designation and replacement is set forth in the Borrower's certificate of
incorporation and/or bylaws and as consistent with applicable law.
 
"Lien" means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any capitalized lease and any assignment,
deposit arrangement or financing lease intended as, or having the effect of,
security.
 
"Lien Requirement" means, in connection with a Permitted Acquisition, Permitted
Origination or any asset of Borrower or any of its Subsidiaries, the requirement
that (a) all of the Equity Interests acquired or otherwise issued by the Person
that is the target of the Permitted Acquisition, or the Person that originates
pursuant to a Permitted Origination, or if such Person is an Insurance
Subsidiary or owns Regulated Insurance Assets, a special purpose vehicle formed
in connection with such Permitted Acquisition or Permitted Origination to hold
the Equity Interests of such Person, shall be owned, in each case, 100% by the
Borrower or any Guarantor Subsidiary thereof (provided, however, that the
Borrower or such Guarantor Subsidiary may own less than 100% of the Equity
Interests of such Person or such special purpose vehicle so long as all assets
owned by such Person or special purpose vehicle are permitted by the applicable
partnership, joint venture, or other governing agreement relating to the Equity
Interests of such Person or special purpose vehicle to be, and are on the date
of acquisition thereof, subject to a first priority Lien granted to the Agent
for the benefit of the Agent and the Lenders (subject, to the extent applicable,
Permitted Liens)), (b) all of (i) the Equity Interests of such Person acquired
in connection with such Permitted Acquisition, or such Person that originates
pursuant to a Permitted Origination, or if such Person is an Insurance
Subsidiary or owns Regulated Insurance Assets, a special purpose vehicle formed
in connection with such Permitted Acquisition or Permitted Origination to hold
the Equity Interests of such Person, are subject, in each case, to first
priority Liens granted to the Agent for the benefit of the Agent and the Lenders
by the Borrower or Guarantor Subsidiary which owns the Equity Interests of such
Person, and (ii) all assets acquired in connection with such Permitted
Acquisition, originated in connection with such Permitted Origination or
otherwise originated or acquired by the Borrower or any of its Subsidiaries are
subject to first priority Liens (subject to Permitted Liens) granted to the
Agent for the benefit of the Agent and the Lenders, other than in the case of
the Permitted Acquisition of an Insurance Subsidiary or a Subsidiary that owns
Regulated Insurance Assets, or a Permitted
 

 
 
 



 
- 12 -

--------------------------------------------------------------------------------

 

Origination by an Insurance Subsidiary or in respect of Regulated Insurance
Assets, in which case, the Negative Pledge Requirement shall be applicable to
the Equity Interests of such Insurance Subsidiary, and any such Regulated
Insurance Assets, and (c) to the extent applicable, the requirement to deliver
additional guaranties and collateral set forth in Section 6.01(b) (it being
understood that as to any Insurance Subsidiary and any Regulated Insurance
Assets first priority perfected Liens on Equity Interests and assets as well as
guaranties are required unless, and only to the extent, any insurance–related
Governmental Authority prohibits the granting of such Liens or the making of
guaranties).
 
"Lien Update" means a summary in reasonable detail setting forth the
commercially reasonable and diligently pursued efforts of the Borrower regarding
the granting of Liens in connection with an Insurance Subsidiary or Regulated
Insurance Assets consistent with and pursuant to Section 6.01(a)(ix) and Section
6.01(b)(i).
 
"Loan" means the Term Loan A, Term Loan A-1 and the Term Loan B.
 
"Loan Document" means this Agreement, the Security Documents, any Guaranty, the
Intercreditor Agreement , the Agent Fee Letter and any other agreement,
instrument, note, certificate, report and other document executed and delivered
pursuant hereto or thereto or otherwise evidencing or securing any Loan or any
other Obligation.
 
"Loan Party" means the Borrower and any Guarantor.
 
"Material Adverse Effect" means a material adverse effect on any of (a) the
business, assets, financial condition, operations, performance or properties of
the Borrower and its Subsidiaries taken as a whole, (b) the legality, validity
or enforceability of this Agreement or any other Loan Document, (c) the ability
of the Borrower or any of its Subsidiaries that is a Loan Party to perform its
obligations under any Loan Document to which it is a party, (d) the rights and
remedies of the Agent or any Lender under any Loan Document to the extent such
effect does not result from any act or omission of the Agent or the Lenders, or
(e) the validity, perfection or priority of a Lien (to the extent required
hereunder) in favor of the Agent for the benefit of the Agent and the Lenders on
the Collateral having a fair market value in excess of $250,000.
 
"Moody's" means Moody's Investors Service, Inc. and any successor thereto.
 
"Multiemployer Plan" means a "multiemployer plan" as defined in Section
4001(a)(3) of ERISA to which any Loan Party or any of its ERISA Affiliates has
contributed to, or has been obligated to contribute, at any time during the
preceding six (6) years.
 
"Negative Pledge Requirement" means as to any Equity Interest or assets as to
which the Agent or Lenders do not have a first priority Lien (other than
Permitted Liens) or any Subsidiary that is not a Guarantor, the requirement that
no such liens shall be granted, and no such guaranties shall be delivered in
respect of such Subsidiary, in favor of any other Person.
 
"Net Asset Value" means the sum of total assets less total liabilities of a
Person accounted for on the basis of GAAP or SAP, whichever is applicable.
 

 
 
 



 
- 13 -

--------------------------------------------------------------------------------

 

"New Lending Office" has the meaning specified therefor in Section 2.07(e).
 
"Non-U.S. Lender" has the meaning specified therefor in Section 2.07(e).
 
"Notice of Borrowing" has the meaning specified therefor in Section 2.02(a).
 
"Obligations" means all present and future indebtedness, obligations, and
liabilities of each Loan Party to the Agent and the Lenders arising under or in
connection with this Agreement or any other Loan Document, whether or not the
right of payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured, unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section
7.01.  Without limiting the generality of the foregoing, the Obligations of each
Loan Party under the Loan Documents include (a) the obligation (irrespective of
whether a claim therefor is allowed in an Insolvency Proceeding) to pay
principal, interest (including any PIK Interest), and whether or not accruing
after the commencement of any Insolvency Proceeding or otherwise, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding, charges, expenses, fees, attorneys' fees and
disbursements, indemnities and other amounts payable by such Person under the
Loan Documents, (b) the Funding Fee, and (c) the obligation of such Person to
reimburse any amount in respect of any of the foregoing that the Agent or any
Lender (in its sole discretion) may elect to pay or advance on behalf of such
Person.
 
"OFAC Sanctions Programs" means the laws, regulations and Executive Orders
administered by OFAC, including but not limited to, Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as it has been or shall
thereafter be renewed, extended, amended, or replaced, and the list of Specially
Designated Nationals and Blocked Persons administered by OFAC, as such list may
be amended from time to time.
 
"Origination Amount" means $10,000,000 unless the Required Lenders increase such
amount in their sole and absolute discretion, such increase to become effective
upon a written notice signed by such Required Lenders approving such increase.
 
"Origination Business Plan" means a business plan approved by the board of
directors of the Borrower in respect of each proposed origination business, the
description of such business, and projections (including revenues) with respect
thereto in accordance with GAAP or SAP, as applicable, including, without
limitation, the management selected to operate such business.
 
"Origination Request" means the total amount of the investment in a proposed
Permitted Origination, specified by the Borrower, and consistent with the
Origination Business Plan.
 
"Other Taxes" has the meaning specified therefor in Section 2.07(b).
 
"Owner" means (a) WMMRC, until the occurrence of the Insurance Book Closing, and
(b) the Protected Cell, after the occurrence of the Insurance Book Closing.
 
"Participant Register" has the meaning specified therefor in Section 10.07(g).
 

 
 
 



 
- 14 -

--------------------------------------------------------------------------------

 

"Payment Office" means the Agent's office located at U.S. Bank Corporate Trust
Services, 214 North Tryon Street, 26th Floor, Charlotte, NC  28202, Attn.: CDO
Trust Services, Facsimile: 704-335-4678, or at such other office or offices of
the Agent as may be designated in writing from time to time by the Agent and the
Borrower.
 
"Permitted Acquisition" means any acquisition by the Borrower or any of its
direct or indirect wholly-owned Subsidiaries, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, all of the Equity
Interests of, or a business line, unit or division of, any Person); provided,
that:
 
                                (a)           immediately prior to, and after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing or would result therefrom;
 
                                (b)           all transactions in connection
therewith shall be consummated, in all material respects, in accordance with all
applicable Requirements of Law;
 
                               (c)             the assets or Equity Interests
acquired shall be consistent with the requisites of 5.01(l);
 
                               (d)             the Equity Requirement shall have
been satisfied;
 
                               (e)             the Lien Requirement shall have
been satisfied;
 
                               (f)             the Borrower shall provide the
Lenders which such information and documentation related to the proposed
acquisition as they shall reasonably request and on consummation of such
acquisition a complete set of acquisition closing documents shall be delivered
to the Agent.
 
"Permitted Dispositions" shall mean the conveyance, sale, lease or sublease,
transfer or other disposal for cash, whether in one transaction or a series of
related transactions, all or any part of a business, property or assets, whether
now owned or hereafter acquired (or the entry into an agreement to do any of the
foregoing), provided that (a) if such disposition is of assets or Equity
Interests acquired in connection with a Permitted Acquisition or originated in
connection with a Permitted Origination with the proceeds of a Term Loan B, then
the amount for which such asset is sold shall not be less than the amount
advanced under the Term Loan B in connection with such Permitted Acquisition or
Permitted Origination, as the case may be; (b) no Restricted Disposition
Proceeds shall be permitted to be used for a Permitted Origination except with
the consent of the Required Lenders, and (c) the Restricted Disposition Proceeds
received in connection with such disposition shall be held in a deposit account
of a Loan Party subject to the dominion and control of the Agent for the benefit
of the Agent and the Lenders, and such Restricted Disposition Proceeds shall be
(x) used to fund Permitted Acquisitions or Permitted Originations (subject to
clause (b)), or (y) applied to the Obligations at the Borrower's discretion.
 
"Permitted Indebtedness" means:
 
                      (a)           any Indebtedness owing to the Agent or any
Lender under this Agreement and the other Loan Documents;
 

 
 
 



 
- 15 -

--------------------------------------------------------------------------------

 

                      (b)           Indebtedness evidenced by capitalized lease
obligations entered into in order to finance capital expenditures made by the
Loan Parties, which Indebtedness, when aggregated with the principal amount of
all Indebtedness incurred under this clause (b) and clause (c) of this
definition, does not exceed $1,000,000 at any time outstanding;
 
                      (c)           Indebtedness permitted by clause (e) of the
definition of "Permitted Lien";
 
                      (d)           Indebtedness incurred in the ordinary course
of business under performance, surety, statutory, and appeal bonds;
 
                      (e)           Indebtedness owed to any Person providing
property, casualty, liability, or other insurance to the Loan Parties, so long
as the amount of such Indebtedness is not in excess of the amount of the unpaid
cost of, and shall be incurred only to defer the cost of, such insurance for the
year in which such Indebtedness is incurred and such Indebtedness is outstanding
only during such year;
 
                      (f)           with respect to the Borrower only,
contingent liabilities including in respect of earn-outs or similar payments,
indemnification obligations, adjustment of purchase price, non-compete, or
similar obligations of the Borrower  incurred in connection with the
consummation of one or more Permitted Acquisitions and in an aggregate maximum
amount for each Permitted Acquisition as to adjustment of purchase price or any
payments pursuant to any indemnification obligations not to exceed 15% of the
Purchase Price for such Permitted Acquisition (it being understood that no
Restricted Disposition Proceeds can be applied to the payment thereof).
 
(g)           Subordinated Indebtedness in an original principal amount not to
exceed, at the time of incurrence in the aggregate (together with the principal
of all other Subordinated Debt previously incurred), the greater of (i)
$25,000,000 and (ii) 25% of Consolidated Tangible Assets, so long as no Default
or Event of Default has occurred or shall be continuing after giving effect to
the incurrence of such Subordinated Indebtedness;
 
(h)           Indebtedness outstanding on the Effective Date under the Run Off
Notes Documents, together with any capitalized interest thereon, if any; and
 
(i)           the extension of maturity, refinancing or modification of the
terms of any of the foregoing; provided, however, that (i) such extension,
refinancing or modification is pursuant to terms, individually or in the
aggregate, that are not less favorable to the Loan Parties and the Lenders than
the terms of the Indebtedness being extended, refinanced or modified (including
interest rates amortization, maturity, source of repayment, terms of
subordination and/or limitations on recourse, if any), and (ii) after giving
effect to such extension, refinancing or modification, the amount of such
Indebtedness is not greater than the amount of Indebtedness outstanding
immediately prior to such extension, refinancing or modification (other than by
the amount of premiums paid thereon and the fees and expenses incurred in
connection therewith and by the amount of unfunded commitments with respect
thereto); provided that Borrower shall be permitted to refinance the Run-Off
Notes in an amount greater than the Indebtedness outstanding immediately prior
to such refinancing transaction (subject to all of the other limitations set
forth in this paragraph (i)); provided further that net proceeds of such
refinancing
 

 
 
 



 
- 16 -

--------------------------------------------------------------------------------

 

transaction in excess of the amount needed to satisfy the Run-Off Notes in full
shall be applied as follows:  (a) 50% of such excess proceeds shall be
immediately applied to the Obligations in accordance with Section 2.05(d) of
this Agreement and (b) 50% of such proceeds shall be held in a deposit account
of a Loan Party subject to the dominion and control of the Agent for the benefit
of the Agent and the Lenders and treated as though they were Restricted
Disposition Proceeds under this Agreement; and (iii) any such refinancing or
modification shall not add new obligors or be secured by assets which did not
secure the debt being so refinanced.
 
"Permitted Investments" shall mean each of the following:
 
(a)           investments in cash and Cash Equivalents;
 
(b)           investments in negotiable instruments deposited or to be deposited
for collection in the ordinary course of business;
 
(c)           advances made in connection with purchases of goods or services in
the ordinary course of business;
 
(d)           [Intentionally Omitted];
 
(e)           stock or obligations issued to Borrower and its Subsidiaries by
any Person (or the representative of such Person) in respect of Indebtedness or
other liabilities of such Person owing to Borrower and its Subsidiaries in
connection with the insolvency, bankruptcy, receivership or reorganization of
such Person or a composition or readjustment of the debts of such Person;
 
(f)           Permitted Acquisitions;
 
(g)           Permitted Originations;
 
(h)            the deferred portion of any Purchase Price; and
 
(i)           any acquisition, origination or other investment by a Loan Party
not funded by (x) Term Loan B or (y) Restricted Disposition Proceeds, so long
as, in each case, the Lien Requirement is met with respect thereto.
 
"Permitted Liens" means:
 
(a)           Liens securing the Obligations, including, without limitation, any
Lien granted to the Agent for the benefit of the Agent and the Lenders on the
Run-Off Proceeds;
 
(b)           Liens for taxes, assessments and governmental charges the payment
of which is not required under Section 6.01(c);
 
(c)           Liens imposed by law, such as carriers', warehousemen's,
mechanics', materialmen's and other similar Liens arising in the ordinary course
of business and securing obligations (other than Indebtedness for borrowed
money) that are not overdue by more than 30 days or are being contested in good
faith and by appropriate proceedings promptly initiated and
 

 
 
 



 
- 17 -

--------------------------------------------------------------------------------

 

diligently conducted, and a reserve or other appropriate provision, if any, as
shall be required by GAAP shall have been made therefor;
 
(d)           [Intentionally Omitted];
 
(e)           (i)           purchase money Liens on equipment acquired or held
by any Loan Party or any of its Subsidiaries in the ordinary course of its
business to secure the purchase price of such equipment or Indebtedness incurred
solely for the purpose of financing the acquisition of such equipment or (ii)
Liens existing on such equipment at the time of its acquisition; provided,
however, that (A) no such Lien shall extend to or cover any other property of
any Loan Party or any of its Subsidiaries and (B) the aggregate principal amount
of Indebtedness secured by any or all such Liens shall not exceed at any one
time outstanding $1,000,000;
 
(f)           deposits and pledges of cash securing (i) obligations incurred in
respect of workers' compensation, unemployment insurance or other forms of
governmental insurance or benefits, (ii) the performance of bids, tenders,
leases, contracts (other than for the payment of money) and statutory
obligations or (iii) obligations on surety or appeal bonds, but only to the
extent such deposits or pledges are made or otherwise arise in the ordinary
course of business and secure obligations not past due;
 
(g)           easements, zoning restrictions and similar encumbrances on real
property and minor irregularities in the title thereto that do not (i) secure
obligations for the payment of money or (ii) materially impair the value of such
property or its use by any Loan Party or any of its Subsidiaries in the normal
conduct of such Person's business;
 
(h)           Liens of landlords and mortgagees of landlords (i) arising by
statute or under any lease or related contractual obligation entered into in the
ordinary course of business, (ii) on fixtures and movable tangible property
located on the real property leased or subleased from such landlord, (iii) for
amounts not yet due or that are being contested in good faith by appropriate
proceedings diligently conducted and (iv) for which adequate reserves or other
appropriate provisions are maintained on the books of such Person in accordance
with GAAP;
 
(i)           Liens on real property or equipment securing Indebtedness
permitted by subsection (b) of the definition of Permitted Indebtedness;
 
(j)           the title and interest of a lessor or sublessor in and to personal
property leased or subleased (other than through a capital lease), in each case
extending only to such personal property;
 
(k)           non-exclusive licenses of patents, trademarks, copyrights, and
other intellectual property rights in the ordinary course of business;
 
(l)           judgment liens (other than for the payment of taxes, assessments
or other governmental charges) securing judgments and other proceedings not
constituting an Event of Default under Section 7.01(h);
 

 
 
 



 
- 18 -

--------------------------------------------------------------------------------

 

(m)           rights of setoff or bankers' liens upon deposits of cash in favor
of banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business;
 
(n)           Liens granted in the ordinary course of business on the unearned
portion of insurance premiums securing the financing of insurance premiums to
the extent the financing is permitted under the definition of Permitted
Indebtedness;
 
(o)           Liens solely on any cash earnest money deposits made by any Loan
Party in connection with any letter of intent or purchase agreement with respect
to a Permitted Acquisition; and
 
(p)           Liens on (i) the Collateral Account (as defined in the Run-Off
Notes Indenture) and all funds and assets held therein or credited thereto, (ii)
the Trustee Fee Account (as defined in the Run-Off Notes Indenture) and all
funds and assets held therein and credited thereto, (iii) all Run-Off Proceeds
held by the Trusts, (iv) all Run-Off Proceeds held by WMMRC (to the extent
permitted by the applicable Governmental Authority), (v) all Run-Off Proceeds
held by the Protected Cell (to the extent permitted by the applicable
Governmental Authority), (vi) all Run-Off Proceeds received by the Borrower,
(vii) all rights of the Borrower to receive dividends or distributions in
respect of the Run-Off Proceeds, (viii) the Equity Interests of WMMRC owned or
held by the Borrower (to the extent permitted by the applicable Governmental
Authority), (ix) the Equity Interests in the Protected Cell owned or held by the
Borrower (to the extent permitted by the applicable Governmental Authority), (x)
the excess assets of the Protected Cell (to the extent permitted by the
applicable Governmental Authority), and (xi) all proceeds of the foregoing, in
each case, granted in favor of the Run-Off Notes Collateral Agent to secure
Indebtedness permitted under clause (h) of the definition of Permitted
Indebtedness.
 
"Permitted Origination" means the origination of a loan asset or insurance
policy which (a) is subject to the Origination Business Plan, (b) satisfies the
corresponding conditions set forth in clauses (a), (b) and (d) of the definition
of "Permitted Acquisition", (c) satisfies the Lien Requirement in respect of any
such loan assets and insurance policies and (d) shall be, as to Permitted
Originations funded with the proceeds of Term Loan B advances, in an amount less
than or equal to the Origination Amount in the aggregate unless the Required
Lenders agree, in their sole and absolute discretion, to increase the
Origination Amount.
 
"Person" means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.
 
"PIK Interest" has the meaning specified therefor in Section 2.04.
 
"PIK Rate" means a rate per annum equal to 1.0%.
 
"Plan" means any Employee Plan or Multiemployer Plan.
 
"Plan of Reorganization" has the meaning specified therefor in the recitals
hereto.
 

 
 
 



 
- 19 -

--------------------------------------------------------------------------------

 

"Post-Default Rate" means a rate of interest per annum equal to the rate of
interest otherwise in effect from time to time pursuant to the terms of this
Agreement plus 2.0%, or, if a rate of interest is not otherwise in effect,
interest at the highest rate specified herein for any Loan then outstanding
prior to an Event of Default plus 2.0%.
 
"Private Side Information" has the meaning specified therefor in Section 10.18.
 
"Private Sider" has the meaning specified therefor in Section 10.18.
 
"Pro Rata Share" means:
 
(a) (i)           with respect to a Lender's obligation to make the Term Loan A
and receive payments of interest, fees, and principal with respect thereto, the
percentage obtained by dividing (i) such Lender's Term Loan A Commitment, by
(ii) the Total Term Loan A Commitment, provided that if the Total Term Loan A
Commitment has been reduced to zero, the numerator shall be the aggregate unpaid
principal amount of such Lender's portion of the Term Loan A and the denominator
shall be the aggregate unpaid principal amount of the Term Loan A, and
 
(a) (ii) with respect to a Lender's obligation to make the Term Loan A-1 and
receive payments of interest, fees, and principal with respect thereto, the
percentage obtained by dividing (i) such Lender's Term Loan A-1 Commitment, by
(ii) the Total Term Loan A-1 Commitment, provided that if the Total Term Loan
A-1 Commitment has been reduced to zero, the numerator shall be the aggregate
unpaid principal amount of such Lender's portion of the Term Loan A-1 and the
denominator shall be the aggregate unpaid principal amount of the Term Loan A-1,
and
 
(b)           with respect to a Lender's obligation to make the Term Loan B and
receive payments of interest, fees, and principal with respect thereto, the
percentage obtained by dividing (i) such Lender's Term Loan B Commitment, by
(ii) the Total Term Loan B Commitment, provided that if the Total Commitment has
been reduced to zero, the numerator shall be the aggregate unpaid principal
amount of such Lender's portion of the Term Loan B and the denominator shall be
the aggregate unpaid principal amount of the Term Loan B, and
 
(c)           with respect to all other matters (including, without limitation,
the indemnification obligations arising under Section 8.05), the percentage
obtained by dividing (i) the sum of such Lender's portion of the undrawn Total
Commitment plus the unpaid principal amount of such Lender's portion of the
Loans, by (ii) the sum of the undrawn Total Commitment plus the aggregate unpaid
principal amount of the Loans.
 
"Protected Cell" means a protected cell established by the Borrower in
connection with the Insurance Book Closing upon the receipt of approval of the
applicable Governmental Authority and maintained pursuant to § 431:19-303 of
Title 24 of the Hawaii Insurance Code, in conformance with all applicable
Requirements of Law.
 
"Purchase Price" means, with respect to any Permitted Acquisition, the cash
purchase price paid in connection with such Permitted Acquisition, it being
understood that a portion of such purchase price may be paid in cash on a
deferred basis, so long as the Equity
 

 
 
 



 
- 20 -

--------------------------------------------------------------------------------

 

Requirement is satisfied with respect to such deferred amount and such a
deferred payment does not represent any "earn-outs" or similar payments.
 
"Qualified Valuation Firm" means, the following firms: Perella Weinberg Partners
LP, Evercore Partners, Houlihan Lokey, FBR & Co., Zolfo Cooper, LLC, Duff &
Phelps Corp., Sandler O'Neill + Partners, L.P., Goldin Associates, L.L.C.,
AlixPartners, and Kinetic Partners, or any other firms mutually agreed to by
Borrower and Required Lenders, in each case having expertise in the relevant
insurance or financial sector related to the proposed Acquisition.
 
"Register" has the meaning specified therefor in Section 10.07(d).
 
"Registered Loans" has the meaning specified therefor in Section 10.07(d).
 
"Regulated Insurance Assets" means assets of any Insurance Subsidiary.
 
"Regulation T", "Regulation U" and "Regulation X" mean, respectively,
Regulations T, U and X of the Board or any successor, as the same may be amended
or supplemented from time to time.
 
"Related Fund" means, with respect to any Person, an Affiliate of such Person,
or a fund or account managed by such Person or an Affiliate of such Person.
 
"Replacement Lender" has the meaning specified therefor in Section 3.02.
 
"Required Lenders" means Lenders whose Pro Rata Shares (calculated in accordance
with clause (c) of the definition thereof) aggregate at least 662/3%.  The Pro
Rata Share of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time.
 
"Requirements of Law" means, with respect to any Person, collectively, the
common law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case that are applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject.
 
"Report" has the meaning specified therefor in Section 8.12.
 
"Restricted Disposition Proceeds" means, with respect to a Permitted Disposition
of assets or Equity Interests acquired in connection with a Permitted
Acquisition or originated in connection with a Permitted Origination, a portion
of the proceeds of such Permitted Disposition equal to the sum of (a) the amount
advanced under Term Loan B to fund the underlying Permitted Acquisition or
Permitted Origination, and (b) the amount provided by Borrower to satisfy the
Equity Requirement in connection with such Permitted Acquisition or Permitted
Origination.
 

 
 
 



 
- 21 -

--------------------------------------------------------------------------------

 

"Run-Off Assets and Liabilities" means the assets and liabilities of WMMRC
related to the policies in place at the Effective Date, accounted for on the
basis of SAP.
 
"Run-Off Assets Pledge and Security Agreement" means the Pledge and Security
Agreement, dated as of March 19, 2012, by and among the Washington Mutual, Inc.,
as Issuer (as defined therein), Wilmington Trust, National Association, as the
First Lien Trustee and Collateral Agent (each, as defined therein), Law
Debenture Trust Company of New York, as the Second Lien Trustee (as defined
therein) and the Agent, as Credit Agreement Agent (as defined therein), and any
other security agreement providing for Liens on the Collateral entered into in
connection with any refinancing of the First Lien Obligations, the Second Lien
Obligations or the Third Lien Obligations (each, as defined therein), in each
case as the same may be amended, restated, amended and restated, renewed,
replaced, supplemented or otherwise modified from time to time.
 
"Run-Off Notes" means, collectively, the Notes and the Second Lien Notes, each
as defined in the Run-Off Notes Indenture.
 
"Run-Off Notes Collateral Agent" means Wilmington Trust National Association.
 
"Run-Off Notes Documents" means the Notes Documentation and the Second Lien
Documentation, each as defined in the Run-Off Notes Indenture.
 
"Run-Off Notes Indenture" means the Senior First Lien Notes Indenture, dated as
of March 19, 2012, by and between the Borrower, as Issuer, and Wilmington Trust
National Association, as Trustee in respect of the Borrower's 13% Senior First
Lien Notes Due 2030.
 
"Run-Off Proceeds" means (a)(i) all net premiums, reinsurance recoverables, net
revenue resulting from commutation of insurance contracts, net interest income,
reserve releases and other revenues derived from the reinsurance contracts,
investments and other assets of the Trusts, without duplication, less (ii)(A)
the reasonable and necessary costs and expenses of the Trusts or the Owner
(including, but not limited to, general and administrative expenses, audit fees,
required regulatory capital contributions (which capital contributions will be
added back to the Run-Off Proceeds if applicable regulations permit such
distributions thereof), expenses of regulatory compliance, including all costs
associated with the Insurance Book Closing, expenses of administering the
Run-Off Notes Documents and taxes) attributable to the administration of the
Trusts or the assets thereof and the collection of premiums and/or management of
investments in connection therewith (which expenses shall include reasonable and
customary expenses attributable to the foregoing paid under any administrative
services agreement, investment management agreement or similar agreement), and
(B) claims paid for covered losses and (b) the proceeds from the foregoing
received by the Owner or the Borrower in cash, securities and/or other property
from any sale, liquidation, merger or other disposition in respect of the Owner
or its interests in the Trusts or the assets thereof. The inclusion of clause
(b) of this definition shall not be construed as a consent to any sale,
liquidation, merger or other disposition or waiver of compliance with any
covenant related thereto.  For the avoidance of doubt, to the extent that the
Borrower or WMMRC pays any such cost, capital contribution or expense described
in clause (ii)(A), payment by Borrower or WMMRC will be deemed a cost or expense
of the Trusts.
 

 
 
 



 
- 22 -

--------------------------------------------------------------------------------

 

"SAP" means (a) statutory accounting principles and regulations prescribed by
the National Association of Insurance Commissioners for the preparation of
financial statements for an insurance business applied on a consistent basis or
(b) to the extent an Insurance Subsidiary is permitted by a Governmental
Authority to report on an alternative basis to the basis under (a) above, such
adjustments to such alternative basis reasonably acceptable to the Borrower and
Agent at the direction of the Required Lenders that will make pretax income
under such alternative basis reasonably equivalent to pretax income as if
calculated under (a) above.  The adjustments to be made pursuant to clause (b)
above will be made as soon as is reasonably practicable from an accounting
perspective, but in no event later than the end of the first full quarterly
period following the acquisition of such Insurance Subsidiary.
 
"Scheduled PIK Interest" has the meaning specified therefor in Section 2.04.
 
"SEC" means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.
 
"Securities Act" means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.
 
"Securitization" has the meaning specified therefor in Section 10.07.
 
"Security Agreement" means a Pledge and Security Agreement made by a Loan Party
in favor of the Agent for the benefit of the Agent and the Lenders securing the
Obligations with a first priority perfected security interest in all assets of
the Loan Parties, subject only to Permitted Liens, and delivered to the Agent in
form and substance reasonably satisfactory to the Required Lenders.
 
"Security Documents" means any Security Agreement, the Run-Off Assets Pledge and
Security Agreement, any UCC filing authorization letter, all deposit account and
securities account control agreements, and any other agreements pursuant to
which a Lien is granted to the Lenders or the Agent on behalf of the Lenders.
 
"Solvent" means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is not less than the
total amount of the liabilities of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its existing debts as
they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person's ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person's
property would constitute unreasonably small capital.
 
"Standard & Poor's" means Standard & Poor's Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
 

 
 
 



 
- 23 -

--------------------------------------------------------------------------------

 

"Statutory Pre-Tax Income" means for any Insurance Subsidiary, or any insurance
assets required for regulatory purposes to be accounted for in accordance with
SAP, pre-tax income (or loss) in accordance with SAP.
 
"Subordinated Indebtedness" means unsecured Indebtedness of the Borrower which
has been expressly subordinated in right of payment to all Indebtedness of such
Loan Party under the Loan Documents by the execution and delivery of a
subordination agreement, in form and substance satisfactory to the Required
Lenders, that provides, among other things, (a) that such Subordinated
Indebtedness is subordinated to the payment of interest on the Loan that accrues
after the commencement of any Insolvency Proceeding of the Borrower, whether or
not a claim for post-petition interest is allowed or allowable as a claim in any
such proceeding, (b) that no amortization or other principal payments may be
made with respect to such Subordinated Indebtedness prior to the payment in full
in cash of all of the Obligations and (c) that no cash interest may be paid with
respect to such Subordinated Indebtedness provided that cash interest may be
paid by the Borrower if (i) no Default or Event of Default has occurred and is
continuing or would result therefrom at the time of such payment and (ii) at the
time of such cash payment the Borrower is paying current cash interest on the
Loans hereunder at 7% per annum (without exercising any option to pay PIK
interest under this Agreement); provided that in no event shall such cash
interest in respect of such Subordinated Indebtedness exceed a rate per annum of
12% (it being understood that there is no cap on PIK interest).
 
"Subsidiary" means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, estate,
association, joint venture or other business entity (a) the accounts of which
would be consolidated with those of such Person in such Person's consolidated
financial statements if such financial statements were prepared in accordance
with GAAP or (b) of which more than 50% of (i) the outstanding Equity Interests
having (in the absence of contingencies) ordinary voting power to elect a
majority of the Board of Directors of such Person, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such Person; provided, however, that WMMRC and the
Protected Cell shall not be considered a "Subsidiary" of the Borrower or any
Loan Party for the purposes of any Loan Document (including, without limitation,
for purposes of calculating the Asset Coverage Ratio for purposes of Article IV
hereof and the financial covenants set forth in Section 6.03 hereof), other than
(i) as expressly set forth in such Loan Document and (ii) with respect to WMMRC
only, at any time after the Insurance Book Closing.  Further, any conditions
existing at the Protected Cell will not directly or indirectly impact or affect
compliance with any of the representations, warranties, covenants, conditions
and obligations of the Loan Parties and any of their Subsidiaries hereunder.
 
"Taxes" has the meaning specified therefor in Section 2.07(a).
 
"Term Loan A" means the term loans made by the Lenders to the Borrower pursuant
to Section 2.01(a)(i).
 

 
 
 



 
- 24 -

--------------------------------------------------------------------------------

 

"Term Loan A Commitment" means, with respect to each Lender, the commitment of
such Lender to make the Term Loan A to the Borrower in the amount set forth in
Schedule 1.01(A) hereto, as the same may be terminated or reduced from time to
time in accordance with the terms of this Agreement.
 
"Term Loan A Commitment Termination Date" means the earliest to occur of (i) the
date the Term Loan A Commitments are permanently reduced to zero pursuant to
Section 2.01(a), (ii) the date of the termination of the Term Loan A Commitments
pursuant to Section 7.01, and (iii) three years from the Effective Date.
 
"Term Loan A-1" means the term loans made by the Term A-1 Lenders pursuant to
Section 2.01 (a)(ii).
 
"Term Loan A-1 Commitment" means with respect to each Term A-1 Lender, the
commitment of such Lender to make the Term Loan A-1 to the Borrower in an amount
set forth in Schedule 1.01 (A) hereto, as the same may be terminated or reduced
from time to time in accordance with the terms of this Agreement.
 
"Term Loan A-1 Commitment Termination Date" means the earliest to occur of (i)
the date the Term Loan A-1 Commitments are permanently reduced to zero pursuant
to Section 2.01(a), (ii) the date of the termination of the Term Loan A-1
Commitments pursuant to Section 7.01, and (iii) three years from the Effective
Date.
 
"Term Loan B" means the term loans made by the Lenders to the Borrower pursuant
to Section 2.01(b).
 
"Term Loan B Commitment" means, with respect to each Lender, the commitment of
such Lender to make the Term Loan B to the Borrower in the amount set forth in
Schedule 1.01(A) hereto, as the same may be terminated or reduced from time to
time in accordance with the terms of this Agreement.
 
"Term Loan B Commitment Termination Date" means the earliest to occur of (i) the
date the Term Loan B Commitments are permanently reduced to zero pursuant to
Section 2.01(b), (ii) the date of the termination of the Term Loan B Commitments
pursuant to Section 7.01, and (iii) three years from the Effective Date.
 
"Total Commitment" means the sum of the Total Term Loan A Commitments, the Total
of the Term Loan A-1 Commitments and the Total Term Loan B Commitments.
 
"Total Term Loan A Commitment" means the sum of the Term Loan A Commitments.
 
"Total Term Loan A-1 Commitment" means the sum of the Term Loan A-1 Commitments.
 
"Total Term Loan B Commitment" means the sum of the Term Loan B Commitments.
 

 
 
 



 
- 25 -

--------------------------------------------------------------------------------

 

"Transferee" has the meaning specified therefor in Section 2.07(a).
 
"Trusts" means (a) Home Loan Reinsurance Co. United Guaranty Residential
Insurance Company Reinsurance Agreement (Acct. No. x6401); (b) Home Loan
Reinsurance Co. Genworth Reinsurance Co. Trust Agreement (Acct. No. x6403); (c)
Mortgage Guaranty Insurance Corporation/WM MTG Reinsurance Co. Trust; (Acct. No.
x2400); (d) Reinsurance Escrow Agreement among WM Mortgage Reinsurance Co. PMI
Mortgage Insurance Company and US Bank (Acct. No. x6404); (e) Radian Guaranty
Inc. and WM Mortgage Reinsurance Company Agreement, dated March 27, 2001 (Acct.
No. x5700); (f) Home Loan Reinsurance Co. Republic Mortgage Co. Reinsurance
Agreement, dated December 14, 1998 (Acct. No. x6402); (g) Washington Mutual
Custody Account (Acct. No. x6406); and (h) WM Mortgage Reinsurance Company Inc.
(Acct. No. x4202).
 
"Uniform Commercial Code" has the meaning specified therefor in Section 1.04.
 
"USA PATRIOT Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (PATRIOT) Act of
2001 (Title III of Pub. L. 107-56, Oct. 26, 2001).
 
"WMMRC" means WM Mortgage Reinsurance Company, Inc., a Hawaii corporation and
directly wholly-owned subsidiary of the Borrower.
 
"WMMRC New Business" means any business activities conducted by WMMRC after the
Insurance Book Closing, other than any activities conducted in connection with
the Run-Off Assets and Liabilities and administration of the Run-Off Notes and
Run-Off Notes Documents.
 
Section 1.02 Terms Generally .  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words "include", "includes" and "including"
shall be deemed to be followed by the phrase "without limitation".  The word
"will" shall be construed to have the same meaning and effect as the word
"shall".  Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person's successors and assigns, (c) the words "herein", "hereof" and
"hereunder", and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words "asset" and "property" shall be construed to
have the same meaning and effect and to refer to any right or interest in or to
assets and properties of any kind whatsoever, whether real, personal or mixed
and whether tangible or intangible.
 
Section 1.03 Certain Matters of Construction .  References in this Agreement to
"determination" by the Agent or Lender includes good faith estimates by the
Agent (in the case
 

 
 
 



 
- 26 -

--------------------------------------------------------------------------------

 

of quantitative determinations) and good faith beliefs by the Agent or Lender
(in the case of qualitative determinations).  A Default or Event of Default
shall be deemed to exist at all times during the period commencing on the date
that such Default or Event of Default occurs to the date on which such Default
or Event of Default is waived in writing pursuant to this Agreement or, in the
case of a Default, is cured within any period of cure expressly provided for in
this Agreement; and an Event of Default shall "continue" or be "continuing"
until such Event of Default has been waived in writing by the Required
Lenders.  Any Lien referred to in this Agreement or any other Loan Document as
having been created in favor of the Agent, any agreement entered into by the
Agent pursuant to this Agreement or any other Loan Document, any payment made by
or to or funds received by the Agent pursuant to or as contemplated by this
Agreement or any other Loan Document, or any act taken or omitted to be taken by
the Agent, shall, unless otherwise expressly provided, be created, entered into,
made or received, or taken or omitted, for the benefit or account of the Agent
and the Lenders. Wherever the phrase "to the knowledge of any Loan Party" or
words of similar import relating to the knowledge or the awareness of any Loan
Party are used in this Agreement or any other Loan Document, such phrase shall
mean and refer to (i) the actual knowledge of a senior officer of any Loan Party
or (ii) the knowledge that a senior officer would have obtained if such officer
had engaged in good faith and diligent performance of such officer's duties,
including the making of such reasonably specific inquiries as may be necessary
of the employees or agents of such Loan Party and a good faith attempt to
ascertain the existence or accuracy of the matter to which such phrase
relates.  All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or otherwise within the
limitations of, another covenant shall not avoid the occurrence of a default if
such action is taken or condition exists.  In addition, all representations and
warranties hereunder shall be given independent effect so that if a particular
representation or warranty proves to be incorrect or is breached, the fact that
another representation or warranty concerning the same or similar subject matter
is correct or is not breached will not affect the incorrectness of a breach of a
representation or warranty hereunder.
 
Section 1.04 Accounting and Other Terms .
 
(a) Unless otherwise expressly provided herein, each accounting term used herein
shall have the meaning given it under GAAP.  Notwithstanding the foregoing, all
financial statements delivered hereunder shall be prepared without giving effect
to an election under Statement of Financial Accounting Standards 159 (or any
similar accounting principal) permitting a Person to value its financial
liabilities at the fair market value thereof.
 
(b) All terms used in this Agreement which are defined in Article 8 or Article 9
of the Uniform Commercial Code as in effect from time to time in the State of
New York (the "Uniform Commercial Code") and which are not otherwise defined
herein shall have the same meanings herein as set forth therein, provided that
terms used herein which are defined in the Uniform Commercial Code as in effect
in the State of New York on the date hereof shall continue to have the same
meaning notwithstanding any replacement or amendment of such statute except as
the Agent at the direction of the Required Lenders may otherwise determine.
 

 
 
 



 
- 27 -

--------------------------------------------------------------------------------

 

Section 1.05 Time References .  Unless otherwise indicated herein, all
references to time of day refer to Eastern Standard Time or Eastern daylight
saving time, as in effect in New York City on such day.  For purposes of the
computation of a period of time from a specified date to a later specified date,
the word "from" means "from and including" and the words "to" and "until" each
means "to but excluding"; provided, however, that with respect to a computation
of fees or interest payable to the Agent or any Lender, such period shall in any
event consist of at least one full day.
 
ARTICLE II
 


 
THE LOANS
 
Section 2.01 Commitments .  (a)(i) Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Lender
with a Term Loan A Commitment severally agrees to make the Term Loan A, on one
or more borrowing dates, to the Borrower prior to the Term Loan A Commitment
Termination Date, in an aggregate principal amount not to exceed the amount of
such Lender's Term Loan A Commitment.  The aggregate principal amount of the
Term Loan A made on any borrowing date shall not exceed the undrawn Total Term
Loan A Commitment (excluding, for the purposes of this Section 2.01(a)(i), the
Funding Fee and any PIK Interest added to the outstanding principal balance of
the Term Loan A).  Any principal amount of the Term Loan A which is repaid or
prepaid may not be reborrowed.  The Total Term Loan A Commitment and the Total
Commitment shall be permanently reduced immediately and without further action
on the date of each borrowing of the Term Loan A in an amount equal to the
amount of such Term Loan A funded, and each Lender's Term Loan A Commitment, if
any, shall be permanently reduced immediately and without further action on the
date of each borrowing of the Term Loan A in an amount equal to such Lender's
Pro Rata Share of the amount of such Term Loan A funded.
 
(ii) Subject to the terms and conditions and relying upon the representations
and warranties herein set forth, each Lender with a Term Loan A-1 Commitment
severally agrees to make the Term Loan A-1, on one or more borrowing dates, to
the Borrower prior to the Term Loan A-1 Commitment Termination Date, in an
aggregate principal amount not to exceed the amount of such Lender's Term Loan
A-1 Commitment.  The aggregate principal amount of the Term Loan A-1 made on any
borrowing date shall not exceed the undrawn Total Term Loan A-1 Commitment
(excluding, for the purposes of this Section 2.01(a)(ii), the Funding Fee and
any PIK Interest added to the outstanding principal balance of the Term Loan
A-1).  Any principal amount of the Term Loan A-1 which is repaid or prepaid may
not be reborrowed.  The Total Term Loan A-1 Commitment and the Total Commitment
shall be permanently reduced immediately and without further action on the date
of each borrowing of the Term Loan A-1 in an amount equal to the amount of such
Term Loan A-1 funded, and each Lender's Term Loan A-1 Commitment, if any, shall
be permanently reduced immediately and without further action on the date of
each borrowing of the Term Loan A-1 in an amount equal to such Lender's Pro Rata
Share of the amount of such Term Loan A-1 funded.
 
(iii) all borrowings under this clause (a) shall be allocated on a pro rata
basis between the Term Loan A and the Term Loan A-1 based on the respective
amounts of
 

 
 
 



 
- 28 -

--------------------------------------------------------------------------------

 

the unfunded Total Term Loan A Commitment and the unfunded Total Term Loan A-1
Commitment at the time of such borrowing.
 
(b) Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender with a Term Loan B Commitment severally
agrees to make the Term Loan B, on one or more borrowing dates, to the Borrower
prior to the Term Loan B Commitment Termination Date, in an aggregate principal
amount not to exceed the amount of such Lender's Term Loan B Commitment.  The
aggregate principal amount of the Term Loan B made on any borrowing date shall
not exceed the undrawn Total Term Loan B Commitment (excluding, for the purposes
of this Section 2.01(b), the Funding Fee and any PIK Interest added to the
outstanding principal balance of the Term Loan B).  Any principal amount of the
Term Loan B which is repaid or prepaid may not be reborrowed. The Total Term
Loan B Commitment and the Total Commitment shall be permanently reduced
immediately and without further action on the date of each borrowing of the Term
Loan B in an amount equal to the amount of such Term Loan B funded, and each
Lender's Term Loan B Commitment, if any, shall be permanently reduced
immediately and without further action on the date of each borrowing of the Term
Loan B in an amount equal to such Lender's Pro Rata Share of the amount of such
Term Loan B funded.
 
Section 2.02 Making the Loans .  (a)  The Borrower shall give the Agent a
written notice of borrowing substantially in the form of Exhibit C (a "Notice of
Borrowing"), not later than 12:00 noon (New York City time) on the date which is
five (5) Business Days prior to the date of the proposed Loan.  Such Notice of
Borrowing shall specify (i) the principal amount of the proposed Loan (which
shall be not less than $2,500,000), (ii) whether the Loan is a Term Loan A and a
Term Loan A-1 or a Term Loan B and (iii) the proposed borrowing date, which
shall be a Business Day, and which shall not occur more than once each
month.  Upon receipt of a Notice of Borrowing, the Agent will promptly notify
each Lender thereof and of the amount of such Lender's Pro Rata Share of such
borrowing.  The Agent and the Lenders may act without liability upon the basis
of written or telecopied notice believed by the Agent in good faith to be from
the Borrower (or from any Authorized Officer thereof designated in writing
purportedly from the Borrower to the Agent).  The Agent and each Lender shall be
entitled to rely conclusively on any Authorized Officer's authority to request a
Loan on behalf of the Borrower.  The Agent and the Lenders shall have no duty to
verify the authenticity of the signature appearing on any written Notice of
Borrowing.
 
(b) Each Notice of Borrowing pursuant to this Section 2.02 shall be irrevocable
and the Borrower shall be bound to make a borrowing in accordance therewith.
 
(c) The Loans under this Agreement shall be made by the Lenders simultaneously
and proportionately to their Pro Rata Shares of the Total Term Loan A
Commitment, Total Term Loan A-1 Commitment or Total Term Loan B Commitment, as
applicable, it being understood that no Lender shall be responsible for any
default by any other Lender in that other Lender's obligations to make the Loan
requested hereunder, nor shall the Term Loan A Commitment, the Term Loan A-1
Commitment or the Term Loan B Commitment of any Lender be increased or decreased
as a result of the default by any other Lender in that other Lender's obligation
to make the Loan requested hereunder, and each
 

 
 
 



 
- 29 -

--------------------------------------------------------------------------------

 

Lender shall be obligated to make the Loan required to be made by it by the
terms of this Agreement regardless of the failure by any other Lender.
 
Section 2.03 Repayment of Loans; Evidence of Debt .  The outstanding unpaid
principal of the Term Loan A-1 (including the Funding Fee and any PIK Interest)
shall be due and payable on the Final Term Loan A-1 Maturity Date.  The
outstanding unpaid principal of the Term Loan A and Term Loan B (including the
Funding Fee and any PIK Interest) shall be due and payable in full on the Final
Maturity Date.  Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the Indebtedness of the Borrower owing to such
Lender. The Agent shall maintain accounts and sub-accounts in which it shall
record (i) the amount of the Loan made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder , (iii) the amount of the Funding Fee and any
PIK Interest added to principal from time to time as specified herein, and (iv)
the amount of any sum received by the Agent hereunder for the account of the
Lenders and each Lender's share thereof.  The entries made in the accounts
maintained pursuant to this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.  Any Lender may
request that Loans made by it be evidenced by a promissory note.  Thereafter,
the Loans evidenced by such promissory note and interest thereon shall at all
times (including after assignment pursuant to Section 10.07) be represented by
one or more promissory notes in such form payable to the payee named therein and
its registered assigns.
 
Section 2.04 Interest and Funding Fee .
 
(a) Loans.  Each portion of the Term Loan A shall bear interest on the principal
amount thereof from time to time outstanding, from the date of the making of
such portion of the Term Loan A until repaid, at a rate per annum equal to 7.0%
(of which at least 6.0% shall be payable in cash and up to 1.0% of which may be
paid-in-kind as set forth in clause (d) below).  Each portion of the Term A-1
shall bear interest on the principal amount thereof from time to time
outstanding, from the date of the making of such portion of the Term Loan A-1
until repaid, at a rate per annum equal to 7.0% (of which at least 6.0% shall be
payable in cash and up to 1.0% of which may be paid-in-kind as set forth in
clause (d) below).  Each portion of the Term Loan B shall bear interest on the
principal amount thereof from time to time outstanding, from the date of the
making of such portion of the Term Loan B until repaid, at a rate per annum
equal to 7.0% (of which at least 6.0% shall be payable in cash and up to 1.0% of
which may be paid-in-kind as set forth in clause (d) below).
 
(b) Funding Fee.  Each Loan shall be subject to the Funding Fee.  
 
(c) Default Interest.  To the extent permitted by law and notwithstanding
anything to the contrary in this Section, upon the occurrence and during the
continuance of an Event of Default, the principal of, and all accrued and unpaid
interest on, all Loans, fees, indemnities or any other Obligations of the Loan
Parties under this Agreement and the other Loan Documents, shall bear interest,
from the date such Event of Default occurred
 

 
 
 



 
- 30 -

--------------------------------------------------------------------------------

 

until the date such Event of Default is cured or waived in writing in accordance
herewith, at a rate per annum equal at all times to the Post-Default Rate.
 
(d) Interest Payment.  Interest on each Loan shall be payable quarterly, in
arrears, on the first day of each fiscal quarter, commencing on the first day of
the fiscal quarter following the fiscal quarter in which such Loan is made and
at maturity (whether upon demand, by acceleration or
otherwise).  Notwithstanding the foregoing, (i) interest payable at the
Post-Default Rate pursuant to the foregoing clause (c) shall be paid-in-kind by
being added to the outstanding principal balance of the Term Loan A, Term Loan
A-1 and the Term Loan B, on a pro rata basis ("Default PIK Interest"), and (ii)
the Borrower shall have the option, upon not less than three (3) Business Days'
prior written notice to the Agent, to elect that a portion of the regularly
scheduled interest payment due on the Term Loan A, and the Term Loan A-1 in an
amount not to exceed the PIK Rate and that a portion of the regularly scheduled
interest payment due on the Term Loan B, in an amount not to exceed the PIK Rate
shall be paid-in-kind by being added to the outstanding principal balance of the
Term Loan A, Term Loan A-1 or the Term Loan B, as applicable ("Scheduled PIK
Interest", and together with Default PIK Interest, "PIK Interest"), provided,
however, that if an Event of Default shall have occurred and be continuing on
the applicable interest payment date, the interest payment due on such interest
payment date (other than Default PIK Interest) may not be added to the principal
outstanding under the applicable Loan and shall be payable in cash on such
interest payment date and, provided further, however, that if the applicable
interest payment date is the Final Maturity Date or the Final Term Loan A-1
Maturity Date, as the case may be, then any interest payment due on such date
(including at the PIK Rate or the Post-Default Rate) shall be payable in cash on
the Final Maturity Date or the Final Term Loan A-1 Maturity Date, as the case
may be.  Any interest to be capitalized shall be capitalized (i) in the case of
Default PIK Interest, on each day that the corresponding Event of Default has
occurred and continues, and (ii) in the case of Scheduled PIK Interest, on the
first day of each fiscal quarter, commencing on the first day of the fiscal
quarter following the fiscal quarter in which such Term Loan A, Term Loan A-1 or
such Term Loan B, as applicable, is made, and added to the then outstanding
principal amount of the Term Loan A, Term Loan A-1, or the Term Loan B, as
applicable, and, thereafter, in the case of both Default PIK Interest and
Scheduled PIK Interest, shall bear interest as provided hereunder as if it had
originally been part of the outstanding principal of the Term Loan A, Term Loan
A-1 or the Term Loan B, as applicable.
 
(e) General.  All interest shall be computed on the basis of a year of 360 days
for the actual number of days, including the first day but excluding the last
day, elapsed.
 
Section 2.05 Reduction of Commitment; Prepayment of Loans .
 
(a) Reduction of Commitments.  The Total Term Loan A Commitment shall terminate
at 5:00 p.m. (New York City time) on the Term Loan A Commitment Termination
Date.  The Total Term Loan A-1 Commitment shall terminate at 5:00 p.m. (New York
City time) on the Term Loan A-1 Commitment Termination Date.  The Total Term
Loan B Commitment shall terminate at 5:00 p.m. (New York City time) on the Term
Loan B Commitment Termination Date.  The Borrower may reduce the undrawn Total
Term A Loan Commitment, the undrawn Total Term Loan A-1 Commitment and/or the
 

 
 
 



 
- 31 -

--------------------------------------------------------------------------------

 

undrawn Total Term Loan B Commitment to an amount (which may be zero) not less
than the aggregate principal amount of any Term Loan A, Term Loan A-1 and/or
Term Loan B, as applicable, not yet made as to which a Notice of Borrowing has
been given by the Borrower under Section 2.02.  Each such reduction (x) shall be
in an amount which is an integral multiple of $1,000,000 (or by the full amount
of the Total Term Loan A Commitment, the Total Term Loan A-1 Commitment and/or
Term Loan B Commitment, as applicable, in effect immediately prior to such
reduction if such applicable amount at that time is less than $1,000,000), (y)
shall be made by providing not less than 5 Business Days' prior written notice
to the Agent, and (z) shall be irrevocable.  Once reduced, the Total Term Loan A
Commitment, Total Term Loan A-1 Commitment and Total Term Loan B Commitment may
not be increased.  Each such reduction of the Total Term Loan A Commitment,
Total Term Loan A-1 Commitment and/or Total Term Loan B Commitment shall reduce
the Term Loan A Commitment, Total Term Loan A-2 Commitment and/or Term Loan B
Commitment, as applicable, of each Lender proportionately in accordance with
its Pro Rata Share thereof.  Any reduction of the Total Term Loan A Commitment
or the Total Term Loan A-1 Commitment shall be allocated on a pro rata basis to
the Total Term Loan A Commitment and the Total Term Loan A-1 Commitment.
 
(b) Optional Prepayment.  The Borrower may, at any time and from time to time,
upon at least 5 Business Days' prior written notice to the Agent, prepay without
penalty or premium the principal of the Loans in accordance with clause (d)
below in whole or in part.  Each prepayment made pursuant to this clause (b)
shall be accompanied by the cash payment of accrued interest to the date of such
payment on the amount prepaid.
 
(c) Mandatory Prepayment.
 
(i) Upon the issuance or incurrence by any Loan Party or any of its Subsidiaries
of any Indebtedness (other than Permitted Indebtedness, except to the extent
provided in clause (i) of the definition thereof), the Borrower shall promptly
prepay the outstanding amount of the Loans in accordance with clause (d) below
in an amount equal to 100% of the net cash proceeds received by such Person in
connection therewith.  The provisions of this Section 2.05(c) shall not be
deemed to be implied consent to any such issuance, incurrence or sale otherwise
prohibited by the terms and conditions of this Agreement.
 
(ii) To the extent required in connection with the exercise of the Cure Right
under Section 6.03(c) and without limiting the right of the Agent thereunder,
the Borrower shall promptly prepay the outstanding amount of the Loans in
accordance with clause (d) below in an amount equal to 100% of the Cure Amount.
 
(d) Application of Payments.  Each prepayment pursuant to subsection (b) and(c)
above, as well as any prepayment described in subparagraph (i) of the definition
of "Permitted Indebtedness," shall be applied first to the Term Loan A-1 until
paid in full and then on a pro rata basis to the Term Loan A and the Term Loan B
until paid in full.  Notwithstanding the foregoing, after the occurrence and
during the continuance of an Event of Default, if the Agent has elected, or has
been directed by the Required Lenders, to apply payments and other proceeds of
Collateral in accordance with Section 3.03(b), prepayments required under
Section 2.05(c) shall be applied in the manner set forth in Section 3.03(b).
 

 
 
- 32 -

--------------------------------------------------------------------------------

 
 
(e) Interest and Fees.  Any prepayment made pursuant to this Section 2.05 shall
be accompanied by (i) accrued interest on the principal amount being prepaid to
the date of prepayment, and (ii) any fees and expenses then due and owing to the
Agent .
 
(f) Cumulative Prepayments.  Except as otherwise expressly provided in this
Section 2.05, payments with respect to any subsection of this Section 2.05 are
in addition to payments made or required to be made under any other subsection
of this Section 2.05.
 
Section 2.06 Agent's Fee .  The Borrower agrees to pay to the Agent, for the
account of the Agent, the agency fees and expenses set forth in the Agent Fee
Letter, at the times and in the amount specified therein. All such agency fees
and expenses shall be paid as provided in the Agent Fee Letter, in immediately
available funds, to the Agent.  Once paid, none of the agency fees shall be
refundable under any circumstances.
 
Section 2.07 Taxes .  (a)  Any and all payments by any Loan Party hereunder or
under any other Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding (i)
taxes imposed on the net income (or franchise taxes imposed in lieu of such
income taxes) of the Agent or any Lender (or any transferee or assignee thereof,
including a participation holder (any such entity, a "Transferee")) by (A) the
jurisdiction in which any Agent or any Lender is located or (B) as the result of
any other present or former connection between such Agent or Lender and the
jurisdiction imposing such tax (other than connections arising from such Agent
or Lender having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned any interest in any Loan or Loan Document),
(ii) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which any Agent or any Lender
is located, and (iii) taxes imposed under FATCA (or any amended or successor
version of FATCA that is substantively comparable and not more onerous to comply
with) (all such nonexcluded taxes, levies, imposts, deductions, charges
withholdings and liabilities, collectively or individually "Taxes").  If any
Loan Party shall be required to deduct any Taxes from or in respect of any sum
payable hereunder to any Agent or any Lender (or any Transferee), (i) the sum
payable shall be increased by the amount (an "Additional Amount") necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.07) the Agent or such Lender (or
such Transferee) shall receive an amount equal to the sum it would have received
had no such deductions been made, (ii) such Loan Party shall make such
deductions and (iii) such Loan Party shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
 
(b) In addition, each Loan Party agrees to pay to the relevant Governmental
Authority, without duplication of any amounts payable pursuant to Section 10.04,
in accordance with applicable law any present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies that
arise from any payment made hereunder or from the execution, delivery or
registration of, or otherwise with respect to, this
 

 
 
 



 
- 33 -

--------------------------------------------------------------------------------

 

Agreement or any other Loan Document ("Other Taxes").  Each Loan Party shall
deliver to the Agent and each Lender official receipts in respect of any Taxes
or Other Taxes payable hereunder promptly after payment of such Taxes or Other
Taxes.
 
(c) If a payment made to any Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender's obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this paragraph (e), "FATCA" shall include any
amendments made to FATCA after the date of this Agreement.
 
(d) The Loan Parties hereby jointly and severally indemnify and agree to hold
the Agent and each Lender harmless from and against Taxes and Other Taxes
(including, without limitation, Taxes and Other Taxes imposed on any amounts
payable under this Section 2.07) paid by such Person, whether or not such Taxes
or Other Taxes were correctly or legally asserted.  Such indemnification shall
be paid within 10 days from the date on which any such Person makes written
demand therefore specifying in reasonable detail the nature and amount of such
Taxes or Other Taxes.
 
(e) Each Lender (or Transferee) that is organized under the laws of a
jurisdiction outside the United States (a "Non-U.S. Lender") that is entitled to
an exemption from or reduction of U.S. federal withholding tax with respect to
payments made under the Loan Documents, agrees that it shall, no later than the
Effective Date (or, in the case of a Lender which becomes a party hereto
pursuant to Section 10.07 hereof after the Effective Date, promptly after the
date upon which such Lender becomes a party hereto) deliver to the Borrower and
the Agent one properly completed and duly executed copy of either U.S. Internal
Revenue Service Form W-8BEN, W-8ECI or W-8IMY or any subsequent versions thereof
or successors thereto, in each case claiming complete exemption from, or reduced
rate of, U.S. Federal withholding tax and payments of interest hereunder.  In
addition, in the case of a Non-U.S. Lender claiming exemption from U.S. Federal
withholding tax under Section 871(h) or 881(c) of the Internal Revenue Code,
such Non-U.S. Lender hereby represents to the Agent and the Borrower that such
Non-U.S. Lender is not a bank for purposes of Section 881(c) of the Internal
Revenue Code, is not a 10-percent shareholder (within the meaning of Section
871(h)(3)(B) of the Internal Revenue Code) of the Borrower and is not a
controlled foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Internal Revenue Code), and such Non-U.S. Lender agrees
that it shall promptly notify the Agent in the event any such representation is
no longer accurate.  Each other Lender or Transferee (other than any such Lender
or Transferee which is taxed as a corporation for U.S. Federal income tax
purposes) and the Agent, if applicable, shall provide two properly completed and
duly executed copies of IRS Form W-9 (or any successor or other applicable
 

 
 
 



 
- 34 -

--------------------------------------------------------------------------------

 

form) to Borrower and to the Agent, as applicable, certifying that such Lender,
Transferee or the Agent, as applicable, is exempt from U.S. backup withholding
tax.  Such forms shall be delivered by each Non-U.S. Lender, other Lender,
Transferee or Agent, as applicable, on or before the date it becomes a party to
this Agreement (or, in the case of a Transferee that is a participation holder,
on or before the date such participation holder becomes a Transferee hereunder)
and on or before the date, if any, such Non-U.S. Lender, other Lender, or
Transferee or, if applicable, Agent changes its applicable lending office by
designating a different lending office (a "New Lending Office").  In addition,
such Non-U.S. Lender, other Lender, Transferee or Agent, as applicable, shall
deliver such forms within 20 days after receipt of a written request therefor
from the Borrower, the Agent, the assigning Lender or the Lender granting a
participation, as applicable.  Notwithstanding any other provision of this
Section 2.07, a Non-U.S. Lender, other Lender, Transferee or Agent, as
applicable, shall not be required to deliver any form pursuant to this Section
2.07(e) that such Non-U.S. Lender, other Lender, Transferee or Agent is not
legally able to deliver.
 
(f) The Loan Parties shall not be required to indemnify any Non-U.S. Lender,
other Lender, Transferee or Agent or pay any Additional Amounts to any Non-U.S.
Lender, other Lender, Transferee or Agent in respect of United States federal
withholding tax pursuant to this Section 2.07 to the extent that (i) the
obligation to withhold amounts with respect to United States federal withholding
tax existed on the date such Non-U.S. Lender, other Lender, Transferee or Agent
became a party to this Agreement (or, in the case of a Transferee that is a
participation holder, on the date such participation holder became a Transferee
hereunder) or, with respect to payments to a New Lending Office, the date such
Non-U.S. Lender, other Lender, Transferee or Agent, as applicable, designated
such New Lending Office with respect to a Loan; provided, however, that this
clause (i) shall not apply to the extent the indemnity payment or Additional
Amounts any Transferee, or Lender (or Transferee) through a New Lending Office,
would be entitled to receive (without regard to this clause (i)) do not exceed
the indemnity payment or Additional Amounts that the Person making the
assignment, participation or transfer to such Transferee, or Lender (or
Transferee) making the designation of such New Lending Office, would have been
entitled to receive in the absence of such assignment, participation, transfer
or designation, or (ii) the obligation to pay such Additional Amounts would not
have arisen but for a failure by such Non-U.S. Lender, other Lender, Transferee
or Agent, as applicable, to comply with the provisions of clause (e) above.
 
(g) The Agent or any Lender (or Transferee) claiming any indemnity payment or
additional payment amounts payable pursuant to this Section 2.07 shall use
reasonable efforts (consistent with legal and regulatory restrictions) to file
any certificate or document reasonably requested in writing by the Borrower or
to change the jurisdiction of its applicable lending office if the making of
such a filing or change would avoid the need for or reduce the amount of any
such indemnity payment or additional amount that may thereafter accrue, would
not require the Agent or such Lender (or Transferee) to disclose any information
the Agent or such Lender (or Transferee) deems confidential and would not, in
the sole determination of the Agent or such Lender (or Transferee), be otherwise
disadvantageous to the Agent or such Lender (or Transferee).
 

 
 
 



 
- 35 -

--------------------------------------------------------------------------------

 

(h) If the Agent or any Lender (or a Transferee) shall become aware that it is
entitled to claim a refund from a Governmental Authority in respect of Taxes or
Other Taxes with respect to which any Loan Party has paid additional amounts,
pursuant to this Section 2.07, it shall promptly notify the Borrower of the
availability of such refund claim and shall, within 30 days after receipt of a
request by the Borrower, make a claim to such Governmental Authority for such
refund at the Loan Parties' expense.  If any Lender or the Agent (or a
Transferee) receives a refund (including pursuant to a claim for refund made
pursuant to the preceding sentence) in respect of any Taxes or Other Taxes with
respect to which any Loan Party has paid additional amounts pursuant to this
Section 2.07, it shall within 30 days from the date of such receipt pay over
such refund to the Borrower, net of all out-of-pocket expenses of the Agent or
such Lender (or Transferee).
 
(i) The obligations of the parties under this Section 2.07 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
 
ARTICLE III
 


 
FEES, PAYMENTS AND OTHER COMPENSATION
 
Section 3.01 Payments; Computations and Statements .  (a) The Borrower will make
each payment under this Agreement not later than 12:00 noon (New York City time)
on the day when due, in lawful money of the United States of America and in
immediately available funds, to the Agent's Account.  All payments received by
the Agent after 12:00 noon (New York City time) on any Business Day will be
credited to the loan account on the next succeeding Business Day.  All payments
shall be made by the Borrower without set-off, counterclaim, recoupment,
deduction or other defense to the Agent and the Lenders.  Except as provided in
Section 2.02, after receipt, the Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal ratably to the
Lenders in accordance with their Pro Rata Shares and like funds relating to the
payment of any other amount payable to any Lender to such Lender, in each case
to be applied in accordance with the terms of this Agreement, provided that the
Agent will cause to be distributed all interest and fees received from or for
the account of the Borrower not less than once each month and in any event
promptly after receipt thereof.  Whenever any payment to be made under any such
Loan Document shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall in such case be included in the computation of interest or fees, as
the case may be.  All computations of fees shall be made by the Agent on the
basis of a year of 360 days for the actual number of days (including the first
day but excluding the last day) occurring in the period for which such fees are
payable.  Each determination by the Agent of an interest rate or fees hereunder
shall be conclusive and binding for all purposes in the absence of manifest
error.
 
(b) The Agent shall provide the Borrower, promptly after the end of each
calendar month, a summary statement (in the form from time to time used by the
Agent) of the opening and closing daily balances in the loan account of the
Borrower during such month, the amounts of the Loans made to the Borrower, the
amounts and dates of all payments on account of the Loans to the Borrower during
such month and the Loans to which
 

 
 
 



 
- 36 -

--------------------------------------------------------------------------------

 

such payments were applied, the amount of interest accrued on the Loans to the
Borrower during such month, and the amount and nature of any charges to the loan
account made during such month on account of fees, commissions, expenses and
other Obligations.  All entries on any such statement shall be presumed to be
correct and, thirty (30) days after the same is sent, shall be final and
conclusive absent manifest error.
 
Section 3.02 Sharing of Payments, Defaulting Lenders, Etc 
 
(a) The Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by the Borrower to the Agent for the Defaulting Lender's benefit,
and, in the absence of such transfer to the Defaulting Lender, the Agent shall
transfer any such payments to each other non-Defaulting Lender ratably in
accordance with their Commitments (but only to the extent that such Defaulting
Lender's Loan was funded by the other Lenders).  This Section shall remain
effective with respect to such Lender until (x) the Obligations under this
Agreement shall have been declared or shall have become immediately due and
payable, (y) the non-Defaulting Lenders, the Agent, and the Borrower shall have
waived such Defaulting Lender's default in writing, or (z) the Defaulting Lender
makes its Pro Rata Share of the applicable defaulted Loan and pays to the Agent
all amounts owing by such Defaulting Lender in respect thereof.  The operation
of this Section shall not be construed to increase or otherwise affect the
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by the Borrower of its duties and
obligations hereunder to the Agent or to the Lenders other than such Defaulting
Lender.  Any such failure to fund by any Defaulting Lender shall constitute a
material breach by such Defaulting Lender of this Agreement (in which event
Borrower shall preserve all of its rights and remedies (in law and in equity)
against such Defaulting Lender in respect of such breach, subject to Section
10.15 hereof) and shall entitle the Borrower at its option, upon written notice
from the Borrower to the Agent, to permanently replace the Defaulting Lender
with one or more substitute Lenders (each, a "Replacement Lender"), and the
Defaulting Lender shall have no right to refuse to be replaced hereunder.  Such
notice to replace the Defaulting Lender shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.  Prior to the effective date of such replacement, the
Defaulting Lender and each Replacement Lender shall execute and deliver an
Assignment and Acceptance, subject only to the Defaulting Lender being repaid
its share of the outstanding Obligations without any premium or penalty of any
kind whatsoever.  If the Defaulting Lender shall refuse or fail to execute and
deliver any such Assignment and Acceptance prior to the effective date of such
replacement, the Defaulting Lender shall be deemed to have executed and
delivered such Assignment and Acceptance.  The replacement of any Defaulting
Lender shall be made in accordance with the terms of Section 10.07(b).  Any such
assumption of the Commitment of such Defaulting Lender shall not be deemed to
constitute a waiver of any of the Lenders' or the Borrower's rights or remedies
against any such Defaulting Lender arising out of or in relation to such failure
to fund.
 
(b) Except as provided in Section 2.02 hereof, if any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of any Obligation in excess of its ratable
share of payments on account of similar obligations obtained by all the Lenders,
such Lender shall forthwith
 

 
 
 



 
- 37 -

--------------------------------------------------------------------------------

 

purchase from the other Lenders such participations in such similar obligations
held by them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender's ratable share (according to the
proportion of (i) the amount of such Lender's required repayment to (ii) the
total amount so recovered from the purchasing Lender of any interest or other
amount paid by the purchasing Lender in respect of the total amount so
recovered).  The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 3.02(b) may, to the fullest extent
permitted by law, exercise all of its rights (including the Lender's right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.
 
Section 3.03 Apportionment of Payments .  Subject to any written agreement among
the Agent and/or the Lenders:
 
(a) all payments of principal and interest in respect of outstanding Loans, all
payments of fees (other than the fees set forth in Section 2.06 hereof) and all
other payments in respect of any other Obligations, shall be allocated by the
Agent among such of the Lenders as are entitled thereto, in proportion to their
respective Pro Rata Shares or otherwise as provided herein or, in respect of
payments not made on account of Loans, as designated by the Person making
payment when the payment is made.
 
(b) After the occurrence and during the continuance of an Event of Default, the
Agent may, and upon the direction of the Required Lenders, shall, apply all
payments received by the Agent in respect of the Obligations and all proceeds of
the Collateral, subject to the provisions of this Agreement:  (i) first, to pay
the Obligations in respect of any fees, expense reimbursements, indemnities and
other amounts then due and payable to the Agent until paid in full; (ii) second,
ratably to pay the Obligations in respect of any fees and indemnities then due
and payable to the Lenders until paid in full; (iii) third, ratably to pay
interest then due and payable in respect of the Term Loan A-1, Term Loan A and
the Term Loan B until paid in full; (iv) fourth, ratably to pay principal of the
Term Loan A-1, Term Loan A and Term Loan B (including the Funding Fee and any
PIK Interest added to the outstanding principal balance of the Term Loan A-1,
Term Loan A and Term Loan B) until paid in full; and (v) fifth, to the ratable
payment of all other Obligations then due and payable.
 
(c) In each instance, so long as no Event of Default has occurred and is
continuing, Section 3.03(b) shall not be deemed to apply to any payment by the
Borrower specified by the Borrower to the Agent to be for the payment of
Obligations then due and payable under any provision of this Agreement or the
prepayment of all or part of the principal of the Loan in accordance with the
terms and conditions of Section 2.05.
 
(d) For purposes of Section 3.03(b) (other than clause (v)), "paid in full"
means payment in cash of all amounts owing under the Loan Documents according to
the terms thereof, including loan fees, service fees, professional fees,
interest (and specifically
 

 
 
 



 
- 38 -

--------------------------------------------------------------------------------

 

including interest accrued after the commencement of any Insolvency Proceeding),
default interest, interest on interest, and expense reimbursements, whether or
not same would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding, except to the extent that default or overdue interest
(but not any other interest) and loan fees, each arising from or related to a
default, are disallowed in any Insolvency Proceeding; provided, however, that
for the purposes of clause (v), "paid in full" means payment in cash of all
amounts owing under the Loan Documents according to the terms thereof, including
loan fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not the
same would be or is allowed or disallowed in whole or in part in any Insolvency
Proceeding.
 
(e) In the event of a direct conflict between the priority provisions of this
Section 3.03 and other provisions contained in any other Loan Document, it is
the intention of the parties hereto that both such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other.  In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 3.03 shall control and govern.
 
ARTICLE IV


 
CONDITIONS TO LOANS
 
Section 4.01 Conditions Precedent to Effectiveness .  This Agreement shall
become effective as of the Business Day (the "Effective Date") when each of the
following conditions precedent shall have been satisfied in a manner
satisfactory to the Lenders:
 
(a) Payment of Fees, Etc.  The Borrower shall have paid on or before the date of
this Agreement all costs and expenses then payable pursuant to Section 2.06 and
the Agent shall have received payment from the Lenders for all of its attorneys
fees and expenses accrued to the Effective Date as agreed in writing with the
Lenders.
 
(b) Representations and Warranties; No Event of Default.  The representations
and warranties contained in Article V and in each other Loan Document delivered
to the Agent or any Lender on or prior to the Effective Date are true and
correct on and as of the Effective Date, except to the extent that any such
representation or warranty expressly relates solely to an earlier date (in which
case such representation or warranty shall be true and correct on and as of such
earlier date).  No Default or Event of Default shall have occurred and be
continuing on the Effective Date or would result from this Agreement or the
other Loan Documents becoming effective in accordance with their respective
terms.
 
(c) Legality.  The making of the Loans shall not contravene any law, rule or
regulation applicable to the Agent or any Lender.
 
(d) Delivery of Documents.  The Agent on behalf of the Lenders shall have
received on or before the Effective Date the following, each in form and
substance satisfactory to the Lenders and, unless indicated otherwise, dated the
Effective Date:
 

 
 
 



 
- 39 -

--------------------------------------------------------------------------------

 

(i) this Agreement, the Security Documents, and other collateral documentation,
if any, each duly executed by the parties thereto, together with (x) the
original stock certificates representing all of the common stock of each Loan
Party's Subsidiaries and all intercompany promissory notes of each Loan Party,
accompanied by undated stock powers executed in blank and other proper
instruments of transfer, and (y) appropriate financing statements on Form UCC-1
duly filed in such office or offices as may be necessary or, in the opinion of
the Lenders, desirable to perfect the security interests purported to be created
by each Security Agreement and evidence satisfactory to the Lenders of the
filing of such UCC-1 financing statements;
 
(ii) a certificate of the Secretary of each Loan Party, certifying as to (w)
certified copies of the governing documents of such Loan Party (including in the
case of the Borrower's governing documents, without limitation, satisfactory
provisions related to the Lender Board Representative), (x) the resolutions of
such Loan Party, authorizing the borrowings hereunder, the transactions
contemplated by the Loan Documents to which such Loan Party is or will be a
party, and the execution, delivery and performance of such Loan Documents, (y)
the names and true signatures of the representatives of such Loan Party
authorized to sign each Loan Document to which such Loan Party is or will be
party to, and (z) certificates of the appropriate official(s) of the
jurisdiction of organization and each jurisdiction of foreign qualification of
each Loan Party customary for transactions of this nature;
 
(iii) a certificate of an Authorized Officer of the Borrower, certifying (a) the
names and true signatures of the persons that are authorized to provide the
Notice of Borrowing and all other notices under this Agreement and the other
Loan Documents and (b) that on the Effective Date no Default or Event of Default
has occurred and is continuing or would result from this Agreement or any other
Loan Document becoming effective in accordance with its or their respective
terms;
 
(iv) other certificates, if any, to be determined;
 
(v) opinions of (i) Perkins Coie LLP, counsel to the Loan Parties, as to such
matters as the Lenders may reasonably request and (ii) such other counsel to the
Loan Parties reasonably acceptable to the Lenders as to New York law matters as
the Lenders may reasonably request; and
 
(vi) a duly executed Notice of Borrowing, if any, pursuant to Section 2.02
hereof.
 
(e) Insurance.  The Agent shall have received a copy of, or a certificate as to
coverage under, the insurance policies required by Section 6.01(h) and the
applicable provisions of the Security Documents, each of which shall be endorsed
or otherwise amended to include a "standard" or "New York" lender's loss payable
and shall name the Agent, on behalf of the Agent and Lenders, as additional
insured, in form and substance satisfactory to the Lenders.
 
(f) Approvals.  All consents, authorizations and approvals of, and filings and
registrations with, and all other actions in respect of, any Governmental
Authority
 

 
 
 



 
- 40 -

--------------------------------------------------------------------------------

 

or other Person required in connection with the making of the Loans or the
conduct of the Loan Parties' business shall have been obtained and shall be in
full force and effect.
 
(g) Confirmation Order and Approval of the Plan of Reorganization.  The Plan of
Reorganization shall have been confirmed by the Bankruptcy Court pursuant to the
Confirmation Order, and all other conditions to the effectiveness of the Plan of
Reorganization shall have been satisfied or waived, and the Confirmation Order
shall have been entered by the Bankruptcy Court.  There shall have been no
determination that any of the Debtors did not solicit approvals of the Plan of
Reorganization in good faith pursuant to section 1125(e) of the Bankruptcy
Code.  The Confirmation Order shall be in full force and effect, shall not have
been stayed pending any appeal, and at least fourteen (14) days shall have
elapsed since the entry of the Confirmation Order, unless such fourteen (14) day
period is waived by the Bankruptcy Court or by the agreement of the
Lenders.  The Plan of Reorganization shall have become effective in accordance
with the terms of the Confirmation Order.
 
The Agent shall not be responsible in any way for the form, substance and
completeness of such conditions precedent and shall not be responsible for
ascertaining the adequacy or effectiveness of such deliverables or whether any
or all of such deliverables have been delivered.
 
Section 4.02 Conditions Precedent to All Loans .  The obligation of any Lender
to make any Loan after the Effective Date is subject to the fulfillment of each
of the following conditions precedent:
 
(a) Payment of Fees.  The Borrowers shall have paid all fees, costs and expenses
then payable by the Borrowers pursuant to this Agreement and the other Loan
Documents, including, without limitation, Section 2.06 and Section 10.04 hereof.
 
(b) Representations and Warranties; No Event of Default.  The following
statements shall be true and correct on the date of such Loan, and the
Borrower's acceptance of the proceeds of such Loan shall be deemed to be a
representation and warranty by each Loan Party on the date of such Loan
that:  (i) the representations and warranties contained in Article V and in each
other Loan Document, on or prior to the date of such Loan are true and correct
in all material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified as to "materiality" or "Material Adverse Effect" in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification) on and as of such date as though made on and as
of such date, except to the extent that any such representation or warranty
expressly relates solely to an earlier date (in which case such representation
or warranty shall be true and correct on and as of such earlier date), (ii) at
the time of and after giving effect to the making of such Loan and the
application of the proceeds thereof, no Default or Event of Default has occurred
and is continuing or would result from the making of the Loan to be made, and
(iii) the conditions set forth in this Section 4.02 have been satisfied as of
the date of such request.
 

 
 
 



 
- 41 -

--------------------------------------------------------------------------------

 

(c) Legality.  The making of such Loan shall not contravene any law, rule or
regulation applicable to the Agent or any Lender.
 
(d) Notices.  The Agent shall have received a Notice of Borrowing pursuant to
Section 2.02 hereof.
 
(e) Asset Coverage Ratio.  The Asset Coverage Ratio on the date of the proposed
borrowing, and after giving effect to such borrowing, shall be not less than
1.25 to 1.00.
 
(f) Special Conditions Precedent for Term Loan B Borrowings in Respect of
Permitted Acquisitions.  In connection with a Term Loan B borrowing in
connection with a Permitted Acquisition, the following special conditions
precedent shall be satisfied:
 
(i) either:
 
(x) a majority of the board of directors of the Borrower, including the Lender
Board Representative, approve the subject transaction, or
 
(y) (A) a majority of the board of directors of the Borrower, excluding the
Lender Board Representative, approve the subject transaction, and (B) the
subject transaction is approved pursuant to the Independent Valuation Process;
 
(ii)  the amount of such Term Loan B borrowing does not represent more than 80%
of the Purchase Price paid in connection with such Permitted Acquisition; and
 
(iii) the Borrower shall have delivered to the Agent a certificate of an
Authorized Officer of the Borrower, which may be conclusively relied upon by the
Agent, certifying (i) that the equity contribution in connection with the
Permitted Acquisition complies with the Equity Requirement and (ii) that the use
of proceeds of the Term Loan B in connection with such borrowing is consistent
with the requirements set forth in the definition of "Permitted Acquisition", as
applicable, setting forth, to the extent the foregoing clause (f)(i)(x) is
applicable, valuation determined by the board of directors.
 
(g) Special Conditions Precedent for Term Loan B Borrowings in Respect of
Permitted Originations.  In connection with a Term Loan B borrowing in
connection with a Permitted Origination, the following special conditions
precedent shall be satisfied:
 
(i) the amount of such Term Loan B borrowing does not represent more than 80% of
the Origination Request in connection with such Permitted Origination;
 
(ii) the Borrower shall have delivered an Origination Business Plan; and
 

 
 
 



 
- 42 -

--------------------------------------------------------------------------------

 

(iii) the Borrower shall have delivered to the Agent a certificate of an
Authorized Officer of the Borrower, which may be conclusively relied upon by the
Agent, certifying that the use of proceeds of the Term Loan B in connection with
such borrowing is consistent with the requirements set forth in the definition
of "Permitted Origination" and that the equity contribution in connection
therewith complies with the Equity Requirement.
 
ARTICLE V


 
REPRESENTATIONS AND WARRANTIES
 
Section 5.01 Representations and Warranties .  Each Loan Party hereby represents
and warrants to the Agent and the Lenders as follows:
 
(a) Organization, Good Standing, Etc.  Each Loan Party (i) is duly organized,
validly existing and (to the extent the concept of good standing is applicable
to a Loan Party under the laws of the relevant state or jurisdiction) in good
standing under the laws of the state or jurisdiction of its organization, (ii)
has all requisite power and authority to conduct its business as now conducted
and as presently contemplated and, in the case of the Borrower, to make the
borrowings hereunder, and to execute and deliver each Loan Document to which it
is a party, and to consummate the transactions contemplated thereby, and (iii)
is duly qualified to do business and is in good standing in each jurisdiction
(to the extent the concept of good standing is applicable to the Borrower or
such Guarantor under the laws of the relevant state or jurisdiction) in which
the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary and where the
failure to so qualify could reasonably be expected to have a Material Adverse
Effect.
 
(b) Authorization, Etc.  The execution, delivery and performance by each Loan
Party of each Loan Document to which it is or will be a party, (i) have been
duly authorized by all necessary action, (ii) do not and will not contravene any
of its governing documents in any respect or any applicable Requirement of Law
in any material respect or any material contractual obligation binding on or
otherwise affecting it or any of its material properties, (iii) do not and will
not result in or require the creation of any Lien (other than pursuant to any
Loan Document) upon or with respect to any of its properties, and (iv) do not
and will not result in any default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to its operations or any of its properties, except where
such default, noncompliance, suspension, revocation, impairment, forfeiture or
nonrenewal could not reasonably be expected to have a Material Adverse Effect.
 
(c) Governmental Approvals.  No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Loan Party of
any Loan Document to which it is or will be a party, except with respect to
recordings with respect to Collateral, or any authorization, approval or action,
the absence of which could not reasonably be expect to have a Material Adverse
Effect.
 

 
 
 



 
- 43 -

--------------------------------------------------------------------------------

 

(d) Enforceability of Loan Documents.  This Agreement is, and each other Loan
Document to which any Loan Party is or will be a party, when delivered
hereunder, will be, a legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors' rights
generally.
 
(e) Subsidiaries.  Schedule 5.01(e) is a complete and correct description of the
name, jurisdiction of incorporation and ownership of the outstanding Equity
Interests of such Subsidiaries of the Borrower in existence as of the Effective
Date.
 
(f) Litigation.  There is no pending or, to the knowledge of any Loan Party,
threatened action, suit or proceeding affecting any Loan Party, any Insurance
Subsidiary or any of its properties before any court or other Governmental
Authority or any arbitrator that (i) could reasonably be expected to have a
Material Adverse Effect or (ii) relates to this Agreement or any other Loan
Document or any transaction contemplated hereby or thereby.
 
(g) Financial Condition.  Since the Effective Date no event or development has
occurred that has caused any material adverse change in the business, assets,
financial condition, operations, performance or properties of (x) the Borrower,
(y) its Insurance Subsidiaries (taken as a whole) or (z) its Subsidiaries (other
than Insurance Subsidiaries) taken as a whole (it being understood that events,
conditions or developments affecting financial markets generally shall not be
deemed a material adverse change under this clause (g), and that non-cash losses
to the extent of any mark-to-market accounting due to temporary impairment of
investment securities shall not be considered in determining whether a material
adverse change has occurred under this clause (g)).
 
(h) Compliance with Law, Etc.  No Loan Party or any of its Subsidiaries is in
violation of (i) any of its governing documents, or (ii) any domestic or foreign
Requirement of Law, except where the failure to so comply could not reasonably
be expected to have a Material Adverse Effect.
 
(i) ERISA.  No Loan Party nor any of its ERISA Affiliates contributes to,
sponsors, maintains or has an obligation to contribute to or maintain any
Multiemployer Plan or any defined benefit plan and has not at any time prior to
the date hereof established, sponsored or maintained, been a party to and has
not at any time prior to the date hereof contributed or been obligated to
contribute to or maintain any Multiemployer Plan or any defined benefit
plan.  Except as required by Section 4980B of the Internal Revenue Code, no Loan
Party or any of its ERISA Affiliates maintains an employee welfare benefit plan
(as defined in Section 3(1) of ERISA) which provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of any Loan Party or any of its ERISA Affiliates or coverage after a
participant's termination of employment.
 
(j) Taxes, Etc.  All Federal, and all material state, local and foreign tax
returns and other reports required by applicable Requirements of Law to be filed
 

 
 
 



 
- 44 -

--------------------------------------------------------------------------------

 

by any Loan Party or any Insurance Subsidiary have been filed, or extensions
have been obtained, and all material amounts of taxes, assessments and other
governmental charges imposed upon any Loan Party or any Insurance Subsidiary or
any property of any Loan Party or any Insurance Subsidiary and which have become
due and payable on or prior to the date hereof have been paid, except to the
extent contested in good faith by proper proceedings and with respect to which
adequate reserves have been set aside for the payment thereof on the financial
statements of such Loan Party or any Insurance Subsidiary in accordance with
GAAP, or SAP, as applicable.  No Loan Party or any Insurance Subsidiary has
knowledge of any proposed or pending tax assessments, deficiencies or audits
that could reasonably be expected to, individually or in the aggregate, result
in a Material Adverse Effect.
 
(k) Regulations T, U and X.  No Loan Party or any Insurance Subsidiary is or
will be engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation T, U or
X), and no proceeds of any Loan will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock.
 
(l) Nature of Business.  No Loan Party or any Insurance Subsidiary is engaged in
any business other than financial services, insurance services, the origination
of loan assets, the origination of insurance assets, or the origination of
financial services.
 
(m) Permits, Etc.  Each Loan Party and each Insurance Subsidiary has, and is in
compliance with, all permits, licenses, authorizations, approvals, entitlements
and accreditations required for such Person lawfully to own, lease, manage or
operate, or to acquire, each business currently owned, leased, managed or
operated, or to be acquired, by such Person if the failure to have or be in
compliance therewith could reasonably be expected to have a Material Adverse
Effect.
 
(n) Full Disclosure.  None of the reports, financial statements, certificates or
other information furnished by or on behalf of any Loan Party to the Lenders
and/or the Agent contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which it was made, not misleading; provided that, with
respect to projected financial information, each Loan Party represents only that
such information was prepared in good faith and based on assumptions believed by
each Loan Party to be reasonable at the time made.
 
(o) Insurance.  Each Loan Party maintains the insurance and required reserves
and financial assurance as required by law and as required by Section
6.01(h).  Schedule 5.01(o) sets forth a list of all insurance maintained by each
Loan Party on the Effective Date.
 
(p) Use of Proceeds.  The proceeds of (a) the Term Loan A and the Term Loan A-1
shall be used to fund working capital and provide for general corporate purposes
of the Borrower and its Subsidiaries (including, without limitation, to fund
acquisitions and originations (consistent with the requirements of Section
5.01(l))), and (b) the Term Loan B shall be used to fund (i) Permitted
Acquisitions and (ii) Permitted Originations.
 

 
 
 



 
- 45 -

--------------------------------------------------------------------------------

 

(q) Solvency; No Fraudulent Transfer.  After giving effect to the transactions
contemplated by this Agreement and before and after giving effect to each Loan,
(x) the Borrower, (y) its Insurance Subsidiaries (taken as a whole), and (z) its
Subsidiaries (taken as a whole) are Solvent.  No transfer of property is being
made by any Loan Party or any Insurance Subsidiary and no obligation is being
incurred by any Loan Party or any Insurance Subsidiary in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of such
Loan Party or any Insurance Subsidiary.
 
(r) Investment Company Act.  None of the Loan Parties or any Insurance
Subsidiary is (i) an "investment company" or an "affiliated person" or
"promoter" of, or "principal underwriter" of or for, an "investment company", as
such terms are defined in the Investment Company Act of 1940, as amended, or
(ii) subject to regulation under any Requirement of Law that limits in any
respect its ability to incur Indebtedness or which may otherwise render all or a
portion of the Obligations unenforceable.
 
(s) Employee and Labor Matters.  Except any matter which could not reasonably be
expected to have a Material Adverse Effect, the Borrower and its Subsidiaries
have complied with all Requirements of Law relating to employee and labor
matters.
 
(t) Anti-Terrorism Laws.  (i) None of the Loan Parties nor any of their
Subsidiaries is in violation of any Anti-Terrorism Law or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the Anti-Terrorism Laws,
(ii) none of the Loan Parties nor any of their Subsidiaries is any of the
following (each a "Blocked Person"): (A) a Person that is prohibited pursuant to
any of the OFAC Sanctions Programs, including a Person named on OFAC's list of
Specially Designated Nationals and Blocked Persons; (B) a Person that is owned
or controlled by, or that owns or controls, or that is acting for or on behalf
of, any Person described in subclause (A), above; (C) a Person with which any
Lender is prohibited from dealing or otherwise engaging in any transaction by
any Anti-Terrorism Law; (D) a Person that is affiliated or associated with a
Person described in subclauses (A) through (C), above, (iii) none of the Loan
Parties nor any of their Subsidiaries. (i) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Blocked Person, or (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to any OFAC Sanctions Programs.
 
(u) Reorganization Matters. Since the entry of the Confirmation Order, there
have been no modifications, amendments, revisions or restatements of the Plan of
Reorganization that are adverse to the interests of any Lender (in any capacity,
including, without limitation, as a pre-petition creditor of Borrower), except
those approved by the Lenders.  The Confirmation Order, confirming the Plan of
Reorganization, has been entered by the Bankruptcy Court and has not been stayed
pending any appeal.
 

 
 
 



 
- 46 -

--------------------------------------------------------------------------------

 

ARTICLE VI


 
COVENANTS OF THE LOAN PARTIES
 
Section 6.01 Affirmative Covenants .  So long as any principal of or interest on
any Loan or any other Obligation (whether or not due) shall remain unpaid or any
Lender shall have any Term Loan A Commitment, Term Loan A-1 Commitment or Term
Loan B Commitment hereunder, each Loan Party will, unless the Required Lenders
shall otherwise consent in writing:
 
(a) Reporting Requirements.  Furnish to the Agent (which shall promptly furnish
or make available to the Lenders):
 
(i) as soon as available and in any event within 45 days after the end of each
of the first three fiscal quarters of each Fiscal Year of the Borrower and its
Subsidiaries commencing with the first fiscal quarter of the Borrower and its
Subsidiaries ending after the Effective Date, consolidated financial statements
of the Borrower and its Subsidiaries and financial statements by business unit
(including in each case balance sheets, statements of operations and retained
earnings and statements of cash flows of the Borrower and its Subsidiaries) as
at the end of such quarter and for the period commencing at the end of the
immediately preceding Fiscal Year and ending with the end of such quarter, and
setting forth in each case in comparative form the figures for the corresponding
date or period set forth in the financial statements for the immediately
preceding Fiscal Year all in reasonable detail and certified by an Authorized
Officer of the Borrower as fairly presenting, in all material respects, the
financial position of the Borrower and its Subsidiaries as of the end of such
quarter and the results of operations and cash flows of the Borrower and its
Subsidiaries for such quarter, in accordance with GAAP (and where applicable
SAP) applied in a manner consistent with that of the most recent audited
financial statements of the Borrower and its Subsidiaries furnished to the Agent
and the Lenders, subject to the absence of footnotes and normal year-end
adjustments;
 
(ii) as soon as available, and in any event within 90 days after the end of each
Fiscal Year of Borrower and its Subsidiaries (unless the Borrower is subject to
SEC filing requirements mandating a shorter period for the delivery of Form
10-K, in which case the time period for delivery hereunder shall be such shorter
period) consolidated balance sheets, consolidated statements of operations and
retained earnings and consolidated statements of cash flows of the Borrower and
its Subsidiaries as at the end of such Fiscal Year, setting forth in each case
in comparative form the figures for the corresponding date or period set forth
in the financial statements for the immediately preceding Fiscal Year, all in
reasonable detail and prepared in accordance with GAAP (and where applicable,
SAP), and accompanied by a report and an unqualified opinion, prepared in
accordance with generally accepted auditing standards, of independent certified
public accountants of recognized standing selected by the Borrower and
satisfactory to the Required Lenders (which opinion shall be without (A) a
"going concern" or like qualification or exception, or (B) any qualification or
exception as to the scope of such audit);
 
(iii) as soon as available, and in any event within 30 days after the end of
each fiscal month of the Borrower and its Subsidiaries commencing with the first
 

 
 
 



 
- 47 -

--------------------------------------------------------------------------------

 

fiscal month of the Borrower and its Subsidiaries ending after the Effective
Date, internally prepared consolidated financial statements of the Borrower and
its Subsidiaries and financial statements by business unit (including in each
case balance sheets, statements of operations and retained earnings and
statements of cash flows of the Borrower and its Subsidiaries) as at the end of
such fiscal month, and for the period commencing at the end of the immediately
preceding Fiscal Year and ending with the end of such fiscal month, and setting
forth in each case in comparative form the figures for the corresponding date or
period set forth in the financial statements for the immediately preceding
Fiscal Year (it being understood that the requirement for such "comparative
form" shall not commence until the first month following the one year
anniversary of the Effective Date) all in reasonable detail and certified by an
Authorized Officer of the Borrower as fairly presenting, in all material
respects, the financial position of the Borrower and its Subsidiaries as at the
end of such fiscal month and the results of operations, retained earnings and
cash flows of the Borrower and its Subsidiaries for such fiscal month;
 
(iv) simultaneously with the delivery of the financial statements of the
Borrower and its Subsidiaries required by clauses (i), (ii) and (iii) of this
Section 6.01(a), a certificate of an Authorized Officer of the Borrower (A)
certifying that he has no knowledge of, the existence during such period of an
Event of Default or Default or, if an Event of Default or Default existed,
describing the nature and period of existence thereof and the action which the
Borrower and its Subsidiaries propose to take or have taken with respect thereto
and (B) in the case of deliveries pursuant to Section 6.01(a)(i), attaching a
schedule showing the calculation of the financial covenant specified in Section
6.03(a), and in the case of deliveries pursuant to Section 6.01(a)(ii),
attaching a schedule showing the calculation of the financial covenants
specified in Sections 6.03(a) and 6.03(b);
 
(v) promptly after the commencement thereof but in any event not later than five
(5) Business Days after service of process with respect thereto on, or the
obtaining of knowledge thereof by, any Loan Party or any Insurance Subsidiary,
notice of each action, suit or proceeding before any court or other Governmental
Authority or other regulatory body or any arbitrator which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect;
 
(vi) promptly after the sending thereof, copies of all statements, reports and
other information any Loan Party or any Insurance Subsidiary sends to any
holders of its securities or with any insurance-related Governmental Authority
(other than statements filed with the SEC or any national (domestic or foreign)
securities exchange);
 
(vii) promptly upon receipt thereof, copies of all financial reports (including,
without limitation, management letters), if any, submitted to any Loan Party or
any Insurance Subsidiary by its auditors in connection with any annual or
interim audit of the books thereof;
 
(viii) promptly (and, in any event, within three (3) Business Days of the
occurrence thereof) written notice of (x) any Default or Event of Default,
specifying the nature and extent thereof and the corrective action (if any)
taken or proposed to be taken with respect thereto, and (y) the filing or
commencement of, or any written threat or notice of intention of any person to
file or commence, any action, suit, litigation or proceeding, whether at
 

 
 
 



 
- 48 -

--------------------------------------------------------------------------------

 

law or in equity by or before any Governmental Authority, (A) against any Loan
Party or any Insurance Subsidiary or any Affiliate thereof that could reasonably
be expected to result in a Material Adverse Effect or (B) with respect to any
Loan Document;
 
(ix) promptly upon any significant developments with respect thereto or promptly
after the reasonable request of Agent (such request at the direction of the
Required Lenders and not to exceed 4 times per Fiscal Year), a Lien Update; and
 
(x) No later than 30 days prior to the end of each Fiscal Year:  (A) projected
quarterly balance sheets, income statements and statements of cash flows of the
Borrower and its Subsidiaries, for the following Fiscal Year and (B) projected
annual balance sheets, income statements and statements of cash flows of the
Borrower and its Subsidiaries for the following Fiscal Year, which projected
financial statements shall be updated from time to time.
 
It is understood by the parties hereto that comparative reporting to the extent
provided above shall not require any comparisons with any periods ending prior
to the Effective Date.
 
(b) Additional Guaranties and Collateral Security.  Cause:
 
(i) each Subsidiary of any Loan Party not in existence on the Effective Date, to
execute and deliver to the Agent promptly and in any event within 3 days after
the formation, acquisition or change in status thereof, (A) a joinder to this
Agreement for the purposes set forth therein, including, without limitation,
becoming a Guarantor hereunder, (B) a supplement to the Security Agreement,
together with (x) certificates evidencing all of the Equity Interests of any
Person owned by such Subsidiary, (y) undated stock powers executed in blank with
signature guaranteed, and (z) such opinion of counsel as the Agent at the
direction of the Required Lenders may reasonably request in respect of complying
with any legend on any such certificate or any other matter relating to such
shares, and (C) such other agreements, instruments, approvals, legal opinions or
other documents reasonably requested by the Agent at the direction of the
Required Lenders in order to create, perfect, establish the first priority of or
otherwise protect any Lien purported to be covered by any such Security
Agreement, or otherwise to effect the intent that such Subsidiary shall become
bound by all of the terms, covenants and agreements contained in the Loan
Documents and that all property and assets of such Subsidiary shall become
Collateral for the Obligations (including, without limitation, a contribution
agreement and an intercompany subordination agreement and any cash management or
control agreements); it being understood that the foregoing requirements set
forth in clauses (A), (B) and (C) shall not be applicable with respect to any
Insurance Subsidiary or any Regulated Insurance Assets to the extent any
insurance-related Governmental Authority does not permit any of the requirements
of clauses (A), (B) and/or (C) to be satisfied, in each case, subject to the
requirement that the Loan Parties shall, and shall cause its Subsidiaries to,
use commercially reasonable efforts diligently pursued to obtain approval from
the applicable Governmental Authority to grant the Agent the security interests
and guaranties as set forth in this subsection (b) (with such commercially
reasonable efforts to be reported to Agent on Lien Updates); and
 
Notwithstanding the foregoing, no Foreign Subsidiary shall be required to become
a Guarantor hereunder (and, as such, shall not be required to deliver the
documents required by clause (i)
 

 
 
 



 
- 49 -

--------------------------------------------------------------------------------

 

above); provided, however, that if the Equity Interests of such Foreign
Subsidiary are owned by a Loan Party, such Loan Party shall deliver, all such
documents, instruments, agreements (including, without limitation, at the
reasonable request of the Agent (at the direction of the Required Lenders), a
pledge agreement governed by the laws of the jurisdiction of organization of
such Foreign Subsidiary), and certificates described in clause (ii) above to the
Agent, and take all commercially reasonable actions reasonably requested by the
Agent at the direction of the Required Lenders or otherwise necessary to grant
and to perfect a first-priority Lien (subject to Permitted Liens) in favor of
the Agent, for the benefit of the Agent and the Lenders, in 65% of the voting
Equity Interests of such Foreign Subsidiary and 100% of all other Equity
Interests of such Foreign Subsidiary owned by such Loan Party.
 
(c) Compliance with Laws, Etc.  Comply, and cause each of its Subsidiaries to
comply, with all Requirements of Law, judgments and awards (including any
settlement of any claim that, if breached, could give rise to any of the
foregoing) except to the extent such failure could not reasonably be expected to
have a Material Adverse Effect.
 
(d) Preservation of Existence, Etc.  Except as permitted by Section 6.02(c),
maintain and preserve, and cause each of its Subsidiaries to maintain and
preserve, its existence, rights and privileges, and become or remain, and cause
each of its Subsidiaries to become or remain, duly qualified and in good
standing in each jurisdiction in which the character of the properties owned or
leased by it or in which the transaction of its business makes such
qualification necessary, except to the extent that the failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect.
 
(e) Keeping of Records and Books of Account.  Keep, and cause each of its
Subsidiaries to keep, adequate records and books of account, with complete
entries made to permit the preparation of financial statements in accordance
with GAAP or SAP, as applicable.
 
(f) Board of Directors.  Consistent with the Borrower's certificate of
incorporation and/or bylaws, and as consistent with applicable law, cause (i)
the Lender Board Representative to be a member of the board of directors of the
Borrower at all times, and (ii) the board of directors of the Borrower to
consist of no more than seven members at all times, without the prior written
consent of the Required Lenders.
 
(g) Maintenance of Properties, Etc.  Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all of its material properties which
are necessary in the proper conduct of its business in good working order and
condition, ordinary wear and tear and casualty excepted.
 
(h) Maintenance of Insurance.  Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies (with a
Best Financial Strength Rating of at least A+, unless otherwise reasonably
approved by the Agent) (including, without limitation, comprehensive general
liability, hazard, rent, executive liability (including directors and officers
insurance) and business interruption insurance).
 

 
 
 



 
- 50 -

--------------------------------------------------------------------------------

 

(i) Obtaining of Permits, Etc.  Obtain, maintain and preserve, and cause each of
its Subsidiaries to obtain, maintain and preserve, and take all necessary action
to timely renew, all permits, licenses, authorizations, approvals, entitlements
and accreditations which are necessary in the proper conduct of its business, in
each case, except to the extent such failure could not reasonably be expected to
have a Material Adverse Effect.
 
(j) Further Assurances.  Take such action and execute, acknowledge and deliver,
and cause each of its Subsidiaries to take such action and execute, acknowledge
and deliver, at its sole cost and expense, such agreements, instruments or other
documents as may be reasonably required  from time to time in order (i) to carry
out more effectively the purposes of this Agreement and the other Loan
Documents, (ii) to subject to valid and perfected first priority Liens any of
the Collateral or any other property of any Loan Party and its Subsidiaries, and
(iii) to establish and maintain the validity and effectiveness of any of the
Loan Documents and the validity, perfection and priority of the Liens intended
to be created thereby.
 
(k) Fiscal Year.  Cause the Fiscal Year of the Borrower and its Subsidiaries to
end on December 31 of each calendar year unless the Required Lenders consent to
a change in such Fiscal Year (and appropriate related changes to this
Agreement).
 
Section 6.02 Negative Covenants .  So long as any principal of or interest on
any Loan or any other Obligation (whether or not due) shall remain unpaid or any
Lender shall have any Commitment hereunder, each Loan Party shall not, unless
the Required Lenders shall otherwise consent in writing:
 
(a) Liens, Etc.  Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien upon or with
respect to any of its properties, whether now owned or hereafter acquired, other
than Permitted Liens.
 
(b) Indebtedness.  Create, incur, assume, guarantee or suffer to exist, or
otherwise become or remain liable with respect to, or permit any of its
Subsidiaries to create, incur, assume, guarantee or suffer to exist or otherwise
become or remain liable with respect to, any Indebtedness other than Permitted
Indebtedness.
 
(c) Fundamental Changes; Dispositions.  Wind-up, liquidate or dissolve, or
merge, consolidate or amalgamate with any Person, or convey, sell, lease or
sublease, transfer or otherwise dispose of, whether in one transaction or a
series of related transactions, all or any part of its business, property or
assets, whether now owned or hereafter acquired (or agree to do any of the
foregoing), or permit any of its Subsidiaries to do any of the foregoing, other
than (x) Permitted Dispositions and (y) the transfer by the Borrower to the
Protected Cell of the assets transferred to it by WMMRC, if any, in connection
with the Insurance Book Closing, as contemplated by the definition thereof,
provided, however, that (i) any wholly-owned direct or indirect Subsidiary of
any Loan Party (other than the Borrower) may be merged into such Loan Party or
another wholly-owned direct or indirect Subsidiary of such Loan Party, or may
consolidate with another wholly-owned direct or indirect Subsidiary of such Loan
Party, so long as (A) no other provision of this Agreement would be violated
thereby, (B) such Loan Party gives the Agent (for delivery to the Lenders) at
least 30 days'
 

 
 
 



 
- 51 -

--------------------------------------------------------------------------------

 

prior written notice of such merger or consolidation, (C) no Default or Event of
Default shall have occurred and be continuing either before or after giving
effect to such transaction, (D) the Lenders' rights in any Collateral,
including, without limitation, the existence, perfection and priority of any
Lien thereon, are not adversely affected by such merger or consolidation and (E)
the surviving Subsidiary, if any, if not already a Loan Party, is joined as a
Loan Party as a Guarantor and is a party to a Security Agreement, and the Equity
Interests of such Subsidiary is the subject of a Security Agreement, in each
case, which is in full force and effect on the date of and immediately after
giving effect to such merger or consolidation (it being understood that no
Insurance Subsidiary shall merge with any other Subsidiary).
 
(d) Change in Nature of Business.  Make, or permit any of its Subsidiaries to
make, any change in the nature of its business as described in Section 5.01(l).
 
(e) Loans, Advances, Investments, Etc. Make or commit or agree to make or permit
any of its Subsidiaries make or commit or agree to make, any Investment in any
other Person except for Permitted Investments.
 
(f) Restricted Payments.  (i)  Declare or pay any dividend or other
distribution, direct or indirect, on account of any Equity Interests of any Loan
Party or any of its Subsidiaries, now or hereafter outstanding (a "Dividend"),
(ii) make any repurchase, redemption, retirement, defeasance, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any Equity Interests of any Loan Party or any direct or indirect parent of any
Loan Party, now or hereafter outstanding, (iii) make any payment to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights
for the purchase or acquisition of shares of any class of Equity Interests of
any Loan Party, now or hereafter outstanding, (iv) return any Equity Interests
to any shareholders or other equity holders of any Loan Party or any of its
Subsidiaries, or make any other distribution of property, assets, shares of
Equity Interests, warrants, rights, options, obligations or securities thereto
as such or (v) pay any management fees or any other fees or expenses (including
the reimbursement thereof by any Loan Party or any of its Subsidiaries) pursuant
to any management, consulting or other services agreement to any of the
shareholders or other equityholders of any Loan Party or any of its Subsidiaries
or other Affiliates, or to any other Subsidiaries or Affiliates of any Loan
Party other than another Loan Party; provided, however, that (w) the Loan
Parties may declare or pay Dividends to any other Loan Party, (x) the Borrower
may declare and pay Dividends to its equityholders in an aggregate amount not to
exceed 50% of Consolidated Net Income of the Loan Parties for such Fiscal Year
(commencing with the Fiscal Year ending December 31, 2012) less, to the extent
that Consolidated Net Income for the period from the Effective Date through the
end of the prior Fiscal Year is a negative number (deficit), an amount equal to
such negative number (deficit);  and provided, further that so long as after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing and the certificate required under Section 6.01(a)(iv) has been
delivered (for the avoidance of doubt Restricted Disposition Proceeds and
amounts deposited into a controlled account in connection with the exercise of
the Cure Rights shall be excluded in calculating dividends permitted to be paid
pursuant to this proviso), (y) WMMRC may pay the Dividends to the Borrower
permitted by Section 6.02(o) hereof, and (z) the Protected Cell may pay the
Dividends to the Borrower permitted by Section 6.02(q) hereof.
 

 
 
 



 
- 52 -

--------------------------------------------------------------------------------

 

(g) Federal Reserve Regulations.  Permit any Loan or the proceeds of any Loan
under this Agreement to be used for any purpose that would cause such Loan to be
a margin loan under the provisions of Regulation T, U or X of the Board.
 
(h) Transactions with Affiliates.  Enter into, renew, extend or be a party to,
or permit any of its Subsidiaries to enter into, renew, extend or be a party to,
any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except (i) transactions consummated in the ordinary course of business in a
manner and to an extent necessary or desirable for the prudent operation of its
business, for fair consideration and on terms no less favorable to it or its
Subsidiaries than would be obtainable in a comparable arm's length transaction
with a Person that is not an Affiliate thereof, and that are fully disclosed in
writing to the Agent (for delivery to the Lenders) prior to the consummation
thereof, if they involve one or more payments by the Borrower or any of its
Subsidiaries in excess of $250,000 for any single transaction or series of
related transactions, (ii) transactions with another Loan Party, (iii)
transactions permitted by Section 6.02(e) and Section 6.02(f), and (iii) the
transfer by the Borrower to the Protected Cell of the assets transferred to it
by WMMRC, if any, in connection with the Insurance Book Closing, as contemplated
by the definition thereof.
 
(i) Limitations on Dividends and Other Payment Restrictions Affecting
Subsidiaries.  Create or otherwise cause, incur, assume, suffer or permit to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary of any Loan Party (i) to pay dividends or to
make any other distribution on any shares of Equity Interests of such Subsidiary
owned by any Loan Party or any of its Subsidiaries, (ii) to pay or prepay or to
subordinate any Indebtedness owed to any Loan Party or any of its Subsidiaries,
(iii) to make loans or advances to any Loan Party or any of its Subsidiaries or
(iv) to transfer any of its property or assets to any Loan Party or any of its
Subsidiaries, or permit any of its Subsidiaries to do any of the foregoing;
provided, however, that nothing in any of clauses (i) through (iv) of this
Section 6.02(i) shall prohibit or restrict compliance with:
 
    (A) this Agreement, the other Loan Documents and the Run-Off Notes Documents
(as in effect on the date hereof);
 
    (B) any applicable law, rule or regulation (including, without limitation,
applicable currency control laws and applicable state corporate statutes
restricting the payment of dividends in certain circumstances);
 
    (C) in the case of clause (iv), customary restrictions on the subletting,
assignment or transfer of any specified property or asset set forth in a lease,
license, asset sale agreement or similar contract for the conveyance of such
property or asset; or
 
    (D) in the case of clause (iv) any agreement, instrument or other document
evidencing a Permitted Lien (or the Indebtedness secured thereby) from
restricting on customary terms the transfer of any property or assets subject
thereto.
 

 
 
 



 
- 53 -

--------------------------------------------------------------------------------

 

(j) Modifications of Indebtedness, Organizational Documents and Certain Other
Agreements; Etc.
 
(i) amend, modify or otherwise change (or permit the amendment, modification or
other change in any manner of) any of the provisions of any of its or its
Subsidiaries Indebtedness (other than the Run-Off Notes to the extent permitted
thereby) or of any instrument or agreement (including, without limitation, any
purchase agreement, indenture, loan agreement or security agreement) relating to
any such Indebtedness unless such amendment, modification or change would be
permitted by clause (i) of the definition of Permitted Indebtedness,
 
(ii) except for the Obligations, make any voluntary or optional payment
(including, without limitation, any payment of interest in cash that, at the
option of the issuer, may be paid in cash or in kind), prepayment, redemption,
defeasance, sinking fund payment or other acquisition for value of any of its or
its Subsidiaries' Indebtedness (including, without limitation, by way of
depositing money or securities with the trustee therefor before the date
required for the purpose of paying any portion of such Indebtedness when due),
or refund, refinance, replace or exchange any other Indebtedness for any such
Indebtedness (except to the extent such Indebtedness is otherwise expressly
permitted by the definition of "Permitted Indebtedness"), make any payment,
prepayment, redemption, defeasance, sinking fund payment or repurchase of any
Subordinated Indebtedness in violation of the subordination provisions thereof
or any subordination agreement with respect thereto, or make any payment,
prepayment, redemption, defeasance, sinking fund payment or repurchase of any
Indebtedness as a result of any asset sale, change of control, issuance and sale
of debt or equity securities or similar event, or give any notice with respect
to any of the foregoing; or
 
(iii) amend, modify or otherwise change any of the governing documents
(including, without limitation, by the filing or modification of any certificate
of designation, or any agreement or arrangement entered into by it) (A) of any
Loan Party or Insurance Subsidiary, with respect to any of its Equity Interests
(including any shareholders' agreement), or enter into any new agreement with
respect to any of its Equity Interests, except any such amendments,
modifications or changes or any such new agreements or arrangements pursuant to
this clause (iii)(A) that are not materially adverse to the interests of the
Agent or the Lenders, or (B) of the Borrower only, with respect to any
provisions therein relating to the selection, removal and rights and obligations
of the Lender Board Representative.
 
(k) Investment Company Act of 1940.  Engage in any business, enter into any
transaction, use any securities or take any other action or permit any of its
Subsidiaries to do any of the foregoing, that would cause it or any of its
Subsidiaries to become subject to the registration requirements of the
Investment Company Act of 1940, as amended, by virtue of being an "investment
company" or a company "controlled" by an "investment company" not entitled to an
exemption within the meaning of such Act.
 
(l) ERISA.  (i) Establish, sponsor, maintain, become a party or contribute to or
become obligated to sponsor, maintain or contribute to any Multiemployer Plan or
any defined benefit plan (or permit any of its ERISA Affiliates to do any of the
foregoing) or (ii) adopt or permit any ERISA Affiliate to adopt any employee
welfare benefit
 

 
 
 



 
- 54 -

--------------------------------------------------------------------------------

 

plan within the meaning of Section 3(1) of ERISA which provides benefits to
employees after termination of employment other than as required by Section 601
of ERISA or applicable law.
 
(m) Limitations on Negative Pledges.  Enter into, incur or permit to exist, or
permit any Subsidiary to enter into, incur or permit to exist, directly or
indirectly, any agreement that prohibits or restricts the ability of any Loan
Party or any Subsidiary of any Loan Party to create, incur or permit to exist
any Lien upon any of its property or revenues, whether now owned or hereafter
acquired, except the following:  (i) this Agreement, the other Loan Documents,
and the Run-Off Notes Documents, (ii) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by Section 6.02(a) of this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, and (iii) customary provisions in leases
restricting the assignment or sublet thereof.
 
(n) Anti-Terrorism Laws.  None of the Loan Parties, nor any of their Affiliates
or agents shall: (i) conduct any business or engage in any transaction or
dealing with any Blocked Person, including the making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, (ii) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the OFAC Sanctions
Programs or (iii) engage in or conspire to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in the OFAC Sanctions Programs, the USA
PATRIOT Act or any other Anti-Terrorism Law.  None of the Loan Parties shall
knowingly cause or permit (i) a Blocked Person to have any direct or indirect
interest in or benefit of any nature whatsoever in the Loan Parties or (ii) any
of the funds or properties of the Loan Parties that are used to repay the Loans
to constitute property of, or be beneficially owned directly or indirectly by,
an Blocked Person. The Loan Parties shall deliver to the Lenders any
certification or other evidence requested from time to time by any Lender in its
reasonable discretion, confirming the Loan Parties' compliance with this Section
6.02(n).
 
(o) WMMRC.  Permit WMMRC to engage in any business or activity other than: (i)
the performance of its obligations, if any, under or pursuant to the Run-Off
Notes Documents, (ii) the performance of its obligations under any contracts
relating to the Run-Off Proceeds, (iii) the granting of Permitted Liens
described under clause (p) of the definition thereof, if any, on the Run-Off
Proceeds, (iv) (x) the transfer of assets contemplated by the definition of
Insurance Book Closing in connection therewith to the Protected Cell or to the
Borrower, and (y) the payment of Dividends on account of the Run-Off Proceeds to
the Borrower prior to the occurrence of the Insurance Book Closing, (v) the
Insurance Book Closing, (vi) at any time after the Insurance Book Closing, and
in compliance (to the extent applicable) with the requisites of Section 6.01(b),
WMMRC New Business, and (vii) any activity reasonably incidental to any of the
foregoing.
 
(p) Negative Pledge and Lien Requirements.  Fail to comply with the Negative
Pledge Requirement or with any Lien Requirement.
 
(q) Protected Cell.  Permit the Protected Cell to engage in any business or
activity other than: (i) the performance of its obligations, if any, under or
pursuant
 

 
 
 



 
- 55 -

--------------------------------------------------------------------------------

 

to the Run-Off Notes Documents, (ii) the performance of its obligations under
any contracts relating to the Run-Off Proceeds, (iii) the granting of Permitted
Liens described under clause (p) of the definition thereof, if any, on the
Run-Off Proceeds, (iv) the payment of Dividends on account of the Run-Off
Proceeds to the Borrower after the occurrence of the Insurance Book Closing, and
(v) any activity reasonably incidental to any of the foregoing.
 
Section 6.03 Financial Covenants .  So long as any principal of or interest on
any Loan or any other Obligation (whether or not due) shall remain unpaid or any
Lender shall have any Commitment hereunder, each Loan Party shall not, unless
the Required Lenders shall otherwise consent in writing:
 
(a) Interest Coverage Ratio.  Permit the Interest Coverage Ratio of the Borrower
and its Subsidiaries for any period of 12 consecutive fiscal months as of the
last day of any fiscal quarter of the Borrower and its Subsidiaries which ends
on a date set forth below (or such shorter period as follows: (x) if the first
Loan advance is made within the first forty-five (45) days of the quarter, for
the period from the first date of the fiscal quarter in which the first Loan
advance is made through such date or (y) if the first Loan advance is made on
the forty-sixth (46th) day of the quarter or later, for the period from the
first day of the next fiscal quarter and ending at the date set forth below) to
be less than the amount set forth opposite such date:
 
Fiscal Quarter End
Interest Coverage Ratio
March 31, 2012 (or if the first Loan advance is later (x) but within the first
forty-five (45) days of the quarter, then the quarter ending on or after the
date of such first advance or (y) if on the forty-sixth (46th) day of the
quarter or later, then the quarter ending after the quarter in which such
advance is made) and as of the last day of each fiscal quarter thereafter until
March 31, 2014
1.30 to 1.00
June 30, 2014 and as of the last day of each fiscal quarter thereafter
1.50 to 1.00



provided, however, that if the Borrower at any time makes borrowings under the
Term Loan B in respect of Permitted Originations, on and after such time, the
Interest Coverage Ratio of the Borrower and its Subsidiaries in respect of any
fiscal quarter ending March 31, 2012 through March 31, 2014 shall not be less
than 1.35 to 1.00 at the end of any such fiscal quarter.
 
(b) Business Performance Test.  Permit the Borrower and its Subsidiaries as of
the last day of any Fiscal Year of the Borrower and its Subsidiaries to be in
violation of both clause (a) and clause (b) of the definition of "Business
Performance Test", it being understood that no Loan Party shall be in violation
of this covenant if the Borrower and
 

 
 
 



 
- 56 -

--------------------------------------------------------------------------------

 

its Subsidiaries meet the criteria set forth in at least one of the clauses of
the definition of "Business Performance Test".
 
(c) Certain Cure Rights.  Notwithstanding anything to the contrary contained in
this Section 6.03, in the event that any Loan Party would otherwise be in
default of any financial covenant set forth in this Section 6.03, until the 10th
day subsequent to delivery of the related Certificate of Authorized Officer
pursuant to Section 6.01(a)(iv), the Borrower shall have the right, but in any
event no more than two times in any twelve-month period (and not more than four
times before the Final Maturity Date) to exercise the Cure Right.
 
ARTICLE VII


 
EVENTS OF DEFAULT
 
Section 7.01 Events of Default .  If any of the following Events of Default
shall occur and be continuing:
 
(a) the Borrower shall fail to pay any principal of or interest (with respect to
interest only, within three (3) days after the due date thereof) on any Loan, or
any fee, indemnity or other amount payable under this Agreement or any other
Loan Document when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise);
 
(b) any representation or warranty (after giving effect to any materiality
qualifiers contained therein) made or deemed made in connection with or pursuant
to any Loan Document shall have been incorrect or misleading in any material
respect when made or deemed made.
 
(c) any Loan Party shall fail to perform or comply with any covenant or
agreement contained in Sections 6.01(a), 6.01(c), 6.01(d), 6.01(f), 6.02 or
6.03;
 
(d) any Loan Party shall fail to perform or comply with any other term, covenant
or agreement contained in any Loan Document to be performed or observed by it
and, except as set forth in subsections (a), (b) and (c) of this Section 7.01,
such failure, if capable of being remedied, shall remain unremedied for ten (10)
Business Days after the earlier of the date a senior officer of any Loan Party
becomes aware of such failure and the date written notice of such default shall
have been given by the Agent or the Required Lenders to such Loan Party;
 
(e) the Borrower or any of its Subsidiaries shall fail to pay any of its
Indebtedness (excluding Indebtedness evidenced by this Agreement) in excess of
$250,000, or any payment of principal, interest or premium thereon, when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) and such failure shall continue after the applicable grace period, if
any, specified in the agreement or instrument relating to such Indebtedness, or
any other default under any agreement or instrument relating to any such
Indebtedness, or any other event, shall occur and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
 

 
 
 



 
- 57 -

--------------------------------------------------------------------------------

 

the effect of such default or event is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness; or any such Indebtedness
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), redeemed, purchased or defeased
or an offer to prepay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case, prior to the stated maturity thereof;
 
(f) the Borrower or any of its Subsidiaries (i) shall institute any proceeding
or voluntary case seeking to adjudicate it bankrupt or insolvent, or seeking
dissolution, liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for any such Person or for any substantial
part of its property, (ii) shall be generally not paying its debts as such debts
become due or shall admit in writing its inability to pay its debts generally,
(iii) shall make a general assignment for the benefit of creditors, or (iv)
shall take any action to authorize or effect any of the actions set forth above
in this subsection (f);
 
(g) any proceeding shall be instituted against the Borrower or any of its
Subsidiaries seeking to adjudicate it bankrupt or insolvent, or seeking
dissolution, liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief of debtors, or seeking the entry of an order for relief or
the appointment of a receiver, trustee, custodian or other similar official for
any such Person or for any substantial part of its property, and either such
proceeding shall remain undismissed or unstayed for a period of 30 days or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against any such Person or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property) shall occur;
 
(h) one or more judgments, orders or awards (or any settlement of any claim
that, if breached, could result in a judgment, order or award) for the payment
of money exceeding $250,000 in the aggregate shall be rendered against the
Borrower or any of its Subsidiaries, unless stayed or bonded pending appeal;
 
(i) except as expressly permitted pursuant to Section 6.02(c), unless the
Required Lenders consent in writing, the Borrower or any of its Subsidiaries
dissolves, or suspends or discontinues an existing business;
 
(j) the Borrower or any of its Subsidiaries is prohibited or otherwise
restrained from conducting the business theretofore conducted by it in any
manner that has or could reasonably be expected to result in a Material Adverse
Effect by virtue of any determination, ruling, decision, decree or order of any
court or Governmental Authority of competent jurisdiction;
 
(k) (i) the indictment of the Borrower or any of its Subsidiaries under any
criminal statute, or the commencement of criminal proceedings against the
Borrower or any of its Subsidiaries or (ii) an adverse finding in any civil
proceeding against the Borrower or any of its Subsidiaries, pursuant to which
statute or proceedings the penalties
 

 
 
 



 
- 58 -

--------------------------------------------------------------------------------

 

or remedies sought or available include forfeiture to any Governmental Authority
of any material portion of the property of such Person; or
 
(l) a Change of Control shall have occurred, except that a transaction where the
proceeds of such transaction are used to indefeasibly pay all Obligations in
full in cash upon the consummation thereof (and all remaining Term Loan
Commitments are terminated contemporaneously therewith) shall not be deemed a
Change of Control for purposes of this Section 7.01(l);
 
then, and in any such event, the Agent may, and shall at the request of the
Required Lenders, (i) terminate or reduce all Term Loan A Commitments and/or all
Term Loan B Commitments, and upon the request of the Term Loan A-1 Lenders
terminate the Term Loan A-1 Commitments whereupon all such Term Loan A
Commitments, such Term Loan A-1 Commitments and/or Term Loan B Commitments shall
immediately be so terminated or reduced, (ii) declare all or any portion of the
Loans then outstanding to be due and payable, whereupon all or such portion of
the aggregate principal of all Loans, all accrued and unpaid interest thereon,
all fees and all other amounts payable under this Agreement and the other Loan
Documents shall become due and payable immediately, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by each Loan Party and (iii) exercise any and all of its other rights and
remedies under applicable law, hereunder and under the other Loan Documents;
provided, however, that upon the occurrence of any Event of Default described in
subsection (f) or (g) of this Section 7.01 with respect to any Loan Party,
without any notice to any Loan Party or any other Person or any act by the Agent
or any Lender, all Term Loan A Commitments, Term Loan A-1 Commitments and Term
Loan B Commitments shall automatically terminate and all Loans then outstanding,
together with all accrued and unpaid interest thereon, all fees and all other
amounts due under this Agreement and the other Loan Documents shall become due
and payable automatically and immediately, without presentment, demand, protest
or notice of any kind, all of which are expressly waived by each Loan Party.
 
Section 7.02 Agent Matters Upon Default .  The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default (other
than the payment of any principal of or interest on any Loan and any accrued and
unpaid fees and expenses of the Agent) unless the Agent has received written
notice from a Lender or the Borrower referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a “notice of
default” or “notice of event of default”.  In the event that the Agent receives
such a written notice, the Agent shall give notice thereof to all the Lenders
and the Borrower.  The Agent shall take such action with respect to such Default
or Event of Default as shall be reasonably directed by the Required Lenders (or,
if so specified by this Agreement, all Lenders); provided that unless and until
the Agent shall have received such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.
 

 
 
 



 
- 59 -

--------------------------------------------------------------------------------

 

ARTICLE VIII


 
AGENT
 
Section 8.01 Appointment .  Each Lender (and each subsequent maker of any Loan
by its making thereof) hereby irrevocably appoints and authorizes the Agent to
perform the duties of the Agent as set forth in this Agreement and the other
Loan Documents including:  (i) to receive on behalf of each Lender any payment
of principal of or interest on the Loans outstanding hereunder and all other
amounts accrued hereunder for the account of the Lenders and paid to the Agent,
and, subject to Section 2.02 of this Agreement, to distribute promptly to each
Lender its Pro Rata Share of all payments so received; (ii) to distribute to
each Lender copies of all material notices and agreements received by the Agent
and not required to be delivered by any Loan Party to each Lender pursuant to
the terms of this Agreement, provided that the Agent shall not have any
liability to the Lenders for the Agent's inadvertent failure to distribute any
such notices or agreements to the Lenders; (iii) to maintain, in accordance with
its customary business practices, ledgers and records reflecting the status of
the Obligations, the Loans, and related matters and to maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Collateral and related matters; (iv) after the Effective Date, to arrange
for the filing and continuation, of financing statements or other filing or
recording documents or instruments (collectively, the "Financing Statements")
for the perfection of security interests in the Collateral; provided, that, the
Agent shall not be responsible for the preparation, form, content, sufficiency
or adequacy of any such Financing Statements all of which shall be provided in
writing to the Agent by the Required Lenders including the jurisdictions and
filing offices where the Agent is required to file such Financing Statements;
(v) to perform, exercise, and enforce any and all other rights and remedies of
the Lenders with respect to the Loan Parties, the Obligations, or otherwise
related to any of same to the extent reasonably incidental to the exercise by
the Agent of the rights and remedies specifically authorized to be exercised by
the Agent by the terms of this Agreement or any other Loan Document;
(vi)  subject to Section 8.03 of this Agreement, to incur and pay such fees
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to this Agreement or any other Loan Document; and (vii)
subject to Section 8.03 of this Agreement, to take such action as the Agent
deems appropriate on its behalf to administer the Loans and the Loan Documents
and to exercise such other powers delegated to the Agent by the terms hereof or
the other Loan Documents (including, without limitation, the power to give or to
refuse to give notices, waivers, consents, approvals and instructions and the
power to make or to refuse to make determinations and calculations) together
with such powers as are reasonably incidental thereto to carry out the purposes
hereof and thereof.  As to any matters not expressly provided for by this
Agreement and the other Loan Documents (including, without limitation,
enforcement or collection of the Loans), the Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions of the Required Lenders shall be binding upon all Lenders and all
makers of Loans; provided, however, that the Agent shall not be required to take
any action which, in the reasonable opinion of the Agent, exposes the Agent to
liability or which is contrary to this Agreement or any other Loan Document or
applicable law.
 

 
 
 



 
- 60 -

--------------------------------------------------------------------------------

 

Section 8.02 Nature of Duties .  The Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement or in the
other Loan Documents.  The duties of the Agent shall be mechanical and
administrative in nature.  The Agent shall not have by reason of this Agreement
or any other Loan Document a fiduciary relationship in respect of any
Lender.  Nothing in this Agreement or any other Loan Document, express or
implied, is intended to or shall be construed to impose upon the Agent any
obligations in respect of this Agreement or any other Loan Document except as
expressly set forth herein or therein.  Each Lender shall make its own
independent investigation of the financial condition and affairs of the Loan
Parties in connection with the making and the continuance of the Loans hereunder
and shall make its own appraisal of the creditworthiness of the Loan Parties and
the value of the Collateral, and the Agent shall have no duty or responsibility,
either initially or on a continuing basis, to provide any Lender with any credit
or other information with respect thereto, whether coming into their possession
before the initial Loan hereunder or at any time or times thereafter, provided
that, upon the reasonable written request of a Lender, the Agent shall provide
to such Lender any documents or reports delivered to the Agent by the Loan
Parties pursuant to the terms of this Agreement or any other Loan Document.  If
the Agent seeks the consent or approval of the Required Lenders to the taking or
refraining from taking any action hereunder, the Agent shall send notice thereof
to each Lender.  The Agent shall promptly notify each Lender any time that the
Required Lenders have instructed the Agent to act or refrain from acting
pursuant hereto.  Without limiting the foregoing, it is understood that upon
receipt by the Agent of any request, action or information for which the vote,
or determination  or direction of the Lenders is required in accordance with the
terms hereof, the Agent agrees to promptly make such request,  or provide such
information,  to the Lenders.  The Agent may execute any of its duties under
this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to rely on advice of counsel concerning
all matters pertaining to such duties.  The Agent shall not be responsible for
the negligence or misconduct of any agents or attorneys-in-fact selected by it
with reasonable care.
 
Section 8.03 Rights, Exculpation, Etc.   The Agent and its directors, officers,
agents or employees shall not be liable for any action taken or omitted to be
taken by them under or in connection with this Agreement or the other Loan
Documents, except for their own gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction.  Without limiting the generality of the foregoing, the Agent (i)
may treat the payee of any Loan as the owner thereof until the Agent receives an
Assignment and Acceptance, pursuant to Section 10.07 hereof, signed by such
payee; (ii) may consult with legal counsel (including, without limitation,
counsel to the Agent or counsel to the Loan Parties), independent public
accountants, and other experts selected by any of them and shall not be liable
for any action taken or omitted to be taken in good faith by any of them in
accordance with the advice of such counsel or experts; (iii) makes no warranty
or representation to any Lender and shall not be responsible to any Lender for
any statements, certificates, warranties or representations made in or in
connection with this Agreement or the other Loan Documents; (iv) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Person, the existence or possible existence of any
Default or Event of Default, or to inspect the Collateral or other property
(including, without limitation, the books and records) of any Person; (v) shall
not be responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents
 

 
 
 



 
- 61 -

--------------------------------------------------------------------------------

 

or any other instrument or document furnished pursuant hereto or thereto; and
(vi) shall not be deemed to have made any representation or warranty regarding
the existence, value or collectibility of the Collateral, the existence,
priority or perfection of the Agent's Lien thereon, or any certificate prepared
by any Loan Party in connection therewith, nor shall the Agent be responsible or
liable to the Lenders for any failure to monitor or maintain any portion of the
Collateral.  The Agent shall not be liable for any apportionment or distribution
of payments made in good faith pursuant to Section 3.03, and if any such
apportionment or distribution is subsequently determined to have been made in
error the sole recourse of any Lender to whom payment was due but not made,
shall be to recover from other Lenders any payment in excess of the amount which
they are determined to be entitled.  The Agent may at any time request
instructions from the Lenders with respect to any actions or approvals which by
the terms of this Agreement or of any of the other Loan Documents the Agent is
permitted or required to take or to grant, and if such instructions are promptly
requested, the Agent shall be absolutely entitled to refrain from taking any
action or to withhold any approval under any of the Loan Documents until they
shall have received such instructions from the Required Lenders.  Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against the Agent as a result of the Agent acting or refraining from acting
under this Agreement or any of the other Loan Documents in accordance with the
instructions of the Required Lenders.
 
Section 8.04 Reliance .  The Agent shall be entitled to rely upon any written
notices, statements, certificates, orders or other documents or any telephone
message believed by it in good faith to be genuine and correct and to have been
signed, sent or made by the proper Person, and with respect to all matters
pertaining to this Agreement or any of the other Loan Documents and its duties
hereunder or thereunder, upon advice of counsel selected by it.
 
Section 8.05 Indemnification .  To the extent that the Agent is not reimbursed
and indemnified by any Loan Party, the Lenders will, within five (5) Business
Days of written demand by the Agent, reimburse and indemnify the Agent from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including, without limitation,
client charges and expenses of counsel or any other advisor to the Agent),
advances or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Agent in any way relating to or arising
out of this Agreement or any of the other Loan Documents or any action taken or
omitted by the Agent under this Agreement or any of the other Loan Documents, in
proportion to each Lender's Pro Rata Share; provided, however, that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, advances or
disbursements for which there has been a final non-appealable judicial
determination by a court of competent jurisdiction that such liability resulted
from the Agent's gross negligence or willful misconduct.  The obligations of the
Lenders under this Section 8.05 shall survive the payment in full of the Loans,
the termination of this Agreement and the earlier resignation or removal of the
Agent.
 
Section 8.06 Agent Individually .  With respect to its Pro Rata Share of the
Total Commitment hereunder and the Loans made by it, if any, the Agent shall
have and may exercise the same rights and powers hereunder and is subject to the
same obligations and liabilities as and to the extent set forth herein for any
other Lender or maker of a Loan.  The terms "Lenders" or "Required Lenders" or
any similar terms shall, unless the context clearly otherwise indicates, include
the Agent in its individual capacity as a Lender or one of the
 

 
 
 



 
- 62 -

--------------------------------------------------------------------------------

 

Required Lenders.  The Agent and its Affiliates may accept deposits from, lend
money to, and generally engage in any kind of banking, trust or other business
with the Borrower as if it were not acting as an Agent pursuant hereto without
any duty to account to the other Lenders.
 
Section 8.07 Successor Agent .  (a)  The Agent may resign from the performance
of all its functions and duties hereunder and under the other Loan Documents at
any time by giving at least thirty (30) Business Days' prior written notice to
the Borrower and each Lender.  Such resignation shall take effect upon the
acceptance by a successor Agent of appointment pursuant to clauses (b) and (c)
below or as otherwise provided below.
 
(b) Upon any such notice of resignation, the Required Lenders shall appoint a
successor Agent.  Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents.  After the Agent's resignation
hereunder as an Agent, the provisions of this Article VIII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was an
Agent under this Agreement and the other Loan Documents.
 
(c) If a successor Agent shall not have been so appointed within said thirty
(30) Business Day period, the retiring Agent shall then appoint a successor
Agent who shall serve as an Agent until such time, if any, as the Required
Lenders appoint a successor Agent as provided above.
 
Section 8.08 Agency for Perfection .  The Agent and each Lender hereby appoints
the Agent and each other Lender as agent and bailee for the purpose of
perfecting the security interests in and Liens upon the Collateral in assets
which, in accordance with Article 9 of the Uniform Commercial Code, can be
perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and the Agent and each Lender hereby acknowledges that
it holds possession of or otherwise controls any such Collateral for the benefit
of the Agent and the Lenders as secured party.  Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify the Agent
thereof, and, promptly upon the Agent's request therefor shall deliver such
Collateral to the Agent or in accordance with the Agent's instructions.  In
addition, the Agent shall also have the power and authority hereunder to appoint
such other sub-agents as may be necessary or required under applicable state law
or otherwise to perform its duties and enforce its rights with respect to the
Collateral and under the Loan Documents and the Agent shall not be responsible
for the negligence or misconduct of any sub-agents selected by it with
reasonable care.  Each Loan Party, by its execution and delivery of this
Agreement, hereby consents to the foregoing.
 
Section 8.09 No Reliance on the Agent's Customer Identification Program .  Each
Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Agent to carry out such
Lender's, Affiliate's, participant's or assignee's customer identification
program, or other requirements imposed by the USA PATRIOT Act or the regulations
issued thereunder, including the regulations set forth in 31 CFR § 103.121, as
hereafter amended or replaced ("CIP Regulations"), or any other Anti-
 

 
 
 



 
- 63 -

--------------------------------------------------------------------------------

 

Terrorism Laws, including any programs involving any of the following items
relating to or in connection with any of the Loan Parties, their Affiliates or
their agents, the Loan Documents or the transactions hereunder or contemplated
hereby:  (1) any identity verification procedures, (2) any recordkeeping, (3)
comparisons with government lists, (4) customer notices or (5) other procedures
required under the CIP Regulations or other regulations issued under the USA
PATRIOT Act.  Each Lender, Affiliate, participant or assignee subject to Section
326 of the USA PATRIOT Act will perform the measures necessary to satisfy its
own responsibilities under the CIP Regulations.
 
Section 8.10 No Third Party Beneficiaries .  The provisions of this Article are
solely for the benefit of the Agent and the Lenders, and no Loan Party shall
have rights as a third party beneficiary of any of such provisions.
 
Section 8.11 No Fiduciary Relationship .  It is understood and agreed that the
use of the term "agent" herein or in any other Loan Document (or any other
similar term) with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine or any applicable law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.  In addition, it is understood and agreed that
neither the Agent nor any Lender has any fiduciary or insider relationship with
or duty to any Loan Party arising out of or in connection with this Agreement or
any of the other Loan Documents, and the relationship between Agent and Lenders,
on one hand, and the Loan Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor.
 
Section 8.12 Reports; Confidentiality; Disclaimers .  By becoming a party to
this Agreement, each Lender (subject to Section 10.18):
 
(a) is deemed to have requested that the Agent furnish such Lender, promptly
after it becomes available, a copy of each field audit or examination report
with respect to the Borrower or any of its Subsidiaries by a third party
selected by the Required Lenders (each, a "Report") and the Agent shall so
furnish each Lender with each such Report,
 
(b) expressly agrees and acknowledges that the Agent (i) does not make any
representation or warranty as to the accuracy of any Reports, and (ii) shall not
be liable for any information contained in any Reports,
 
(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent or other party performing any audit or
examination will inspect only specific information regarding the Borrower and
its Subsidiaries and will rely significantly upon the Borrower's and its
Subsidiaries' books and records, as well as on representations of their
personnel, and
 
(d) agrees to keep all Reports and other material, non-public information
regarding the Borrower and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner.
 
Section 8.13 Collateral Matters
 

 
 
 



 
- 64 -

--------------------------------------------------------------------------------

 

(a)   Each Lender (i) consents and agrees to the terms of each Security
Document, as originally in effect and as amended, supplemented or replaced from
time to time in accordance with its terms or the terms of this Financing
Agreement, (ii) authorizes and directs the Agent to enter into the Security
Documents to which it is a party, (iii) authorizes and empowers the Agent to
execute and deliver the Intercreditor Agreement and (iv) authorizes and empowers
the Agent to bind the Lenders as set forth in the Security Documents to which
the Agent is a party and the Intercreditor Agreement and to perform its
obligations and exercise its rights and powers thereunder.
 
(b)    Upon request by the Agent at any time, the Lenders will promptly confirm
in writing the Agent's authority to release particular types or items of
Collateral.
 
ARTICLE IX


 
GUARANTY
 
Section 9.01 Guaranty .  Each Guarantor hereby jointly and severally and
unconditionally and irrevocably guarantees the punctual payment when due and
performance, whether at stated maturity, by acceleration or otherwise, of all
Obligations of the Borrower now or hereafter existing under any Loan Document,
whether for principal, interest (including, without limitation, all interest
that accrues after the commencement of any Insolvency Proceeding of the
Borrower, whether or not a claim for post-filing interest is allowed in such
Insolvency Proceeding), fees, commissions, expense reimbursements,
indemnifications or otherwise (such obligations, to the extent not paid by the
Borrower, being the "Guaranteed Obligations"), and agrees to pay any and all
expenses (including reasonable counsel fees and expenses) payable under Section
10.04 and all expenses incurred by the Agent and the Lenders in enforcing any
rights under the guaranty set forth in this ARTICLE IX.  Without limiting the
generality of the foregoing, each Guarantor's liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
the Borrower to the Agent and the Lenders under any Loan Document but for the
fact that they are unenforceable or not allowable due to the existence of an
Insolvency Proceeding involving the Borrower.  In no event shall the obligation
of any Guarantor hereunder exceed the maximum amount such Guarantor could
guarantee under any bankruptcy, insolvency or other similar law.  Each of the
Guarantors further agrees that the Guaranteed Obligations may be extended,
increased or renewed, amended or modified, in whole or in part, without notice
to, or further assent from, such Guarantor and that such Guarantor will remain
bound upon its guarantee hereunder notwithstanding any such extension, increase,
renewal, amendment or modification of any Guaranteed Obligation.
 
Section 9.02 Guaranty Absolute .  Each Guarantor jointly and severally
guarantees that the Guaranteed Obligations will be paid strictly in accordance
with the terms of the Loan Documents, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of the Agent and the Lenders with respect thereto.  Each Guarantor
agrees that this ARTICLE IX constitutes a guaranty of payment when due and not
of collection and waives any right to require that any resort be made by the
Agent or any Lender to any Collateral.  The obligations of each Guarantor under
this ARTICLE IX are independent of the Guaranteed Obligations, and a separate
action or actions may be brought and prosecuted against each Guarantor to
enforce such obligations, irrespective of whether any action
 

 
 
 



 
- 65 -

--------------------------------------------------------------------------------

 

is brought against any Loan Party or whether any Loan Party is joined in any
such action or actions.  The liability of each Guarantor under this ARTICLE IX
shall be irrevocable, absolute and unconditional irrespective of, and each
Guarantor hereby irrevocably waives any defenses it may now or hereafter have in
any way relating to, any or all of the following:
 
(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;
 
(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from any Loan Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Loan Party or otherwise;
 
(c) any taking, exchange, release or non-perfection of any Collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;
 
(d) the existence of any claim, set-off, defense or other right that any
Guarantor may have at any time against any Person, including, without
limitation, the Agent or any Lender;
 
(e) any change, restructuring or termination of the corporate, limited liability
company or partnership structure or existence of any Loan Party; or
 
(f) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or the Lenders that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.
 
This ARTICLE IX shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent, the Lenders, or any other Person
upon the insolvency, bankruptcy or reorganization of the Borrower or otherwise,
all as though such payment had not been made.
 
Section 9.03 Waiver .  Each Guarantor hereby waives (i) promptness and
diligence, (ii) notice of acceptance and any other notice with respect to any of
the Guaranteed Obligations and this ARTICLE IX and any requirement that the
Agent or the Lenders exhaust any right or take any action against any Loan Party
or any other Person or any Collateral, (iii) any right to compel or direct the
Agent or any Lender to seek payment or recovery of any amounts owed under this
ARTICLE IX from any one particular fund or source or to exhaust any right or
take any action against any other Loan Party, any other Person or any
Collateral, (iv) any requirement that the Agent or any Lender protect, secure,
perfect or insure any security interest or Lien on any property subject thereto
or exhaust any right to take any action against any Loan Party, any other Person
or any Collateral, and (v) any other defense available to any Guarantor.  Each
Guarantor agrees that the Agent and the Lenders shall have no obligation to
marshal any assets in favor of any Guarantor or against, or in payment of, any
or all of the Obligations.  Each Guarantor acknowledges that it will receive
direct and indirect benefits from the financing
 

 
 
 



 
- 66 -

--------------------------------------------------------------------------------

 

arrangements contemplated herein and that the waiver set forth in this Section
9.03 is knowingly made in contemplation of such benefits.  Each Guarantor hereby
waives any right to revoke this ARTICLE IX, and acknowledges that this ARTICLE
IX is continuing in nature and applies to all Guaranteed Obligations, whether
existing now or in the future.
 
Section 9.04 Continuing Guaranty; Assignments .  This ARTICLE IX is a continuing
guaranty and shall (a) remain in full force and effect until the later of the
cash payment in full of the Guaranteed Obligations (other than indemnification
obligations as to which no claim has been made) and all other amounts payable
under this ARTICLE IX and  as to Term Loan A-1, the Final Term Loan A-1 Maturity
Date and as to Term Loan A and Term Loan B. the Final Maturity Date, (b) be
binding upon each Guarantor, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Agent and the Lenders and their successors,
pledgees, transferees and assigns.  Without limiting the generality of the
foregoing clause (c), any Lender may pledge, assign or otherwise transfer all or
any portion of its rights and obligations under this Agreement (including,
without limitation, all or any portion of its Term Loan A Commitment, its Term
Loan A-1 Commitments, its Term Loan B Commitment, its Loans owing to it) to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted such Lender herein or otherwise, in each
case as provided in Section 10.07.
 
Section 9.05 Subrogation .  No Guarantor will exercise any rights that it may
now or hereafter acquire against any Loan Party or any other guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor's obligations under this ARTICLE IX, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the Agent
and the Lenders against any Loan Party or any other guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any Loan Party or any other guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
solely on account of such claim, remedy or right, unless and until all of the
Guaranteed Obligations and all other amounts payable under this ARTICLE IX shall
have been paid in full in cash and as to Term Loan A-1, the Final Term Loan A-1
Maturity Date shall have occurred and as to Term Loan A and Term Loan B, the
Final Maturity Date shall have occurred.  If any amount shall be paid to any
Guarantor in violation of the immediately preceding sentence at any time prior
to the later of the payment in full in cash of the Guaranteed Obligations and
all other amounts payable under this ARTICLE IX and as to Term Loan A-1, the
Final Term Loan A-1 Maturity Date and as to Term Loan A and Term Loan B, the
Final Maturity Date, such amount shall be held in trust for the benefit of the
Agent and the Lenders and shall forthwith be paid to the Agent and the Lenders
to be credited and applied to the Guaranteed Obligations and all other amounts
payable under this ARTICLE IX, whether matured or unmatured, in accordance with
the terms of this Agreement, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under this ARTICLE IX thereafter
arising.  If (i) any Guarantor shall make payment to the Agent and the Lenders
of all or any part of the Guaranteed Obligations, (ii) all of the Guaranteed
Obligations and all other amounts payable under this ARTICLE IX shall be paid in
full in cash and (iii) as to Term Loan A-1, the Final Term Loan A-1 Maturity
Date shall have occurred and as to Term Loan A and Term Loan B, the Final
Maturity Date shall have occurred, the Agent and the Lenders will, at such
Guarantor's request
 

 
 
 



 
- 67 -

--------------------------------------------------------------------------------

 

and expense, execute and deliver to such Guarantor appropriate documents,
without recourse and without representation or warranty, necessary to evidence
the transfer by subrogation to such Guarantor of an interest in the Guaranteed
Obligations resulting from such payment by such Guarantor.
 
Section 9.06 Reinstatement .  Notwithstanding anything to contrary contained in
this Agreement, each of the Guarantors agrees that (a) its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Guaranteed Obligation is rescinded or
must otherwise be restored by the Agent or any  Lender upon the bankruptcy or
reorganization (or any analogous proceeding in any jurisdiction) of the Borrower
or any other Guarantor or otherwise and (b) the provisions of this Section 9.06
shall survive the termination of this Agreement.
 
ARTICLE X


 
MISCELLANEOUS
 
Section 10.01 Notices, Etc.   (a) All notices and other communications provided
for hereunder shall be in writing and shall be mailed (certified mail, postage
prepaid and return receipt requested), telecopied or delivered by hand, Federal
Express or other reputable overnight courier, if to any Loan Party, at the
following address:
 
WMI Holdings Corp.
1201 Third Avenue, Suite 3000
Seattle, Washington 98101
Attention:  Charles Edward Smith, Interim Chief Executive Officer
Telephone:  206-432-8731
Telecopier:  206-432-8879
 
with copies to:
 
Schwabe Williamson & Wyatt, P.C.
1211 SW Fifth Avenue, Suite 1500-1900
Portland, Oregon 97204
Attention:  A. Jeffery Bird, Esq. (jbird@schwabe.com) and
Darius Hartwell, Esq. (dhartwell@schwabe.com)
Telephone:  503-222-9981
Telecopier:  503-796-2900


if to the Agent, to it at the following address:
 
U.S. Bank Corporate Trust Services
214 North Tryon Street, 26th floor
Charlotte, NC 28202
Attention:CDO Trust Services
Telecopier:704-335-4678
 

 
 
 



 
- 68 -

--------------------------------------------------------------------------------

 

with copies (which shall not constitute notice to the Agent) to:
 
Pillsbury Winthrop Shaw Pittman LLP
1540 Broadway
New York, New York 10036
Attention: Bart Pisella, Esq. (bart.pisella@pillsburylaw.com) and
Timothy Kober, Esq. (timothy.kober@pillsburylaw.com)


or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties complying as to delivery with the terms
of this Section 10.01.  All such notices and other communications shall be
effective, (i) if mailed (certified mail, postage prepaid and return receipt
requested), when received or three (3) days after deposited in the mails,
whichever occurs first, (ii) if telecopied, when transmitted and confirmation
received, or (iii) if delivered by hand, Federal Express or other reputable
overnight courier, upon delivery, except that notices to the Agent pursuant to
ARTICLE II shall not be effective until received by the Agent.
 
(b) Electronic Communications.
 
    (i) The Agent and the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
 
    (ii) Unless the Agent otherwise prescribes, (A) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), and (B) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (A), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (A)
and (B) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
 
Section 10.02 Amendments, Etc.   (a) No amendment or waiver of any provision of
this Agreement, and no consent to any departure by any Loan Party therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders or by the Agent with the written consent of the Required
Lenders, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given, provided, however, that
no amendment, waiver or consent shall (i) increase the Commitment of any Lender,
reduce the principal of, or interest on, the Loans payable to any Lender, reduce
the amount of any fee payable for the account of any Lender, or postpone or
extend any scheduled date fixed for any payment of principal of, or interest or
fees on, the Loans payable to any Lender, in each case without the written
consent of each Lender affected thereby, (ii) increase the Total Term Loan A
Commitment, the Total Term Loan A-1 Commitment or the Total Term
 

 
 
 



 
- 69 -

--------------------------------------------------------------------------------

 

Loan B Commitment without the written consent of each Lender, (iii) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Loans that is required for the Lenders or any of them to take any action
hereunder without the written consent of each Lender, (iv) amend the definition
of "Required Lenders" or "Pro Rata Share" without the written consent of each
Lender, (v) release all or a substantial portion of the Collateral (except as
otherwise provided in this Agreement and the other Loan Documents), subordinate
any Lien granted in favor of the Agent for the benefit of the Agent and the
Lenders, or release the Borrower or any Guarantor without the written consent of
each Lender, or (vi) amend, modify or waive Section 2.05(d), Section 3.03, this
Section 10.02 or Section 10.07 of this Agreement without the written consent of
each Lender; provided, further, that no amendment, waiver or consent shall (x)
amend, modify or waive Section 2.01(a)(ii) or Section 2.01(a)(iii), of this
Agreement without the written consent of each Lender with a Term Loan A-1
Commitment or a Term A-1 Loan in addition to the written consent of the Required
Lenders, or (y) amend the definition of "Final Term Loan A-1 Maturity Date",
"Term Loan A-1", "Term Loan A-1 Commitment", "Term Loan A-1 Commitment
Termination Date", "Total Term Loan A-1 Commitment", or Schedule 1.01(A) with
respect to the Term Loan A-1 Commitments, without the written consent of each
Lender with a Term Loan A-1 Commitment or a Term A-1 Loan in addition to the
written consent of the Required Lenders.  Notwithstanding the foregoing, no
amendment, waiver or consent shall, unless in writing and signed by the Agent,
affect the rights or duties of the Agent (but not in its capacity as a Lender)
under this Agreement or the other Loan Documents.  Solely for the purposes of
voting or consenting to matters with respect to the Loan Documents, a Defaulting
Lender shall be deemed not to be a "Lender" and such Lender's Commitment shall
be deemed to be zero, except for purposes of voting or consenting on matters
described in (i), (ii), (iii), (iv) or (vi) above.
 
(b) If any action to be taken by the Lenders hereunder requires the consent,
authorization, or agreement of all of the Lenders or any Lender affected
thereby, and a Lender other than the Agent and its respective Affiliates and
Related Funds (the "Holdout Lender") fails to give its consent, authorization,
or agreement, then the Agent at the written direction of the Required Lenders,
upon at least 5 Business Days prior irrevocable notice to the Holdout Lender,
may permanently replace the Holdout Lender with one or more substitute
Replacement Lenders, and the Holdout Lender shall have no right to refuse to be
replaced hereunder.  Such notice to replace the Holdout Lender shall specify an
effective date for such replacement, which date shall not be later than 15
Business Days after the date such notice is given.  Prior to the effective date
of such replacement, the Holdout Lender and each Replacement Lender shall
execute and deliver an Assignment and Acceptance, subject only to the Holdout
Lender being repaid its share of the outstanding Obligations without any premium
or penalty of any kind whatsoever.  If the Holdout Lender shall refuse or fail
to execute and deliver any such Assignment and Acceptance prior to the effective
date of such replacement, the Holdout Lender shall be deemed to have executed
and delivered such Assignment and Acceptance.  The replacement of any Holdout
Lender shall be made in accordance with the terms of Section 10.07(b).  Until
such time as the Replacement Lenders shall have acquired all of the Obligations,
the Commitments, and the other rights and obligations of the Holdout Lender
hereunder and under the other Loan Documents, the Holdout Lender shall remain
obligated to make its Pro Rata Share of Loans.
 

 
 
 



 
- 70 -

--------------------------------------------------------------------------------

 

(c) With respect to any matter set forth on Schedule 10.02(c) hereto, to the
extent the Agent asks for a determination or direction from any Lender, each
Lender agrees that it will not unreasonably delay its response (it being
understood that each Lender shall have been provided by the Borrower and/or
Agent, to the extent applicable, sufficient information in the reasonable
discretion of such Lender to make such determination, or to provide such
direction).
 
Section 10.03 No Waiver; Remedies, Etc.   No failure on the part of the Agent or
any Lender to exercise, and no delay in exercising, any right hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right under any Loan Document preclude any other or
further exercise thereof or the exercise of any other right.  The rights and
remedies of the Agent and the Lenders provided herein and in the other Loan
Documents are cumulative and are in addition to, and not exclusive of, any
rights or remedies provided by law.  The rights of the Agent and the Lenders
under any Loan Document against any party thereto are not conditional or
contingent on any attempt by the Agent and the Lenders to exercise any of their
rights under any other Loan Document against such party or against any other
Person.
 
Section 10.04 Expenses; Taxes; Attorneys' Fees .  The Borrower will pay on
demand all costs and expenses set forth in clauses (i) through (x) below
incurred by or on behalf of: (a) the Agent (including, periodic field audits,
investigations, searches and filings, monitoring of assets, appraisals of
Collateral, miscellaneous disbursements, examination, travel, lodging and meals,
but excluding the fees, costs and expenses of any legal counsel to the Agent in
connection with any work prior to the Effective Date), and (b) each Lender
(limited, in the case of costs and expenses of legal counsel (A) absent an Event
of Default, to the reasonable fees, costs, client charges and expenses of: one
outside transactional legal counsel for the Lenders, and, to the extent
reasonably required by the Lenders, one outside legal counsel to the  Lenders in
each relevant local jurisdiction, and (B) at any time after the occurrence and
during the continuance of an Event of Default, to the reasonable fees, costs,
client charges and expenses of one outside transactional legal counsel for each
Lender, one outside regulatory legal counsel for each Lender, and, to the extent
reasonably required by such Lender, one outside legal counsel to each Lender in
each relevant local jurisdiction), in each case, arising from or relating to:
(i) the performance and administration of this Agreement and the other Loan
Documents (including, without limitation, the preparation of any additional Loan
Documents pursuant to Section 6.01(b) or the review of any agreements,
instruments and documents), (ii) any requested amendments, waivers or consents
to this Agreement or the other Loan Documents whether or not such documents
become effective or are given, (iii) the preservation and protection of the
Agent's or any of the Lenders' rights under this Agreement or the other Loan
Documents, (iv) the defense of any claim or action asserted or brought against
the Agent or any Lender by any Person that arises from or relates to this
Agreement, any other Loan Document, the Agent's or the Lenders' claims against
any Loan Party, or any and all matters in connection therewith, (v) the
commencement or defense of, or intervention in, any court proceeding arising
from or related to this Agreement or any other Loan Document, (vi) the filing of
any petition, complaint, answer, motion or other pleading by the Agent or any
Lender, or the taking of any action in respect of the Collateral or other
security, in connection with this Agreement or any other Loan Document, (vii)
the protection, collection, lease, sale, taking possession of or liquidation of,
any Collateral or other security in connection with this Agreement or any other
Loan Document, (viii) any attempt to
 

 
 
 



 
- 71 -

--------------------------------------------------------------------------------

 

enforce any Lien or security interest in any Collateral or other security in
connection with this Agreement or any other Loan Document, (ix) any attempt to
collect from any Loan Party, or (x) the receipt by the Agent or any Lender of
any advice from professionals with respect to any of the foregoing.  Without
limitation of the foregoing or any other provision of any Loan Document:  (x)
the Borrower agrees to pay all stamp, document, transfer, recording or filing
taxes or fees and similar impositions now or hereafter determined by the Agent
or any Lender to be payable in connection with this Agreement or any other Loan
Document, and the Borrower agrees to save the Agent and each Lender harmless
from and against any and all present or future claims, liabilities or losses
with respect to or resulting from any omission to pay or delay in paying any
such taxes, fees or impositions, and (y) if the Borrower fails to perform any
covenant or agreement contained herein or in any other Loan Document, the Agent
may perform or cause performance of such covenant or agreement, and the expenses
of the Agent incurred in connection therewith shall be reimbursed on demand by
the Borrower.  The Borrower also agrees to pay any costs and expenses incurred
by a Qualified Valuation Firm selected to prepare a valuation report in
connection with any Independent Valuation Process conducted pursuant to this
Agreement.  For the avoidance of doubt, Borrower and Lenders agree that any and
all fees and expenses (including, without limitation, fees and expenses of legal
counsel) incurred by a party before the Effective Date will be the sole
responsibility of the party incurring such fees and expenses, and Borrower has
no obligation under this Section 10.04 to reimburse Lenders for fees and
expenses incurred before the Effective Date.  The obligations of the Borrower
under this Section 10.04 shall survive the repayment of the Obligations and
discharge of any Liens granted under the Loan Documents.
 
Section 10.05 Right of Set-off .  Upon the occurrence and during the continuance
of any Event of Default, the Agent or any Lender may, and is hereby authorized
to, at any time and from time to time, without notice to any Loan Party (any
such notice being expressly waived by the Loan Parties) and to the fullest
extent permitted by law, set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
Indebtedness at any time owing by the Agent or such Lender to or for the credit
or the account of any Loan Party against any and all obligations of the Loan
Parties either now or hereafter existing under any Loan Document, irrespective
of whether or not the Agent or such Lender shall have made any demand hereunder
or thereunder and although such obligations may be contingent or unmatured;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Agent for further application in accordance with the provisions of Section
3.02 and, pending such payment, shall be segregated by such Defaulting Lender
from its other funds and deemed held in trust for the benefit of the Agent and
the Lenders, and (y) the Defaulting Lender shall provide promptly to the Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  The Agent and
each Lender agrees to notify such Loan Party promptly after any such set-off and
application made by the Agent or such Lender provided that the failure to give
such notice shall not affect the validity of such set-off and application.  The
rights of the Agent and the Lenders under this Section 10.05 are in addition to
the other rights and remedies (including other rights of set-off) which the
Agent and the Lenders may have under this Agreement or any other Loan Documents
of law or otherwise.
 
Section 10.06 Severability .   Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the
 

 
 
 



 
- 72 -

--------------------------------------------------------------------------------

 

extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.
 
Section 10.07 Assignments and Participations .
 
(a) This Agreement and the other Loan Documents shall be binding upon and inure
to the benefit of each Loan Party and the Agent and each Lender and their
respective successors and assigns; provided, however, that none of the Loan
Parties may assign or transfer any of its rights hereunder or under the other
Loan Documents without the prior written consent of each Lender and any such
assignment without the Lenders' prior written consent shall be null and void.
 
(b) Each Lender may with the written consent of the Agent (not to be
unreasonably withheld), and so long as no Default or Event of Default shall have
occurred and be continuing, with the written consent of the Borrower (not to be
unreasonably withheld, delayed or conditioned), assign to one or more other
lenders or other entities all or a portion of its rights and obligations under
this Agreement with respect to all or a portion of its Commitment and any Loan
made by it; provided, however, that (i) such assignment is in an amount which is
at least $1,000,000 or a multiple of $1,000,000 in excess thereof (or the
remainder of such Lender's Commitment) (except such minimum amount shall not
apply to an assignment by a Lender to (x) another Lender, an Affiliate of such
Lender or a Related Fund of such Lender or (y) a group of new Lenders, each of
whom is an Affiliate or Related Fund of each other to the extent the aggregate
amount to be assigned to all such new Lenders is at least $1,000,000 or a
multiple of $1,000,000 in excess thereof), (ii) the parties to each such
assignment shall execute and deliver to the Agent, for its acceptance, an
Assignment and Acceptance, together with any promissory note subject to such
assignment and such parties shall deliver to the Agent, for the benefit of the
Agent, a processing and recordation fee of $3,500 (except the payment of such
fee shall not be required in connection with an assignment by a Lender to
another Lender, an Affiliate of such Lender or a Related Fund of such Lender)
and (iii) no written consent of the Agent or the Borrower shall be required (1)
in connection with any assignment by a Lender to another Lender, an Affiliate of
such Lender or a Related Fund of such Lender or (2) if such assignment is in
connection with any merger, consolidation, sale, transfer, or other disposition
of all or any substantial portion of the business or loan portfolio of such
Lender.  Upon such execution, delivery and acceptance, from and after the
effective date specified in each Assignment and Acceptance and recordation on
the Register, which effective date shall be at least 3 Business Days after the
delivery thereof to the Agent (or such shorter period as may be agreed to by the
Agent and the parties to such assignment), (A) the assignee thereunder shall
become a "Lender" hereunder and, in addition to the rights and obligations
hereunder held by it immediately prior to such effective date, have the rights
and obligations hereunder that have been assigned to it pursuant to such
Assignment and Acceptance and (B) the assigning Lender thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights and be released from
its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender's rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).  No assignment shall be made to (i) the Borrower or any of its
Affiliates or Subsidiaries or (ii) to any Defaulting Lender or any of its
Subsidiaries,
 

 
 
 



 
- 73 -

--------------------------------------------------------------------------------

 

or any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons.  In connection with any assignment of rights and obligations
of any Defaulting Lender hereunder, no such assignment shall be effective unless
and until, in addition to the other conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans in
accordance with its Pro Rata Share. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
 
(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender and the assignee thereunder confirm to and agree with each other and the
other parties hereto as follows:  (i) other than as provided in such Assignment
and Acceptance, the assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any other Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto; (ii) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Loan Party or any of its Subsidiaries or the performance or observance by any
Loan Party of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement and the other Loan Documents, together with
such other documents and information it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance; (iv)
such assignee will, independently and without reliance upon the assigning
Lender, the Agent or any Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement and the other Loan
Documents; (v) such assignee appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Agent by the terms hereof
and thereof, together with such powers as are reasonably incidental hereto and
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement and the
other Loan Documents are required to be performed by it as a Lender.
 
(d) The Agent shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain, or cause to be maintained at the Payment Office, a copy
of each Assignment and Acceptance delivered to and accepted by it and a register
(the "Register") for the recordation of the names and addresses of the Lenders
and the
 

 
 
 



 
- 74 -

--------------------------------------------------------------------------------

 

Commitments of, and the principal amount of the Loans (and stated interest
thereon) (the "Registered Loans") owing to each Lender from time to time.  The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement.  The Register shall be available for inspection by
the Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior written notice.
 
(e) Upon receipt by the Agent of a completed Assignment and Acceptance, and
subject to any consent required from the Agent pursuant to Section 10.07(b)
(which consent of the Agent must be evidenced by the Agent's execution of an
acceptance to such Assignment and Acceptance), the Agent shall accept such
assignment and record the information contained therein in the Register.
 
(f) A Registered Loan (and the registered note, if any, evidencing the same) may
be assigned or sold in whole or in part only by registration of such assignment
or sale on the Register (and each registered note shall expressly so
provide).  Any assignment or sale of all or part of such Registered Loan (and
the registered note, if any, evidencing the same) may be effected only by
registration of such assignment or sale on the Register, together with the
surrender of the registered note, if any, evidencing the same duly endorsed by
(or accompanied by a written instrument of assignment or sale duly executed by)
the holder of such registered note, whereupon, at the request of the designated
assignee(s) or transferee(s), one or more new registered notes in the same
aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s).  Prior to the registration of assignment or sale of any
Registered Loan (and the registered note, if any, evidencing the same), the
Agent shall treat the Person in whose name such Registered Loan (and the
registered note, if any, evidencing the same) is registered on the Register as
the owner thereof for the purpose of receiving all payments thereon,
notwithstanding notice to the contrary.
 
(g) In the event that any Lender sells participations in a Registered Loan, such
Lender shall, acting for this purpose as a non-fiduciary agent on behalf of the
Borrower, maintain, or cause to be maintained, a register, on which it enters
the name of all participants in the Registered Loans held by it and the
principal amount (and stated interest thereon) of the portion of the Registered
Loan that is the subject of the participation (the "Participant Register").  A
Registered Loan (and the registered note, if any, evidencing the same) may be
participated in whole or in part only by registration of such participation on
the Participant Register (and each registered note shall expressly so
provide).  Any participation of such Registered Loan (and the registered note,
if any, evidencing the same) may be effected only by the registration of such
participation on the Participant Register.  The Participant Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior written notice.
 
(h) Any Non-U.S. Lender who purchases or is assigned or participates in any
portion of such Registered Loan shall comply with Section 2.07(e).
 
(i) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement and
the
 

 
 
 



 
- 75 -

--------------------------------------------------------------------------------

 

other Loan Documents (including, without limitation, all or a portion of its
Term Loan A Commitment, Term Loan A-1 Commitment and/or Term Loan B Commitment
and the Loans made by it); provided, that (i) such Lender's obligations under
this Agreement (including without limitation, its Term Loan A Commitment, Term
Loan A-1 Commitment and/or Term Loan B Commitment hereunder) and the other Loan
Documents shall remain unchanged; and (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and the Borrower, the Agent and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement and the other Loan Documents.  The Loan Parties
agree that each participant shall be entitled to the benefits of Section 2.07 of
this Agreement with respect to its participation in any portion of the
Commitments and the Loans as if it was a Lender; provided, that no participant
may receive a greater benefit than the Lender from whom such participant
acquired its interest would have received.
 
(j) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or loans made to such Lender pursuant to securitization or similar
credit facility (a "Securitization"); provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.  The Loan
Parties shall cooperate with such Lender and its Affiliates to effect the
Securitization including, without limitation, by providing such information as
may be reasonably requested by such Lender in connection with the rating of its
Loans or the Securitization.
 
Section 10.08 Counterparts .  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of
this Agreement by telefacsimile or electronic mail shall be equally as effective
as delivery of an original executed counterpart of this Agreement.  Any party
delivering an executed counterpart of this Agreement by telefacsimile or
electronic mail also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.  The
foregoing shall apply to each other Loan Document mutatis mutandis.
 
Section 10.09 GOVERNING LAW.   THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN THE STATE OF NEW YORK.
 
Section 10.10 CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE .  ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF NEW YORK
OR OF THE
 

 
 
 



 
- 76 -

--------------------------------------------------------------------------------

 

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY HEREBY IRREVOCABLY
ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS.  EACH LOAN PARTY HEREBY IRREVOCABLY
APPOINTS THE SECRETARY OF STATE OF THE STATE OF NEW YORK AS ITS AGENT FOR
SERVICE OF PROCESS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING AND FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE BORROWER AT ITS ADDRESS
FOR NOTICES AS SET FORTH IN SECTION 10.01 AND TO THE SECRETARY OF STATE OF THE
STATE OF NEW YORK, SUCH SERVICE TO BECOME EFFECTIVE TEN (10) DAYS AFTER SUCH
MAILING.  THE LOAN PARTIES AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING HEREIN
SHALL AFFECT THE RIGHT OF THE AGENT AND THE LENDERS TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANY LOAN PARTY IN ANY OTHER JURISDICTION.  EACH LOAN PARTY
HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE JURISDICTION OR LAYING
OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.  TO THE EXTENT THAT ANY LOAN PARTY HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH LOAN PARTY
HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.
 
Section 10.11 WAIVER OF JURY TRIAL, ETC.   EACH LOAN PARTY, THE AGENT AND EACH
LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH LOAN
PARTY CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF THE AGENT
OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE AGENT OR ANY
LENDER WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK
TO ENFORCE THE FOREGOING WAIVERS.  EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT THIS
PROVISION IS A MATERIAL
 

 
 
 



 
- 77 -

--------------------------------------------------------------------------------

 

INDUCEMENT FOR THE AGENT AND THE LENDERS ENTERING INTO THIS AGREEMENT.
 
Section 10.12 Consent by the Agent and Lenders .  Except as otherwise expressly
set forth herein to the contrary or in any other Loan Document, if the consent,
approval, satisfaction, determination, judgment, acceptance or similar action
(an "Action") of the Agent or any Lender shall be permitted or required pursuant
to any provision hereof or any provision of any other agreement to which any
Loan Party is a party and to which the Agent or any Lender has succeeded
thereto, such Action shall be required to be in writing and may be withheld or
denied by the Agent or such Lender, in its sole discretion, with or without any
reason, and without being subject to question or challenge on the grounds that
such Action was not taken in good faith.
 
Section 10.13 No Party Deemed Drafter .  Each of the parties hereto agrees that
no party hereto shall be deemed to be the drafter of this Agreement.
 
Section 10.14 Reinstatement; Certain Payments .  If any claim is ever made upon
the Agent or any Lender for repayment or recovery of any amount or amounts
received by the Agent or such Lender in payment or on account of any of the
Obligations, the Agent or such Lender shall give prompt notice of such claim to
each other Agent and Lender and the Borrower, and if the Agent or such Lender
repays all or part of such amount by reason of (i) any judgment, decree or order
of any court or administrative body having jurisdiction over the Agent or such
Lender or any of its property, or (ii) any good faith settlement or compromise
of any such claim effected by the Agent or such Lender with any such claimant,
then and in such event each Loan Party agrees that (A) any such judgment,
decree, order, settlement or compromise shall be binding upon it notwithstanding
the cancellation of any Indebtedness hereunder or under the other Loan Documents
or the termination of this Agreement or the other Loan Documents, and (B) it
shall be and remain liable to the Agent or such Lender hereunder for the amount
so repaid or recovered to the same extent as if such amount had never originally
been received by the Agent or such Lender.
 
Section 10.15 Indemnification; Limitation of Liability for Certain Damages .
 
(a) In addition to each Loan Party's other Obligations under this Agreement,
each Loan Party agrees to, jointly and severally, defend, protect, indemnify and
hold harmless the Agent and each Lender and all of their respective Affiliates,
officers, directors, employees, attorneys, consultants and agents (collectively
called the "Indemnitees") from and against any and all losses, damages,
liabilities, obligations, penalties, fees, reasonable costs and expenses
(including, without limitation, reasonable attorneys' fees, costs and expenses)
incurred by such Indemnitees, whether prior to or from and after the Effective
Date, whether direct, indirect or consequential, as a result of or arising from
or relating to or in connection with any of the following:  (i) the negotiation,
preparation, execution or performance or enforcement of this Agreement, any
other Loan Document or of any other document executed in connection with the
transactions contemplated by this Agreement, (ii) the Agent's or any Lender's
furnishing of funds to the Borrower under this Agreement or the other Loan
Documents, including, without limitation, the management of any such Loans,
(iii) any matter relating to the financing transactions contemplated by this
Agreement or the other
 

 
 
 



 
- 78 -

--------------------------------------------------------------------------------

 

Loan Documents or by any document executed in connection with the transactions
contemplated by this Agreement or the other Loan Documents, or (iv) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto (collectively, the "Indemnified
Matters"); provided, however, that the Loan Parties shall not have any
obligation to any Indemnitee under this subsection (a) for any Indemnified
Matter caused by the gross negligence or willful misconduct of such Indemnitee
(or, in the case of an Indemnitee that is a Defaulting Lender, caused by a
material breach by such Defaulting Lender of its obligations hereunder), as
determined by a final non-appealable judgment of a court of competent
jurisdiction.
 
(b) The indemnification for all of the foregoing losses, damages, fees, costs
and expenses of the Indemnitees set forth in this Section 10.15 are chargeable
against the loan account.  To the extent that the undertaking to indemnify, pay
and hold harmless set forth in this Section 10.15 may be unenforceable because
it is violative of any law or public policy, each Loan Party shall, jointly and
severally, contribute the maximum portion which it is permitted to pay and
satisfy under applicable law, to the payment and satisfaction of all Indemnified
Matters incurred by the Indemnitees.
 
(c) No Loan Party shall assert, and each Loan Party hereby waives, any claim
against the Indemnitees, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this Agreement or any other Loan Document
or any agreement or instrument contemplated hereby or thereby or referred to
herein or therein, the transactions contemplated hereby or thereby, any Loan or
the use of the proceeds thereof or any act or omission or event occurring in
connection therewith, and each Loan Party hereby waives, releases and agrees not
to sue upon any such claim or seek any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.
 
(d) The indemnities and waivers set forth in this Section 10.15 shall survive
the repayment of the Obligations and discharge of any Liens granted under the
Loan Documents and the earlier resignation or removal of the Agent.
 
Section 10.16 Records .  The unpaid principal of and interest on the Loans, the
interest rate or rates applicable to such unpaid principal and interest, the
duration of such applicability, the Commitments, and the accrued and unpaid fees
payable pursuant to Section 2.06 hereof, including, without limitation, the
Funding Fee, shall at all times be ascertained from the records of the Agent,
which shall be conclusive and binding absent manifest error.
 
Section 10.17 Binding Effect .  This Agreement shall become effective when it
shall have been executed by each Loan Party, the Agent and each Lender and when
the conditions precedent set forth in Section 4.01 hereof have been satisfied or
waived in writing by the Agent, and thereafter shall be binding upon and inure
to the benefit of each Loan Party, the Agent and each Lender, and their
respective successors and assigns, except that the Loan Parties shall not have
the right to assign their rights hereunder or any interest herein without the
prior
 

 
 
 



 
- 79 -

--------------------------------------------------------------------------------

 

written consent of the Agent and each Lender, and any assignment by any Lender
shall be governed by Section 10.07 hereof.
 
Section 10.18 Confidentiality .  Borrower shall provide all information required
hereunder regarding the Loan Parties and any Insurance Subsidiary and their
businesses, including all information in connection with any waivers, amendments
or approvals or otherwise requiring a determination by a Lender, the Lenders or
the Required Lenders, directly to the Agent (such information, excluding
information obtained by the Agent from publicly available sources, "Private Side
Information").  Each Lender that wishes to receive Private Side Information will
designate at least one individual to receive the Private Side Information and
identify such designee to the Agent (each such designee, a "Private
Sider").  The Lenders hereby agree that at all times there will be at least one
Lender who has designated a Private Sider.  Each Loan Party hereby authorizes
the Agent to distribute all Private Side Information from the Borrower to
Private Siders; it being understood that employees and representatives of a
Lender who have not been designated as Private Siders may be engaged in
investment and other market-related activities with respect to Borrower's or its
affiliates' securities.  In the event less than all of the Lenders have
designated a Private Sider, then, in connection with any Required Lender
determination under Section 10.02 or any action taken or not taken hereunder or
otherwise subject to a Required Lender determination for which Private Side
Information is material in the consideration of any such determination, those
Lenders who have not designated a Private Sider and not voted shall be deemed to
have voted in the same manner as those Lenders who have designated a Private
Sider and whose Pro Rata Shares represents more than 50% of the Pro Rata Shares
of such Lenders; provided that no such determination, action or non-action shall
result in any Lender being treated differently than any other Lender.
 
Section 10.19 Public Disclosure .  Each Loan Party agrees that neither it nor
any of its Affiliates will now or in the future issue any press release or other
public disclosure using the name of an Agent, any Lender or any of their
respective Affiliates or referring to this Agreement or any other Loan Document
without the prior written consent of the Agent or such Lender, except to the
extent that such Loan Party or such Affiliate is required to do so under
applicable law (in which event, such Loan Party or such Affiliate will consult
with the Agent or such Lender before issuing such press release or other public
disclosure); provided, that no consent shall be required for the Borrower to
comply with its filing and disclosure requirements with the SEC.  Each Loan
Party hereby authorizes the Agent and each Lender, after consultation with the
Borrower, to advertise the closing of the transactions contemplated by this
Agreement, and to make appropriate announcements of the financial arrangements
entered into among the parties hereto, as the Agent or such Lender shall deem
appropriate, including, without limitation, announcements commonly known as
tombstones, in such trade publications, business journals, newspapers of general
circulation and to such selected parties as the Agent or such Lender shall deem
appropriate.
 
Section 10.20 Integration .  This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.  As to the duties
or obligations of the Agent, in the event of any conflict between this Agreement
and any other Loan Document, the terms of this Agreement shall govern and
control.
 

 
 
 



 
- 80 -

--------------------------------------------------------------------------------

 

Section 10.21 USA PATRIOT Act . Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies the entities composing the Loan Parties, which
information includes the name and address of each such entity and other
information that will allow such Lender to identify the entities composing the
Loan Parties in accordance with the USA PATRIOT Act.  Each Loan Party agrees to
take such action and execute, acknowledge and deliver at its sole cost and
expense, such instruments and documents as any Lender may reasonably require
from time to time in order to enable such Lender to comply with the USA PATRIOT
Act.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 

 
 
 



 
- 81 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 

  BORROWER:           WMI HOLDINGS CORP.          
 
By:
/s/           Name:            Title:            


 
 

  GUARANTOR:           WMI INVESTMENT CORP.          
 
By:
/s/           Name:            Title:            


 
   



 
 

--------------------------------------------------------------------------------

 


 
 

  AGENT:           U.S. BANK NATIONAL ASSOCIATION, as Agent          
 
By:
/s/           Name:            Title:            


 
   



 
 

--------------------------------------------------------------------------------

 


 
 

  LENDERS:          
OWL CREEK ASIA I, L.P.
 
By:  Owl Creek Advisors, LLC, its general partner
         
 
By:
/s/           Name:            Title:            


 

 
OWL CREEK ASIA II, L.P.
 
By:  Owl Creek Advisors, LLC, its general partner
         
 
By:
/s/           Name:            Title:            


 

 
OWL CREEK ASIA MASTER FUND, LTD.
         
 
By:
/s/          Name:           Title:            


 

 
OWL CREEK I, L.P.
 
By:  Owl Creek Advisors, LLC, its general partner
         
 
By:
/s/           Name:            Title:            


 
 
 

--------------------------------------------------------------------------------

 
 

 
OWL CREEK II, L.P.
 
By:  Owl Creek Advisors, LLC, its general partner
         
 
By:
/s/           Name:            Title:            


 
OWL CREEK OVERSEAS MASTER FUND, LTD.
         
 
By:
/s/           Name:            Title:            

 

 
OWL CREEK SRI MASTER FUND, LTD.
         
 
By:
/s/           Name:            Title:            


 
   



 
 

--------------------------------------------------------------------------------

 
 
 

 
APPALOOSA INVESTMENT L.P. I
 
By:  Appaloosa Management L.P., its general partner
 
By:  Appaloosa Partners Inc., its general partner
         
 
By:
/s/           Name:            Title:            


 

 
THOROUGHBRED FUND L.P.
 
By:  Appaloosa Management L.P., its general partner
 
By:  Appaloosa Partners Inc., its general partner
         
 
By:
/s/           Name:            Title:            


 
   



 
 

--------------------------------------------------------------------------------

 
 
 
 

 
AURELIUS CAPITAL PARTNERS, LP
 
By:  Aurelius Capital GP, LLC, its General Partner
         
 
By:
/s/ Dan Gropper       Name: Dan Gropper       Title: Managing Director          


 
 

 
AURELIUS INVESTMENT, LLC
 
By:  Aurelius Capital Management, LP, solely as its manager and not in its
individual capacity
         
 
By:
/s/ Dan Gropper       Name: Dan Gropper       Title: Managing Director          


 
   



 
 

--------------------------------------------------------------------------------

 
 
 
 

 
CENTERBRIDGE SPECIAL CREDIT PARTNERS, L.P.
         
 
By:
/s/           Name:            Title:            

 

 
CENTERBRIDGE CREDIT PARTNERS, L.P.
         
 
By:
/s/           Name:            Title:            

 
 
 

 
CENTERBRIDGE CREDIT PARTNERS MASTER, L.P.
         
 
By:
/s/           Name:            Title:            

 
 
   



 
 

--------------------------------------------------------------------------------

 




FINANCING AGREEMENT
 
Dated as of March 19, 2012
 
by and among
 
WMI HOLDINGS CORP.,
as Borrower,
 
 
 
 
CERTAIN SUBSIDIARIES OF WMI HOLDINGS CORP. FROM TIME
TO TIME A PARTY HERETO,
as Guarantors
 


 
THE LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders,
 
U.S. BANK NATIONAL ASSOCIATION,
as Agent,
 

 
 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS
 
Page
ARTICLE I DEFINITIONS; CERTAIN TERMS
2
Section 1.01
Definitions
2
Section 1.02
Terms Generally
26
Section 1.03
Certain Matters of Construction
26
Section 1.04
Accounting and Other Terms
27
Section 1.05
Time References
28
ARTICLE II THE LOANS
28
Section 2.01
Commitments
28
Section 2.02
Making the Loans
29
Section 2.03
Repayment of Loans; Evidence of Debt
30
Section 2.04
Interest and Funding Fee
30
Section 2.05
Reduction of Commitment; Prepayment of Loans
31
Section 2.06
Agent's Fee
33
Section 2.07
Taxes
33
ARTICLE III FEES, PAYMENTS AND OTHER COMPENSATION
36
Section 3.01
Payments; Computations and Statements
36
Section 3.02
Sharing of Payments, Defaulting Lenders, Etc
37
Section 3.03
Apportionment of Payments
38
ARTICLE IV CONDITIONS TO LOANS
39
Section 4.01
Conditions Precedent to Effectiveness
39
Section 4.02
Conditions Precedent to All Loans
41
ARTICLE V REPRESENTATIONS AND WARRANTIES
43
Section 5.01
Representations and Warranties
43








 
i

--------------------------------------------------------------------------------

 



ARTICLE VI COVENANTS OF THE LOAN PARTIES
47
Section 6.01
Affirmative Covenants
47
Section 6.02
Negative Covenants
51
Section 6.03
Financial Covenants
56
ARTICLE VII EVENTS OF DEFAULT
57
Section 7.01
Events of Default
57
Section 7.02
Agent Matters Upon Default
59
ARTICLE VIII AGENT
60
Section 8.01
Appointment
60
Section 8.02
Nature of Duties
61
Section 8.03
Rights, Exculpation, Etc
61
Section 8.04
Reliance
62
Section 8.05
Indemnification
62
Section 8.06
Agent Individually
62
Section 8.07
Successor Agent
63
Section 8.08
Agency for Perfection
63
Section 8.09
No Reliance on the Agent's Customer Identification Program
63
Section 8.10
No Third Party Beneficiaries
64
Section 8.11
No Fiduciary Relationship
64
Section 8.12
Reports; Confidentiality; Disclaimers
64
Section 8.13
Collateral Matters
64
ARTICLE IX GUARANTY
65
Section 9.01
Guaranty
65
Section 9.02
Guaranty Absolute
65
Section 9.03
Waiver
66








 
ii

--------------------------------------------------------------------------------

 



Section 9.04
Continuing Guaranty; Assignments
67
Section 9.05
Subrogation
67
Section 9.06
Reinstatement
68
ARTICLE X MISCELLANEOUS
68
Section 10.01
Notices, Etc
68
Section 10.02
Amendments, Etc
69
Section 10.03
No Waiver; Remedies, Etc
71
Section 10.04
Expenses; Taxes; Attorneys' Fees
71
Section 10.05
Right of Set-off
72
Section 10.06
Severability
72
Section 10.07
Assignments and Participations
73
Section 10.08
Counterparts
76
Section 10.09
GOVERNING LAW
76
Section 10.10
CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE
76
Section 10.11
WAIVER OF JURY TRIAL, ETC
77
Section 10.12
Consent by the Agent and Lenders
78
Section 10.13
No Party Deemed Drafter
78
Section 10.14
Reinstatement; Certain Payments
78
Section 10.15
Indemnification; Limitation of Liability for Certain Damages
78
Section 10.16
Records
79
Section 10.17
Binding Effect
79
Section 10.18
Confidentiality
80
Section 10.19
Public Disclosure
80
Section 10.20
Integration
80
Section 10.21
USA PATRIOT Act
81




 
iii

--------------------------------------------------------------------------------

 



Schedules and Exhibits
 



Schedule 1.01(A)
    Commitments      
Schedule 5.01(e)
    Subsidiaries
 
   
Schedule 5.01(o)
    Insurance
 
   
Schedule 10.02(c)
    Certain Agent Actions                    
Exhibit A
Form of Assignment and Acceptance Agreement
   
Exhibit B
Form of Joinder Agreement
   
Exhibit C
Form of Notice of Borrowing
   






 
iv

--------------------------------------------------------------------------------

 

Schedule 10.02(c)






 
Section/Provision of Financing Agreement
Action
Definition of “SAP”
Adjustments to Reporting on an alternative basis to statutory accounting
principles and regulations prescribed by the National Association of Insurance
Commission for the preparation of financial statements
Definition of “Security Agreement”
Form and Substance of Pledge and Security Agreement made by a Loan Party
Section 1.04
Meaning of terms used in New York Uniform Commercial Code (the “UCC”) in light
of replacement or amendment of the UCC
Section 6.01(k)
Consent to change in Fiscal Year.
Section 10.02(b)
Replacement of Holdout Lenders


 
 

--------------------------------------------------------------------------------

 


Section/Provision of Pledge and Security Agreement
Action
Section 7(a)(iii)
Execution and delivery by Agent of proxies and other instruments referred to
therein


 